Exhibit 10.5

Execution Version

MEZZANINE LOAN AGREEMENT

Dated as of July 7, 2015

by and among

Seritage SRC Mezzanine Finance LLC and

Seritage KMT Mezzanine Finance LLC,

as Borrower,

and

H/2 SPECIAL OPPORTUNITIES III CORP. and

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

as Lender



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1 GENERAL TERMS

     44   

Section 1.1

 

The Loan; Term

     44   

Section 1.2

 

Interest and Principal

     45   

Section 1.3

 

Method and Place of Payment

     47   

Section 1.4

 

Taxes; Regulatory Change

     47   

Section 1.5

 

Interest Rate Cap Agreements

     49   

Section 1.6

 

Release

     50   

ARTICLE 2 VOLUNTARY PREPAYMENT AND ASSUMPTION

     50   

Section 2.1

 

Voluntary Prepayment

     50   

Section 2.2

 

Property Releases

     51   

Section 2.3

 

JV Releases

     54   

Section 2.4

 

Transfers of Equity Interests in Borrower

     56   

ARTICLE 3 ACCOUNTS

     59   

Section 3.1

 

Cash Management Account

     59   

Section 3.2

 

Distributions from Cash Management Account

     59   

Section 3.3

 

Mortgage Loan Covenants; Replacement of Mortgage Loan Collateral Accounts

     59   

Section 3.4

 

Account Collateral

     60   

Section 3.5

 

Bankruptcy

     61   

ARTICLE 4 REPRESENTATIONS

     61   

Section 4.1

 

Mortgage Loan Representations

     61   

Section 4.2

 

Organization

     61   

Section 4.3

 

Authorization

     61   

Section 4.4

 

No Conflicts

     61   

Section 4.5

 

Consents

     62   

Section 4.6

 

Enforceable Obligations

     62   

Section 4.7

 

No Default

     62   

Section 4.8

 

Payment of Taxes

     62   

Section 4.9

 

Compliance with Law

     62   

Section 4.10

 

ERISA

     63   

Section 4.11

 

Investment Company Act

     63   

Section 4.12

 

No Bankruptcy Filing

     63   

Section 4.13

 

Other Debt

     63   

Section 4.14

 

Litigation

     63   

Section 4.15

 

Full and Accurate Disclosure

     63   

Section 4.16

 

Financial Condition and Projections

     64   

Section 4.17

 

Single-Purpose Requirements

     64   

Section 4.18

 

Use of Loan Proceeds

     64   

Section 4.19

 

Not Foreign Person

     65   

Section 4.20

 

Labor Matters

     65   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 4.21

 

Title

     65   

Section 4.22

 

Fraudulent Conveyance

     65   

Section 4.23

 

Management

     65   

Section 4.24

 

Federal Trade Embargos

     65   

Section 4.25

 

Ground Leased Parcel

     66   

Section 4.26

 

Survival

     67   

ARTICLE 5 AFFIRMATIVE COVENANTS

     67   

Section 5.1

 

Existence; Licenses

     67   

Section 5.2

 

Maintenance of Property

     68   

Section 5.3

 

Compliance with Legal Requirements

     68   

Section 5.4

 

Impositions and Other Claims

     69   

Section 5.5

 

Inspection

     69   

Section 5.6

 

Cooperate in Legal Proceedings

     70   

Section 5.7

 

Leases

     70   

Section 5.8

 

Plan Assets, etc.

     73   

Section 5.9

 

Further Assurances

     73   

Section 5.10

 

Management of Properties

     73   

Section 5.11

 

Notice of Material Event

     74   

Section 5.12

 

Annual Financial Statements; Format for Statements

     75   

Section 5.13

 

Quarterly Financial Statements

     75   

Section 5.14

 

Monthly Financial Statements; Other Reporting

     76   

Section 5.15

 

Insurance

     77   

Section 5.16

 

Casualty and Condemnation

     78   

Section 5.17

 

Annual Budget

     78   

Section 5.18

 

Venture Capital Operating Companies; Nonbinding Consultation

     79   

Section 5.19

 

Compliance with Encumbrances and Material Agreements

     79   

Section 5.20

 

Prohibited Persons

     80   

Section 5.21

 

Business Plans

     80   

Section 5.22

 

Redevelopment Plans

     80   

Section 5.23

 

Recapture Plans

     83   

Section 5.24

 

Joint Ventures

     84   

ARTICLE 6 NEGATIVE COVENANTS

     84   

Section 6.1

 

Liens on the Collateral

     84   

Section 6.2

 

Ownership

     85   

Section 6.3

 

Transfer

     85   

Section 6.4

 

Debt

     85   

Section 6.5

 

Dissolution; Merger or Consolidation

     85   

Section 6.6

 

Change in Business

     85   

Section 6.7

 

Debt Cancellation

     85   

Section 6.8

 

Affiliate Transactions

     85   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 6.9

 

Misapplication of Funds

     85   

Section 6.10

 

Jurisdiction of Formation; Name

     86   

Section 6.11

 

Modifications and Waivers

     86   

Section 6.12

 

ERISA

     87   

Section 6.13

 

Alterations and Expansions

     87   

Section 6.14

 

Advances and Investments

     87   

Section 6.15

 

Single-Purpose Entity

     87   

Section 6.16

 

Zoning and Uses

     88   

Section 6.17

 

Waste

     88   

Section 6.18

 

Ground Lease

     88   

ARTICLE 7 DEFAULTS

     89   

Section 7.1

 

Event of Default

     89   

Section 7.2

 

Remedies

     92   

Section 7.3

 

Application of Payments after an Event of Default

     94   

ARTICLE 8 CONDITIONS PRECEDENT

     94   

Section 8.1

 

Conditions Precedent to Loan Closing

     94   

ARTICLE 9 MISCELLANEOUS

     98   

Section 9.1

 

Successors

     98   

Section 9.2

 

GOVERNING LAW

     98   

Section 9.3

 

Modification, Waiver in Writing, Approval of Lender

     99   

Section 9.4

 

Notices

     99   

Section 9.5

 

TRIAL BY JURY

     101   

Section 9.6

 

Headings

     102   

Section 9.7

 

Assignment

     102   

Section 9.8

 

Severability

     103   

Section 9.9

 

Preferences; Waiver of Marshalling of Assets

     103   

Section 9.10

 

Remedies of Borrower

     104   

Section 9.11

 

Offsets, Counterclaims and Defenses

     104   

Section 9.12

 

No Joint Venture

     104   

Section 9.13

 

Conflict; Construction of Documents

     104   

Section 9.14

 

Brokers and Financial Advisors

     104   

Section 9.15

 

Counterparts

     105   

Section 9.16

 

Estoppel Certificates

     105   

Section 9.17

 

General Indemnity; Payment of Expenses

     106   

Section 9.18

 

No Third-Party Beneficiaries

     108   

Section 9.19

 

Recourse

     108   

Section 9.20

 

Right of Set-Off

     111   

Section 9.21

 

Exculpation of Lender

     111   

Section 9.22

 

Servicer

     111   

Section 9.23

 

No Fiduciary Duty

     112   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 9.24

 

Borrower Information

     113   

Section 9.25

 

PATRIOT Act Records

     115   

Section 9.26

 

Prior Agreements

     115   

Section 9.27

 

Publicity

     115   

Section 9.28

 

Delay Not a Waiver

     115   

Section 9.29

 

Schedules and Exhibits Incorporated

     115   

Section 9.30

 

New Pledge

     116   

Section 9.31

 

Joint and Several Liability; Waivers

     117   

Section 9.32

 

Senior Loan

     117   

Section 9.33

 

Intercreditor Agreement

     119   

 

iv



--------------------------------------------------------------------------------

Exhibits A Organizational Chart B Intentionally Omitted C Form of Permitted JV
Equity Pledge Agreement D Form of Borrower Reporting Package Schedules A
Allocated Loan Amounts B Exception Report C Business Plan Requirements D-1
Prohibited Transferees D-2 Proprietary Information Restricted Persons E-1
Developer REA Estoppels E-2 Major Anchor REA Estoppels F Designated Property
Redevelopment Plans G Recapture Plans H Confidentiality Legend Annexes I
Mortgage Loan Agreement

 

v



--------------------------------------------------------------------------------

LOAN AGREEMENT

This Loan Agreement (this “Agreement”) is dated July 7, 2015 and is by and among
H/2 Special Opportunities III Corp., a Delaware corporation, as holder of the
M-1 Note (as defined herein) (together with its successors and assigns,
including any lawful holder of any M-1 Note, individually or collectively, as
the context may require, the “M-1 Lender”), JPMorgan Chase Bank, National
Association, a national banking association as holder of the M-2 Note (as
defined herein) (together with its successors and assigns, including any lawful
holder of any M-2 Note, individually or collectively, as the context may
require, the “M-2 Lender”), JPMorgan Chase Bank, National Association, a
national banking association as holder of the M-2 Note (as defined herein)
(together with its successors and assigns, including any lawful holder of any
M-3 Note, individually or collectively, as the context may require, the “M-3
Lender”), JPMorgan Chase Bank, National Association, a national banking
association as holder of the M-3 Note (as defined herein) (together with its
successors and assigns, including any lawful holder of any M-4 Note,
individually or collectively, as the context may require, the “M-4 Lender”) and
JPMorgan Chase Bank, National Association, a national banking association as
holder of the M-5 Note (as defined herein) (together with its successors and
assigns, including any lawful holder of any M-5 Note, individually or
collectively, as the context may require, the “M-5 Lender”; the M-5 Lender,
together with the M-1 Lender, the M-2 Lender, the M-3 Lender and the M-4 Lender
and each of their respective successors and assigns, including any lawful holder
of any portion of the Indebtedness, as defined herein, individually or
collectively, as the context may require, “Lender”) and Seritage SRC Mezzanine
Finance LLC, a Delaware limited liability company, and Seritage KMT Mezzanine
Finance LLC, a Delaware limited liability company, as borrower (individually or
collectively, as the context may require, “Borrower”).

RECITALS

Borrower desires to obtain from Lender the Loan (as defined herein) in
connection with the financing of the acquisition of the Properties (as defined
herein).

Lender is willing to make the Loan on the terms and subject to the conditions
set forth in this Agreement if Borrower joins in the execution and delivery of
this Agreement, the Notes and the other Loan Documents.

In consideration of the agreements, provisions and covenants contained herein
and in the other Loan Documents, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Lender and
Borrower agree as follows:

DEFINITIONS

(a) When used in this Agreement, the following capitalized terms have the
following meanings:

“Acceptable Counterparty” means any counterparty to an Interest Rate Cap
Agreement (or the guarantor of such counterparty’s obligations pursuant to a
guaranty acceptable to Lender and the Rating Agencies) that has and maintains
(a) either (i) a long-term unsecured debt rating or counterparty rating of A- or
higher from S&P, or (ii) a short-term unsecured debt rating of A-2 or higher
from S&P, and (b) a long-term unsecured debt rating of A3 or higher from
Moody’s.



--------------------------------------------------------------------------------

“Account Collateral” means, collectively, the Collateral Accounts and all sums
at any time held, deposited or invested therein, together with any interest and
other earnings thereon, and all securities and investment property credited
thereto and all proceeds thereof (including proceeds of sales and other
dispositions), whether accounts, general intangibles, chattel paper, deposit
accounts, instruments, documents or securities.

“Additional Nonconsolidation Opinion” shall mean a nonconsolidation opinion
letter delivered in connection with the Loan subsequent to the Closing Date
reasonably satisfactory in form and substance to Lender and, if a Securitization
has occurred, satisfactory in form and substance to the Rating Agencies,
delivered by Mayer Brown LLP or other counsel reasonably satisfactory to Lender
and, if a Securitization has occurred, satisfactory to the Rating Agencies.

“Additional Properties” has the meaning set forth in the Mortgage Loan
Agreement.

“Affiliate” shall mean, as to any Person, any other Person that is, directly or
indirectly, in Control of, is Controlled by or is under common ownership or
Control with such Person.

“Affiliate Lease” means any Lease between Property Owner and any Broad Affiliate
of Property Owner or Borrower (which shall include, for avoidance of doubt, the
Lands’ End Master Lease and the Sears Hometown License Agreement).

“Agreement” means this Loan Agreement, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time in accordance
with this Agreement.

“Allocated Loan Amount” means, with respect to each Property, the portion of the
Loan Amount allocated to such Property as set forth on Schedule A as of the Loan
Closing and adjusted as of the Approved Separation Transaction Closing.

“Alteration” means any demolition, alteration, installation, improvement or
expansion of or to any of the Properties or any portion thereof.

“Annual Budget” means a capital and operating expenditure budget for each
Property and the Property Owner (including allocable general and administrative
expenses of Guarantor) for a Fiscal Year, prepared by Borrower that specifies
amounts sufficient to operate and maintain the Properties consistent with the
standards required by this Agreement. For the avoidance of doubt, the Annual
Budget shall not include expenditures in respect of Redevelopment Projects.

“Annual Test Period” means each one-year period commencing on the date that is
90 days following the Closing Date and each one-year anniversary of such date.

 

2



--------------------------------------------------------------------------------

“Applicable JV” means, as to any Seritage JV Member, the GGP JV, the Macerich
JV, the Permitted JV or the Simon JV, as applicable to such Seritage JV Member.

“Appraisal” means, with respect to each Property, an as-is appraisal of such
Property that is prepared by a member of the Appraisal Institute selected by
Mortgage Lender, meets the minimum appraisal standards for national banks
promulgated by the Comptroller of the Currency pursuant to Title XI of the
Financial Institutions Reform, Recovery, and Enforcement Act of 1989, as amended
(FIRREA) and complies with the Uniform Standards of Professional Appraisal
Practice (USPAP).

“Approved Annual Budget” means, with respect to any Fiscal Year, the most recent
Annual Budget prepared by Property Owner and delivered to Lender in accordance
with Section 5.17, and, to the extent required by Section 5.17, is approved by
Lender.

“Approved Designated Property Redevelopment Plans” has the meaning set forth in
Section 5.22(h).

“Approved Management Agreement” means that certain Management and Leasing
Agreement, dated as of the Closing Date, between Property Owner and Seritage
Management LLC, a Delaware limited liability company, and any other management
agreement or agreements with one or more Approved Property Managers on terms
reasonably acceptable to Lender and with respect to which the Rating Condition
is satisfied, in each case, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time in accordance with this
Agreement.

“Approved Property Manager” means:

(i) (a) SHMC and (b) any Person listed on Schedule O to the Mortgage Loan
Agreement;

(ii) Guarantor or a Subsidiary thereof, provided the designated manager either
(a) satisfies the Independent Management Criteria or (b) subcontracts with
respect to all or a portion of its duties with an Approved Property Manager
(satisfying the criteria in clause (i) or clause (iii) of this definition) under
an Approved Management Agreement on terms reasonably acceptable to Lender; or

(iii) any other management company that is not a Broad Affiliate of Property
Owner, Borrower, Guarantor or SHLD (other than such Persons permitted under
clause (i) or clause (ii) above) and is otherwise reasonably acceptable to
Lender and with respect to which the Rating Condition is satisfied, in each
case, unless and until Lender requests the termination of that management
company pursuant to Section 5.10(d).

“Approved Redevelopment Plan and Budget” means a Redevelopment Plan and Budget
prepared by Property Owner with respect to all or any portion of a Property that
satisfies the applicable requirements set forth Section 5.22 and, to the extent
required by Section 5.22, is approved by Lender.

 

3



--------------------------------------------------------------------------------

“Approved Separation Transaction” means the acquisition of Borrower, Property
Owner and the other assets (including the Additional Properties) contemplated
thereby by the Guarantor pursuant to the SHLD PSA for a purchase price not less
than the Minimum Purchase Price, funded by a combination of proceeds of the
Loan, the Mortgage Loan and the proceeds from a subscription-rights offering to
SHLD shareholders that will raise not less than the Minimum Cash Equity (as
defined below) on such terms as are approved by Lender and set forth in the Form
S-11 filed with the Securities and Exchange Commission.

“Approved Separation Transaction Closing” means the closing of the Approved
Separation Transaction in accordance with the SHLD PSA.

“Assignment” has the meaning set forth in Section 9.7(b).

“Assignment of Interest Rate Cap Agreement” means each collateral assignment of
an interest rate cap agreement executed by Borrower and an Acceptable
Counterparty in accordance herewith, each of which must be in substantially the
form executed by Borrower and the initial Acceptable Counterparty on the Closing
Date, mutatis mutandis, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time in accordance with this
Agreement.

“Assignments of Title Insurance Proceeds” has the meaning set forth in
Section 8.1(o).

“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code, or any other Federal, state,
local or foreign bankruptcy or insolvency law; (b) the filing of an involuntary
petition against such Person under the Bankruptcy Code, or any other Federal,
state, local or foreign bankruptcy or insolvency law, or soliciting or causing
to be solicited petitioning creditors for any involuntary petition against such
Person; (c) such Person filing an answer consenting to or otherwise acquiescing
in or joining in any involuntary petition filed against it, by any other Person
under the Bankruptcy Code, or any other Federal, state, local or foreign
bankruptcy or insolvency law; (d) such Person consenting to or acquiescing in or
joining in an application for the appointment of a custodian, receiver, trustee,
or examiner for such Person or any portion of any Individual Property; (e) such
Person making an assignment for the benefit of creditors, or admitting, in
writing or in any legal proceeding, its insolvency or inability to pay its debts
as they become due; or (f) such Person shall take any action in furtherance of
any of the foregoing.

“Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. §101, et
seq., as the same may be amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights or any other Federal, state, local or foreign bankruptcy or insolvency
law.

“Basic Carrying Costs Escrow Account” has the meaning set forth in the Mortgage
Loan Agreement.

“Borrower” has the meaning set forth in the first paragraph of this Agreement.

 

4



--------------------------------------------------------------------------------

“Borrower Reporting Package” means the reports required to be delivered by
Borrower pursuant to this Agreement in the forms attached hereto as Exhibit D.

“Borrower Representative” has the meaning set forth in Section 9.4.

“Borrower Tax” means any U.S. Tax and any present or future tax, assessment or
other charge or levy imposed by, or on behalf of, any jurisdiction through which
or from which payments due hereunder are made (or any taxing authority thereof).

“Broad Affiliate” means, as to any particular person, any Person either:
(i) directly or indirectly, through one or more intermediaries, Controlling,
Controlled by or under common Control with such person; or (ii) owning (directly
or indirectly) 10% or more of the direct or indirect equity interests in such
person.

“Budgeted Operating Expenses” means, with respect to any calendar month, (i) an
amount equal to the Operating Expenses budgeted for such calendar month as set
forth in the then-applicable Approved Annual Budget, or (ii) such greater amount
as shall equal Property Owner’s actual Operating Expenses for such month to the
extent permitted by Section 5.17 or approved by Lender in accordance with
Section 5.17 (including, for avoidance of doubt, the amount of any Permitted
Variances).

“Business Day” means any day other than (i) a Saturday and a Sunday and (ii) a
day on which federally insured depository institutions in the State of New York
or the state in which the offices of Lender, its trustee, its Servicer or its
Servicer’s collection account are located are authorized or obligated by law,
governmental decree or executive order to be closed. When used with respect to
an Interest Determination Date, “Business Day” shall mean a day on which banks
are open for dealing in foreign currency and exchange in London.

“Business Plans” has the meaning set forth in Section 5.21.

“Capital Expenditure” means hard and soft costs incurred by Property Owner with
respect to replacements and capital repairs made to the Properties (including
repairs to, and replacements of, structural components, roofs, building systems,
parking garages and parking lots), in each case to the extent capitalized in
accordance with GAAP.

“Capital Expenditure Reserve Account” has the meaning set forth in the Mortgage
Loan Agreement.

“Cash Flow Sweep Period” has the meaning set forth in the Mortgage Loan
Agreement.

“Cash Flow Sweep Reserve Account” has the meaning set forth in the Mortgage Loan
Agreement.

“Cash Management Account” has the meaning set forth in the Mortgage Loan
Agreement.

 

5



--------------------------------------------------------------------------------

“Casualty” means a fire, explosion, flood, collapse, earthquake or other
casualty affecting all or any portion of any Property.

“Cause” means, with respect to an Independent Manager, (i) acts or omissions by
such Independent Manager that constitute systematic and persistent or willful
disregard of such Independent Manager’s duties, (ii) such Independent Manager
has been indicted or convicted for any crime or crimes of moral turpitude or
dishonesty or for any violation of any Legal Requirements, (iii) such
Independent Manager no longer satisfies the requirements set forth in the
definition of “Independent Manager”, (iv) the fees charged for the services of
such Independent Manager are materially in excess of the fees charged by the
other providers of Independent Managers listed in the definition of “Independent
Manager” or (v) any other reason for which the prior written consent of Lender
shall have been obtained.

“Certificates” means, collectively, any senior and/or subordinate notes,
debentures or pass-through certificates, or other evidence of indebtedness, or
debt or equity securities, or any combination of the foregoing, representing a
direct or beneficial interest, in whole or in part, in the Loan.

“Clearing Account” has the meaning set forth in the Mortgage Loan Agreement.

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended, and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Collateral” means all assets owned from time to time by Borrower including
(i) 100% of the issued and outstanding limited liability interests in each
Property Owner, (ii) all other collateral pledged under the Pledge Agreement,
and (iii) all other tangible and intangible property in respect of which Lender
is granted a Lien under the Loan Documents, and all proceeds thereof; provided,
however, that “Collateral” shall not include the JV Collateral.

“Collateral Account” means each of the accounts and sub-accounts established
pursuant to Section 3.3(b).

“Completion Guaranty” means that certain Completion Guaranty (Mezzanine)
executed by Guarantor as of the Closing Date, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time in
accordance with this Agreement.

“Completion Guaranty Payments” means any payments made by Guarantor from time to
time pursuant to the Completion Guaranty.

“Component Spread” has the meaning set forth in Section 1.1(c).

“Condemnation” means a taking or voluntary conveyance of all or part of any of
the Properties or any interest therein or right accruing thereto or use thereof,
as the result of, or in settlement of, any condemnation or other eminent domain
proceeding by any Governmental Authority.

 

6



--------------------------------------------------------------------------------

“Contingent Obligation” means, with respect to any Person, any obligation of
such Person directly or indirectly guaranteeing any Debt of any other Person in
any manner and any contingent obligation to purchase, to provide funds for
payment, to supply funds to invest in any other Person or otherwise to assure a
creditor against loss.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise and
“Controlling,” “Controlled” and “under common Control” shall have meanings
correlative thereto.

“Cooperation Agreement” means that certain Mezzanine Loan Cooperation Agreement,
dated as of the Closing Date, among Borrower, Lender and Guarantor, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time in accordance with this Agreement.

“Corporate Business Plan” has the meaning specified in Section 5.21.

“Damages” to a Person means any and all liabilities, obligations, losses,
demands, damages, penalties, assessments, actions, causes of action, judgments,
proceedings, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including reasonable attorneys’ fees and other costs of
defense and/or enforcement whether or not suit is brought), fines, charges,
fees, settlement costs and disbursements actually imposed on, or actually
incurred by, such party, whether based on any federal, state or foreign laws,
statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations and Environmental Laws), on common law or
equitable cause or on contract or otherwise; provided, however, that “Damages”
shall not include special, consequential or punitive damages, except to the
extent actually imposed upon Lender by one or more third parties.

“DBRS” means DBRS, Inc. or its applicable Affiliate.

“Debt” means, with respect to any Person, without duplication:

(i) all indebtedness of such Person to any other party (regardless of whether
such indebtedness is evidenced by a written instrument such as a note, bond or
debenture), including indebtedness for borrowed money or for the deferred
purchase price of property or services;

(ii) all letters of credit issued for the account of such Person and all
unreimbursed amounts drawn thereunder;

(iii) all indebtedness secured by a Lien on any property owned by such Person
(whether or not such indebtedness has been assumed) except obligations for
impositions that are not yet due and payable;

(iv) all Contingent Obligations of such Person;

 

7



--------------------------------------------------------------------------------

(v) all payment obligations of such Person under any interest rate protection
agreement (including any interest rate swaps, floors, collars or similar
agreements) and similar agreements; and

(vi) any material actual or contingent liability to any Person or Governmental
Authority with respect to any employee benefit plan (within the meaning of
Section 3(3) of ERISA) subject to Title IV of ERISA, Section 302 of ERISA or
Section 412 of the Code.

“Debt Yield” means, as of any date of determination, the fraction, expressed as
a percentage, where (i) the numerator is equal to In-Place NOI for the most
recently ended Test Period and (ii) the denominator is equal to the sum of
(a) the Principal Indebtedness plus (b) the Mortgage Loan Principal Indebtedness
as of such date of determination.

“Debt Yield Threshold” means (i) with respect to the first Extension Term,
14.0%, and (ii) with respect to the second Extension Term, 15.0%.

“Default” means the occurrence of any event that, but for the giving of notice
or the passage of time, or both, would be an Event of Default.

“Default Rate” means, with respect to any Note or Note Component, the greater of
(x) 4.0% per annum in excess of the interest rate otherwise applicable to such
Note or Note Component hereunder and (y) 1% per annum in excess of the Prime
Rate from time to time; provided that, if the foregoing would result in an
interest rate in excess of the maximum rate permitted by applicable law, the
Default Rate shall be limited to the maximum rate permitted by applicable law.

“Deferred Maintenance Amount” has the meaning set forth in the Mortgage Loan
Agreement.

“Deferred Maintenance Conditions” has the meaning set forth in the Mortgage Loan
Agreement.

“Deferred Maintenance and Environmental Escrow Account” has the meaning set
forth in the Mortgage Loan Agreement.

“Designated Net Sales Proceeds” has the meaning set forth in Section 2.2(a)(iv).

“Designated Property” and “Designated Properties” means each of Aventura (Store
#1655), Hicksville (Store #1264) and Santa Monica (Store #1178), individually or
collectively as the context may require.

“Designated Redevelopment Project” has the meaning set forth in Section 5.22(h).

“Diversification Date” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

8



--------------------------------------------------------------------------------

“Eligible Account” means a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
(or subaccounts thereof) maintained with a federal or state-chartered depository
institution or trust company which complies with the definition of Eligible
Institution or (b) a segregated trust account or accounts (or subaccounts
thereof) maintained with a federal or state chartered depository institution or
trust company acting in its fiduciary capacity that has a Moody’s rating of at
least “Baa3” or S&P rating of at least “BBB-” and which, in the case of a state
chartered depository institution or trust company, is subject to regulations
substantially similar to 12 C.F.R. §9.10(b), having in either case a combined
capital and surplus of at least $50,000,000.00 and subject to supervision or
examination by federal and state authority. An Eligible Account shall not be
evidenced by a certificate of deposit, passbook or other instrument.

“Eligible Institution” has the meaning set forth in the Mortgage Loan Agreement.

“Embargoed Person” means any Person subject to trade restrictions under any
Federal Trade Embargo.

“Engineering Report” means a structural and seismic engineering report or
reports (including a “probable maximum loss” calculation, if applicable) with
respect to the Properties prepared by an independent engineer approved by Lender
and delivered to Lender in connection with the Loan, and any amendments or
supplements thereto delivered to Lender.

“Environmental Indemnity” means that certain environmental indemnity agreement
executed by Borrower and Guarantor as of the Closing Date, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time in accordance with this Agreement.

“Environmental Laws” means any and all present and future federal, state and
local laws, statutes, ordinances, orders, rules, regulations and the like, as
well as common law, any judicial or administrative orders, decrees or judgments
thereunder, and any permits, approvals, licenses, registrations, filings and
authorizations, in each case as now or hereafter in effect, relating to (i) the
pollution, protection or cleanup of the environment, (ii) the impact of
Hazardous Substances on property, health or safety, (iii) the Use or Release of
Hazardous Substances, (iv) occupational safety and health, industrial hygiene or
the protection of human, plant or animal health or welfare or (v) the liability
for or costs of other actual or threatened danger to health or the environment.
The term “Environmental Law” includes, but is not limited to, the following
statutes, as amended, any successors thereto, and any regulations promulgated
pursuant thereto, and any state or local statutes, ordinances, rules,
regulations and the like addressing similar issues: the Comprehensive
Environmental Response, Compensation and Liability Act; the Emergency Planning
and Community Right-to-Know Act; the Hazardous Materials Transportation Act; the
Resource Conservation and Recovery Act (including Subtitle I relating to
underground storage tanks); the Clean Water Act; the Clean Air Act; the Toxic
Substances Control Act; the Safe Drinking Water Act; the Occupational Safety and
Health Act; the Federal Water Pollution Control Act; the Federal Insecticide,
Fungicide and Rodenticide Act; the Endangered Species Act; the National
Environmental Policy Act; and the River and Harbors Appropriation Act. The term
“Environmental Law” also includes, but is not limited to, any present and future
federal state and local laws, statutes ordinances, rules, regulations and the
like,

 

9



--------------------------------------------------------------------------------

as well as common law, conditioning transfer of property upon a negative
declaration or other approval of a Governmental Authority of the environmental
condition of a property; or requiring notification or disclosure of Releases of
Hazardous Substances or other environmental conditions of a property to any
Governmental Authority or other Person, whether or not in connection with
transfer of title to or interest in property.

“Environmental Reports” means “Phase I Environmental Site Assessments” as
referred to in the ASTM Standards on Environmental Site Assessments for
Commercial Real Estate, E 1527-13 (and, if necessary, “Phase II Environmental
Site Assessments”), prepared by an independent environmental auditor approved by
Lender and delivered to Lender in connection with the Loan and any amendments or
supplements thereto delivered to Lender, and shall also include any other
environmental reports delivered to Lender pursuant to this Agreement and the
Environmental Indemnity.

“Environmental Conditions” has the meaning set forth in the Mortgage Loan
Agreement.

“Environmental Reserve Amount” has the meaning set forth in the Mortgage Loan
Agreement.

“Equity Interests” shall mean, with respect to any Person, (i) any share,
interest, participation and other equivalent (however denominated) of capital
stock of (or other ownership, equity or profit interests in) such Person,
(ii) any warrant, option or other right for the purchase or other acquisition
from such Person of any of the foregoing, (iii) any security convertible into or
exchangeable for any of the foregoing, and (iv) any other ownership or profit
interest in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such share, warrant,
option, right or other interest is authorized or otherwise existing on any date.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.

“ERISA Affiliate,” at any time, means each trade or business (whether or not
incorporated) that would, at the time, be treated together with Borrower as a
single employer under Title IV or Section 302 of ERISA or Section 412 of the
Code.

“ESL” means, collectively, Edward S. Lampert, ESL Investments, Inc. and any of
their respective affiliates, excluding SHLD and its Subsidiaries.

“Event of Default” has the meaning set forth in Section 7.1.

“Exception Report” means the report prepared by Borrower and attached to this
Agreement as Schedule B, setting forth any exceptions to the representations set
forth in Article IV.

“Excess Cash Flow” has the meaning set forth in the Mortgage Loan Agreement.

 

10



--------------------------------------------------------------------------------

“Excluded Prepayment” means (i) any prepayment of the Loan (i) in connection
with the application of Loss Proceeds following a Casualty or Condemnation with
respect to any Property in accordance with Section 5.16 or (ii) any prepayment
of the Loan in an amount up to $47,239,131.20 made in connection with a release
of one or more Properties in accordance with to Section 2.2 or Section 2.3.

“Exculpated Person” means each Person that is an Affiliate, equityholder,
beneficiary, trustee, member, officer, director, agent, manager, independent
manager, employee or partner of Borrower or Guarantor.

“Extension Fee” means an extension fee in an amount equal to 0.25% of the
Principal Indebtedness then outstanding.

“Extension Term” has the meaning set forth in Section 1.1(d).

“Extension Rental Revenue Threshold” means (a) with respect to the first
Extension Term, 65% of Rental Revenues and (b) with respect to the second
Extension Term, 60% of Rental Revenues.

“FATCA” means Sections 1471 through 1474 of the Code, the regulations (whether
proposed, temporary or final), including any subsequent amendments, and
administrative guidance promulgated thereunder (or which may be promulgated in
the future), and any requirements imposed by any applicable jurisdiction
pursuant to an intergovernmental agreement relating to such provisions and
guidance, which such jurisdiction has entered into with the United States
(including any implementing legislation enacted as a result thereof).

“Fairholme” means Fairholme Capital Management L.L.C., any of its advisory
clients from time to time, and any of its Affiliates, including Fairholme Funds,
Inc.

“Federal Trade Embargo” means any federal law imposing trade restrictions,
including (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended), (ii) the International Emergency
Economic Powers Act (50 U.S.C. §§ 1701 et seq., as amended), (iii) any enabling
legislation or executive order relating to the foregoing, (iv) Executive Order
13224, and (v) the PATRIOT Act.

“Fiscal Quarter” means each three-month period ending on
March 31, June 30, September 30 and December 31 of each year, or such other
fiscal quarter of Borrower as Borrower may select from time to time with the
prior consent of Lender, such consent not to be unreasonably withheld, delayed
or conditioned.

“Fiscal Year” means the 12-month period ending on December 31 of each year, or
such other fiscal year of Borrower as Borrower may select from time to time with
the prior consent of Lender, not to be unreasonably withheld, delayed or
conditioned.

“Fitch” means Fitch, Inc. and its successors.

 

11



--------------------------------------------------------------------------------

“Force Majeure” means a delay due to acts of God, governmental restrictions,
stays, judgments, orders, decrees, enemy actions, civil commotion, fire,
casualty, strikes, work stoppage, shortages of labor or materials or similar
causes beyond the reasonable control of Borrower; provided that (1) any period
of Force Majeure shall apply only to performance of the obligations necessarily
affected by such circumstance and shall continue only so long as Borrower is
continuously and diligently using all reasonable efforts to minimize the effect
and duration thereof; and (2) Force Majeure shall not include the unavailability
or insufficiency of funds.

“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied.

“GGP” means GGP-SRC Member, LLC.

“GGP JV” means GS Portfolio Holdings LLC.

“GGP JV Agreement” means that certain Second Amended and Restated Limited
Liability Company Agreement of GS Portfolio Holdings LLC, dated as of June 18,
2015, as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time in accordance with this Agreement.

“GGP JV Collateral” means 100% of the equity interests in GGP JV Pledgor and all
Pledged Collateral relating thereto.

“GGP JV Documents” means, collectively, the GGP JV Agreement and the GGP JV
Master Lease.

“GGP JV Interests” means the “JV Interest” as defined in the GGP JV Pledge and
Security Agreement.

“GGP JV Master Lease” means that certain Master Lease and Sublease by and among
GS Portfolio Holdings LLC as Landlord and Sears, Roebuck and Co. as Tenant,
dated as March 31, 2015, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time in accordance with this
Agreement.

“GGP JV Pledge and Security Agreement” has the meaning set forth in the Mortgage
Loan Agreement.

“GGP JV Pledgor” means Seritage GS Holdings LLC, a Delaware limited liability
company.

“Governmental Authority” means any federal, state, county, regional, local or
municipal government, any bureau, department, agency or political subdivision
thereof and any Person with jurisdiction exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including any court).

“Ground Lease” has the meaning set forth in the Mortgage Loan Agreement.

 

12



--------------------------------------------------------------------------------

“Ground Leased Parcel” means any portion of a Property that is ground leased to
Property Owner as the lessee under the Ground Lease.

“Ground Rent” means rent payable by Property Owner pursuant to any Ground Lease.

“Guarantor” means, collectively, Seritage REIT and Seritage OP, on a joint and
several basis.

“Guaranty” means that certain Guaranty, dated as of the Closing Date, executed
by Guarantor for the benefit of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time in accordance
with this Agreement.

“Hazardous Substances” means any and all substances (whether solid, liquid or
gas) defined, listed, or otherwise classified as pollutants, hazardous wastes,
hazardous substances, hazardous materials, extremely hazardous wastes, toxic
substances, toxic pollutants, contaminants, pollutants or words of similar
meaning or regulatory effect under any present or future Environmental Laws or
the presence of which on, in or under any of the Properties is prohibited or
requires investigation or remediation under Environmental Law, including
petroleum and petroleum by-products, asbestos and asbestos-containing materials,
toxic mold, polychlorinated biphenyls, lead and radon, and compounds containing
them (including gasoline, diesel fuel, oil and lead-based paint), pesticides and
radioactive materials, flammables and explosives and compounds containing them,
but excluding those substances commonly used in the operation and maintenance of
properties of kind and nature similar to those of any of the Properties that are
used at any of the Properties in compliance with all Environmental Laws and in a
manner that does not result in contamination of any of the Properties or a
material adverse effect on the use, operation or value of any of the Properties.

“Inapplicable Taxes” means any of the following Taxes applied as to a Lender
Party or required to be deducted or withheld from a remittance or payment to a
Lender Party: Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, applied by reason of
such Lender Party being organized under the laws of, or having its principal
office or, in the case of Lender, its applicable lending office located in, the
jurisdiction which imposes such Tax (or any political subdivision thereof).

“Increased Costs” has the meaning set forth in Section 1.4(d).

“Indebtedness” means the Principal Indebtedness, together with interest and all
other obligations and liabilities of Borrower under the Loan Documents,
including all transaction costs, Spread Maintenance Premiums and other amounts
due or to become due to Lender pursuant to this Agreement, under the Notes or in
accordance with any of the other Loan Documents, and all other amounts, sums and
expenses reimbursable by Borrower to Lender hereunder or pursuant to the Notes
or any of the other Loan Documents.

“Indemnified Liabilities” has the meaning set forth in Section 9.19(b).

“Indemnified Parties” has the meaning set forth in Section 9.17.

 

13



--------------------------------------------------------------------------------

“Independent Manager” of any corporation or limited liability company means an
individual who has prior experience as an independent director or independent
manager with at least three (3) years of employment experience and is provided
by CT Corporation, Corporation Service Company, National Registered Agents,
Inc., Wilmington Trust Company, Stewart Management Company, Lord Securities
Corporation or, if none of those companies is then providing professional
independent directors or managers, another nationally-recognized company
reasonably approved by Lender, in each case that is not an Affiliate of
Borrower, Property Owner or JV Pledgor and that provides professional
independent directors or managers and other corporate services in the ordinary
course of its business, and which individual is duly appointed as a member of
the board of directors or board of managers of such corporation or limited
liability company and is not, and has never been, and will not while serving as
Independent Manager be, any of the following:

(i) a member (other than an independent, non-economic “springing” member),
partner, equityholder, manager, director, officer or employee of such
corporation or limited liability company or any of its equityholders or
Affiliates (other than as an independent director or manager of an Affiliate of
such corporation or limited liability company that does not own a direct or
indirect ownership interest in such corporation or limited liability company and
that is required by a creditor to be a single purpose bankruptcy remote entity,
provided that such independent director or manager is employed by a company that
routinely provides professional independent directors or managers in the
ordinary course of its business);

(ii) a creditor, supplier or service provider (including provider of
professional services) to such corporation or limited liability company or any
of its equityholders or Affiliates (other than a nationally recognized company
that routinely provides professional independent managers or directors and that
also provides lien search and other similar services to such corporation or
limited liability company or any of its equityholders or Affiliates in the
ordinary course of business);

(iii) a family member of any such member, partner, equityholder, manager,
director, officer, employee, creditor, supplier or service provider; or

(iv) a Person that controls (whether directly, indirectly or otherwise) any of
the entities described in clauses (i), (ii) or (iii) above.

A natural person who otherwise satisfies the foregoing definition and satisfies
subparagraph (i) by reason of being the Independent Manager of a Single-Purpose
Entity Affiliated with the corporation or limited liability company in question
that does not own a direct or indirect ownership interest in such corporation or
limited liability company shall not be disqualified from serving as an
Independent Manager of such corporation or limited liability company; provided
that the fees that such natural person earns from serving as Independent Manager
of Affiliates of such the corporation or limited liability company in any given
year constitute in the aggregate less than 5% of such natural person’s annual
income for that year. The same natural persons may not serve as Independent
Manager of a corporation or limited liability company and, at the same time,
serve as Independent Managers of an equityholder or member of such corporation
or limited liability company.

 

14



--------------------------------------------------------------------------------

“Independent Management Criteria” means, with respect to any Person proposed to
be an Approved Property Manager that is the Guarantor or a Subsidiary thereof,
that such Person shall have demonstrated to Lender’s reasonable satisfaction
that it has sufficient employees, infrastructure and expertise to manage the
Properties proposed to be managed by it.

“In-Place NOI” means, with respect to any Test Period, Net Operating Income for
such Test Period, subject to the following adjustments:

(i) base rents under Qualified Leases shall be adjusted to reflect annualized
rents under Qualified Leases in place as of the end of such Test Period,
normalized for any scheduled rent concessions;

(ii) each of Operating Income and Operating Expenses shall be adjusted to give
effect to the exercise, or election to exercise, of any recapture by Property
Owner or termination by the SHLD Master Tenant, in each case by written notice
pursuant to the provisions of the SHLD Master Lease and whether or not SHLD
Master Tenant remains in occupancy as of the applicable time; provided, however,
that (a) if SHLD Master Tenant has exercised its termination option with respect
to a Nonprofitable Property (as defined in the SHLD Master Lease) base rent and
expense reimbursement actually paid by SHLD Master Tenant on or prior to the
applicable termination date shall be included in the determination of In-Place
NOI and (b) base rent and expense reimbursement under a Lease entered into in
accordance with this Agreement in respect of a Property as to which a recapture
or termination has been noticed under the SHLD Master Lease shall be included as
if the same were a Qualified Lease, so long as neither the Tenant nor Property
Owner is in default thereunder or subject to bankruptcy or similar insolvency
proceeding (unless Tenant has assumed such Lease in bankruptcy), even if the
Tenant thereunder has not yet assumed occupancy so long as the Lease contains no
material contingency to commencement outside of buildout of the leased premises
and related permits and approvals pursuant to the Lease;

(iii) management fees shall be adjusted to reflect a management fee equal to the
greater of the actual management fees and the Maximum Management Fee; and

(iv) Taxes shall be adjusted to reflect annualized Taxes based on the most
recent assessment as of the end of such Test Period, with a corresponding
adjustment to reimbursements of such Taxes under Qualified Leases.

The calculation of In-Place NOI by Mortgage Lender shall be binding and
conclusive absent manifest error.

“Insurance Requirements” means, collectively, (i) all material terms of any
insurance policy required pursuant to this Agreement or the Mortgage Loan
Agreement and (ii) all material regulations and then-current standards
applicable to or affecting any of the Properties or any portion thereof or any
use or condition thereof, which may, at any time, be recommended by the board of
fire underwriters, if any, having jurisdiction over any of the Properties, or
any other body exercising similar functions.

 

15



--------------------------------------------------------------------------------

“Interest Accrual Period” means, with respect to any specified Payment Date, the
period from and including the 15th day of the calendar month preceding such
Payment Date to but excluding the 15th day of the calendar month containing such
specified Payment Date; provided that the first Interest Accrual Period shall
commence on the Closing Date.

“Interest Determination Date” means, in connection with the calculation of
interest accrued for any Interest Accrual Period, two (2) Business Days
preceding the first day of such Interest Accrual Period.

“Interest Rate Cap Agreement” means an interest rate cap confirmation between an
Acceptable Counterparty and Borrower, relating to the initial term of the Loan
or the Extension Term, as applicable, pursuant to Section 1.5, which is in form
and substance satisfactory to Lender (together with an interest rate cap
agreement and schedules relating thereto, which are consistent in form and
substance with the terms set forth in such confirmation).

“IRS” means the Internal Revenue Service of the United States.

“JV Collateral” means, individually or collectively, as the context may require,
the GGP JV Collateral, the Simon JV Collateral, the Macerich JV Collateral and
any Permitted JV Collateral; provided, however, that from and after any JV
Pledgor Release Event as to any Seritage JV Member, the following shall be
excluded from the JV Collateral: (i) if such Seritage JV Member is GGP JV
Pledgor, the GGP JV Collateral, (ii) if such Seritage JV Member is Simon JV
Pledgor, the Simon JV Collateral, (ii) if such Seritage JV Member is Macerich JV
Pledgor, the Macerich JV Collateral and (iv) if such Seritage JV Member is not
covered by clause (i) through clause (iii) above, any Permitted JV Collateral
under the Permitted JV Pledge and Security Agreement applicable to such Seritage
JV Member.

“JV Capital Event Proceeds” means, with respect to any JV Interests, the net
cash proceeds actually received by the applicable JV Pledgor from any
refinancing, sale (including in connection with the exercise of any buy-sell or
“put” rights under the applicable JV Documents), joint venture, dissolution or
application of Loss Proceeds as determined in accordance with the related JV
Documents.

“JV Documents” means, individually or collectively, as the context may require,
the GGP JV Documents, the Simon JV Documents, the Macerich JV Documents and any
Permitted JV Documents.

“JV Interests” means, individually or collectively, as the context may require,
the GGP JV Interests, the Simon JV Interests, the Macerich JV Interests and any
Permitted JV Interests.

“JV Pledge and Security Agreement” means, individually or collectively, as the
context may require, the GGP JV Pledge and Security Agreement, the Simon JV
Pledge and Security Agreement, the Macerich JV Pledge and Security Agreement and
any Permitted JV Pledge and Security Agreement.

 

16



--------------------------------------------------------------------------------

“JV Pledgor” means, individually or collectively, as the context may require,
GGP JV Pledgor, Simon JV Pledgor, the Macerich JV Pledgor and any other Seritage
JV Member that shall execute and deliver to Lender a Permitted JV Pledge and
Security Agreement in accordance with this Agreement; provided, however, that as
to any Seritage JV Member, such Seritage JV Member shall be excluded for all
purposes from JV Pledgor, and shall cease to constitute a JV Pledgor, from and
after a JV Pledgor Release Event as to such Seritage JV Member.

“JV Pledgor Release Event” means, as to any Seritage JV Member provided that no
Event of Default is then continuing and any applicable JV Profits are remitted
to the TI/LC Reserve Account or, at Property Owner’s sole election, the
Redevelopment Project Reserve Account, the earlier of (i) the sale, assignment
or transfer to any Person, other than an Affiliate of such Seritage JV Member,
of all of the JV Interests then held by such Seritage JV Member or (ii) the
receipt by such Seritage JV Member of JV Capital Event Proceeds from (a) the
sale, assignment or transfer of either (1) the Applicable JV or (2) all of the
assets of the Applicable JV or (b) the dissolution of the Applicable JV;
provided that in no event shall a JV Pledgor Release Event occur if any in-kind
distribution is made to JV Pledgor in connection with the dissolution of the
Applicable JV.

“JV Profits” means distributions of JV Capital Event Proceeds on any JV
Interests in excess of the sum of (i) if applicable, the Release Price paid by
Borrower to obtain release of the related JV Release Property plus (ii) return
of additional invested capital and any applicable preferred return on such JV
Interests in accordance with the applicable JV Documents.

“JV Release Property” has the meaning set forth in Section 2.3(a).

“JV Release Threshold” means an amount equal to the difference of (i) 33,991,167
minus (ii) any amounts required to be deducted therefrom in accordance with
Section 2.1(b)(ii).

“JV Revenues” means any revenues, payments or distributions in respect of the JV
Interests, including any distributions of JV Capital Event Proceeds.

“Lands’ End Master Lease” means collectively (i) that certain Master Lease
Agreement by and between Sears, Roebuck and Co. as Landlord and Lands’ End, Inc.
as Tenant and (ii) that certain Master Sublease Agreement by and between Sears,
Roebuck and Co. as Sublandlord and Lands’ End, Inc. as Subtenant, each entered
into as of April 4, 2014 and each effective as of February 1, 2014.

“Lease” means any lease, license, letting, concession, occupancy agreement,
sublease to which Property Owner is a party, or other agreement (whether written
or oral and whether now or hereafter in effect) under which Property Owner is a
lessor, sublessor, licensor or other grantor of direct possessory rights
existing as of the Closing Date or thereafter entered into by Property Owner, in
each case pursuant to which any Person is granted a direct possessory interest
in, or right to use or occupy all or any portion of any space in any of the
Properties, and every modification or amendment thereof, and every guarantee of
the performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto; provided that for purposes of
this Agreement the Lands’ End Master Lease and the Sears Hometown License
Agreement shall each be deemed to be a “Lease”.

 

17



--------------------------------------------------------------------------------

“Leasing Commissions” has the meaning set forth in the Mortgage Loan Agreement.

“Legal Requirements” means all governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of Governmental
Authorities (including Environmental Laws and zoning restrictions) affecting
Borrower, Property Owner, JV Pledgor, Guarantor, the Properties, the Collateral,
the JV Collateral or any portion thereof or the construction, ownership, use,
alteration or operation thereof, or any portion thereof (whether now or
hereafter enacted and in force), and all permits, licenses and authorizations
and regulations relating thereto.

“Lender” has the meaning set forth in the first paragraph of this Agreement and
in Section 9.7.

“Lender Party” has the meaning set forth in Section 1.4(b).

“LIBOR” means the rate (expressed as a percentage per annum and rounded up to
the next nearest 1/1000 of 1%) for deposits in U.S. dollars, for a one-month
period, that appears on “Thomson Reuters ICE LIBOR# Rates – LIBOR01” (or the
successor thereto) as of 11:00 a.m., London time, on the related Interest
Determination Date. If such rate does not appear on Thomson Reuters ICE LIBOR#
Rates - LIBOR01 as of 11:00 a.m., London time, on such Interest Determination
Date, LIBOR shall be the arithmetic mean of the offered rates (expressed as a
percentage per annum) for deposits in U.S. dollars for a one-month period that
appear on the Thomson Reuters ICE LIBOR# Rates – LIBOR01 as of 11:00 a.m.,
London time, on such Interest Determination Date, if at least two such offered
rates so appear. If fewer than two such offered rates appear on the Thomson
Reuters ICE LIBOR# Rates – LIBOR01 as of 11:00 a.m., London time, on such
Interest Determination Date, Lender (or Servicer, on Lender’s behalf) shall
request the principal London office of any four major reference banks in the
London interbank market selected by Lender to provide such bank’s offered
quotation (expressed as a percentage per annum) to prime banks in the London
interbank market for deposits in U.S. dollars for a one-month period as of 11:00
a.m., London time, on such Interest Determination Date for the amounts of not
less than U.S. $1,000,000. If at least two such offered quotations are so
provided, LIBOR shall be the arithmetic mean of such quotations. If fewer than
two such quotations are so provided, Lender (or Servicer, on Lender’s behalf)
shall request any three major banks in New York City selected by Lender to
provide such bank’s rate (expressed as a percentage per annum) for loans in U.S.
dollars to leading European banks for a one-month period as of approximately
11:00 a.m., New York City time on the applicable Determination Date for amounts
of not less than U.S. $1,000,000. If at least two such rates are so provided,
LIBOR shall be the arithmetic mean of such rates. LIBOR shall be determined
conclusively by Lender or its agent, absent manifest error. Notwithstanding the
foregoing, in no event shall LIBOR be less than zero percent (0.0%) per annum.

“LIBOR Loan” means the Loan at such time as interest thereon accrues at a rate
of interest based upon LIBOR.

 

18



--------------------------------------------------------------------------------

“Lien” means any mortgage, lien (statutory or other), pledge, hypothecation,
assignment, preference, priority, security interest, or any other encumbrance or
charge on or affecting any Collateral, JV Collateral, Mortgage Loan Collateral,
or Mortgage Loan JV Collateral or any portion thereof, or any interest therein
(including any conditional sale or other title retention agreement, any
sale-leaseback, any financing lease or similar transaction having substantially
the same economic effect as any of the foregoing, the filing of any financing
statement or similar instrument under the Uniform Commercial Code or comparable
law of any other jurisdiction, domestic or foreign, and mechanics’,
materialmen’s and other similar liens and encumbrances, as well as any option to
purchase, right of first refusal, right of first offer or similar right).

“Liquidity” means, with respect to any Person on any date, the aggregate
unrestricted cash and cash equivalents and the amounts available for draw under
committed credit facilities on such date of such Person, on a consolidated basis
with its Subsidiaries (meaning, for such purposes, that such Person would have
satisfied all conditions precedent to draw under the applicable credit facility
on such date other than notice); provided that (a) Liquidity shall include any
cash and cash equivalents on deposit in the Cash Flow Sweep Reserve Account not
earmarked for a specific use and (b) undrawn amounts of the Mortgage Loan Future
Advance Amount (to the extent not designated by Property Owner to fund a
specified Redevelopment Project) shall count as Liquidity at all times prior to
January 7, 2017, but not thereafter.

“Loan” has the meaning set forth in Section 1.1(a).

“Loan Amount” means $236,195,656.

“Loan Closing” means the closing of the funding of the Initial Advance by the
Lender to the Borrower in accordance with this Agreement.

“Loan Documents” means this Agreement, the Notes, the Pledge Agreement (and
related financing statements), any New Pledge (and related financing
statements), the Environmental Indemnity, the Subordination of Property
Management Agreement, the Cooperation Agreement, the Guaranty, the Completion
Guaranty, the Assignments of Title Insurance Proceeds, each Assignment of
Interest Rate Cap Agreement and all other agreements, instruments, certificates
and documents necessary to effectuate the granting to Lender of first-priority
Liens on the Collateral or the JV Collateral or otherwise in satisfaction of the
requirements of this Agreement or the other documents listed above or hereafter
entered into by Lender and Borrower in connection with the Loan, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time in accordance with this Agreement. Notwithstanding the foregoing, from and
after the date of a JV Pledgor Release Event as to the applicable Seritage JV
Member, the following shall cease to constitute Loan Documents:

(i) any Permitted JV Pledge and Security Agreement, if executed by such Seritage
JV Member; or

(ii) any agreement, instrument, certificate or document entered into by such
Seritage JV Member in connection with any of the documents described in clause
(i) above.

 

19



--------------------------------------------------------------------------------

“Lockout Period” means the period from and including the Closing Date to but
excluding the first Payment Date following the one-year anniversary of the
Closing Date.

“Long-Lived Assets” means all property capitalized in accordance with GAAP with
an expected life of not less than fifteen (15) years as initially reflected on
the books and records of the owner thereof at or about the time of acquisition
thereof (and, for the avoidance of doubt, with respect to property acquired by
Borrower pursuant to the SHLD PSA, the books and records of SHLD at the time of
acquisition thereof by SHLD or its applicable Subsidiary).

“Loss Proceeds” means amounts, awards or payments payable to Borrower, Property
Owner, Lender and/or Mortgage Lender in respect of all or any portion of any
Property in connection with a Casualty or Condemnation thereof (after the
deduction therefrom and payment to Borrower, Property Owner, Lender and/or
Mortgage Lender, respectively, of any and all reasonable expenses incurred by
such Persons in the recovery thereof, including all attorneys’ fees and
disbursements, the fees of insurance experts and adjusters and the costs
incurred in any litigation or arbitration with respect to such Casualty or
Condemnation).

“Loan Pro Rata Share” means, as of any date or time of determination, the
quotient (expressed as a percentage) of (i) the Principal Indebtedness as of
such date or time of determination divided by (ii) the sum of the Principal
Indebtedness as of such date or time of determination plus the Mortgage Loan
Principal Indebtedness as of such date or time of determination.

“M-1 Note(s)” means that certain promissory note, dated as of the Closing Date,
made by Borrower to the order of M-1 Lender, designated the “M-1 Note” which
note, evidencing, together with the M-2 Note, the M-3 Note, the M-4 Note and the
M-5 Note, evidence the Loan, as each such note may be replaced by multiple Notes
or divided into multiple Note Components in accordance with Section 1.1(c) and
as otherwise assigned (in whole or in part), as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time in
accordance with this Agreement.

“M-2 Note(s)” means that certain promissory note, dated as of the Closing Date,
made by Borrower to the order of M-2 Lender, designated the “M-2 Note” which
note, together with the M-1 Note, the M-3 Note, the M-4 Note and the M-5 Note,
evidence the Loan, as each such note may be replaced by multiple Notes or
divided into multiple Note Components in accordance with Section 1.1(c) and as
otherwise assigned (in whole or in part), as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time in accordance
with this Agreement.

“M-3 Note(s)” means that certain promissory note, dated as of the Closing Date,
made by Borrower to the order of M-3 Lender, designated the “M-3 Note” which
note, together with the M-1 Note, the M-2 Note, the M-4 Note and the M-5 Note,
evidence the Loan, as each such note may be replaced by multiple Notes or
divided into multiple Note Components in

 

20



--------------------------------------------------------------------------------

accordance with Section 1.1(c) and as otherwise assigned (in whole or in part),
as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time in accordance with this Agreement.

“M-4 Note(s)” means that certain promissory note, dated as of the Closing Date,
made by Borrower to the order of M-4 Lender, designated the “M-4 Note” which
note, together with the M-1 Note, the M-2 Note, the M-3 Note and the M-5 Note,
evidence the Loan, as each such note may be replaced by multiple Notes or
divided into multiple Note Components in accordance with Section 1.1(c) and as
otherwise assigned (in whole or in part), as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time in accordance
with this Agreement.

“M-5 Note(s)” means that certain promissory note, dated as of the Closing Date,
made by Borrower to the order of M-5 Lender, designated the “M-5 Note” which
note, together with the M-1 Note, M-2 Note, the M-3 Note and the M-4 Note,
evidence the Loan, as each such note may be replaced by multiple Notes or
divided into multiple Note Components in accordance with Section 1.1(c) and as
otherwise assigned (in whole or in part), as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time in accordance
with this Agreement.

“Macerich” means Macerich SJV LLC.

“Macerich JV” means MS Portfolio LLC.

“Macerich JV Agreement” means that certain Amended and Restated Limited
Liability Company Agreement of MS Portfolio LLC dated as of April 30, 2015 as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time in accordance with this Agreement.

“Macerich JV Collateral” means 100% of the equity interests in Macerich JV
Pledgor and all Pledged Collateral relating thereto.

“Macerich JV Documents” means, collectively, the Macerich JV Agreement and the
Macerich JV Master Lease.

“Macerich JV Interests” means the “JV Interest” as defined in the Macerich JV
Pledge and Security Agreement.

“Macerich JV Master Lease” means that certain Master Lease and Sublease by and
among MS Portfolio LLC as Landlord and Sears, Roebuck and Co. as Tenant, dated
as April 30, 2015, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time in accordance with this Agreement.

“Macerich JV Pledge and Security Agreement” has the meaning set forth in the
Mortgage Loan Agreement.

“Macerich JV Pledgor” means Seritage MS Holdings LLC, a Delaware limited
liability company.

 

21



--------------------------------------------------------------------------------

“Major Lease” means (i) the SHLD Master Lease, (ii) the Lands’ End Master Lease,
(iii) any Free-Standing SAC Lease (as defined in the SHLD Master Lease),
(iv) any Lease that, when aggregated with all other Leases at any Property with
the same Tenant (or Affiliated Tenants), and assuming the exercise of all
expansion rights contained in such Lease, is expected to cover more than 35,000
rentable square feet, (v) any Lease that contains an option or preferential
right to purchase all or any portion of the fee or leasehold interest, as
applicable, in a Property, (vi) any Affiliate Lease (including, without
limitation, any Lease with SHLD or any Broad Affiliate of SHLD) or (vii) any
Lease during the continuance of an Event of Default; provided that with respect
to clause (vii), any Lease that is not otherwise a Major Lease pursuant to
clauses (i) through (vi) above shall cease to be a Major Lease at any time no
Event of Default is continuing.

“Major Redevelopment Land Use Matters” has the meaning set forth in
Section 5.22(b)(vii).

“Major Redevelopment Project” has the meaning set forth in Section 5.22(a).

“Material Adverse Effect” means a material adverse effect upon (i) the ability
of the Properties, taken as a whole, to generate net cash flow sufficient to
service the Loan and the Mortgage Loan, (ii) the ability of Borrower, Property
Owner or Guarantor to perform any material provision of any of the Loan
Documents or Mortgage Loan Documents, as the case may be, (iii) the rights and
remedies of the Mortgage Lender under the Mortgages and other Loan Documents,
taken as a whole, (iv) the rights and remedies of Lender under the Pledge
Agreement and the other the Loan Documents, taken as a whole or (v) the value of
the Collateral, or the value, use or enjoyment, or the operation or occupancy,
of the Properties, in each case, taken as a whole.

“Material Agreements” means (i) the SHLD PSA, (ii) the SHLD TSA, (iii) the SHLD
Master Lease Guaranty, (iv) the Property Agreements, (v) the other agreements
listed on Schedule G to the Mortgage Loan Agreement and (vi) each contract and
agreement (other than Leases) relating to any of the Properties that imposes
obligations on Borrower or Property Owner, (a) under which Borrower or Property
Owner would have the obligation to pay more than $2,500,000 per annum and that
cannot be terminated by Borrower or Property Owner without cause upon 60 days’
notice or less without payment of a termination fee or (b) that is with an
Affiliate of Borrower or Property Owner.

“Material Alteration” means any Alteration to be performed by or on behalf of
Borrower or Property Owner at any of the Properties that (i) is reasonably
expected to result in a Property Material Adverse Effect, (ii) is reasonably
expected to cost in excess of the $7,500,000, as determined by a duly licensed
architect (except for Alterations in connection with (a) Tenant Improvements
under and pursuant to Leases existing as of the Closing Date (pursuant to the
terms thereof in existence as of the Closing Date) or Leases thereafter entered
into in accordance with this Agreement, (b) the remediation of any Deferred
Maintenance Condition or Environmental Condition in accordance with the Mortgage
Loan Agreement and (c) restoration of such Property following a Material
Casualty Event or a Material Condemnation Event in accordance with the Mortgage
Loan Agreement), or (iii) is reasonably expected to permit (or is reasonably
likely to induce) any Tenant to terminate its Lease or abate rent.

 

22



--------------------------------------------------------------------------------

“Material Casualty Event” means, with respect to any Property, the occurrence of
a Casualty for which the cost of repairing such Casualty is reasonably expected
to be in excess of $500,000.

“Material Condemnation Event” means, with respect to any Property, the
occurrence of a Condemnation for which (i) the cost of restoring such Property
following such Condemnation is reasonably expected to be in excess of $500,000
or (ii) such Condemnation materially interferes with the current use and
operation of such Property.

“Maturity Date” means the Payment Date in June 2019, as same may be extended in
accordance with Section 1.1(d), or such earlier date as may result from
acceleration of the Loan in accordance with this Agreement.

“Maximum Leverage Ratio” has the meaning specified in the Guaranty.

“Maximum Management Fee” means 3.0% of the gross Revenues of the Properties.

“Mezzanine Loan Permitted Encumbrances” means, collectively, the Liens created
by the Loan Documents.

“Minimum Cash Equity” means $1,131,195,656, plus the amount necessary to
purchase the JV Interests, plus amounts (other than amounts funded by Lender and
Mortgage Lender) required to fund actual, documented, third-party and
Lender-related closing costs of the Approved Separation Transaction, the Loan
and the Mortgage Loan.

“Minimum Purchase Price” means the sum of (i) $2,262,391,312 for the Properties
plus (ii) $429,012,486 for the GGP JV Interests, the Simon JV Interests and the
Macerich JV Interests.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Mortgage” has the meaning set forth in the Mortgage Loan Agreement.

“Mortgage Lender” means JPMorgan Chase Bank, National Association and H/2 SO III
Funding I LLC, and their respective successors and assigns as “Lender” under and
as defined in the Mortgage Loan Agreement identified to Lender in writing.

“Mortgage Loan” means that certain mortgage loan made on the date hereof by
Mortgage Lender to Property Owner.

“Mortgage Loan Agreement” means that certain Loan Agreement, dated as of the
date hereof, by and between Mortgage Lender, Property Owner and JV Pledgor,
pursuant to which the Mortgage Loan was made, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time in
accordance with this Agreement.

“Mortgage Loan Amount” means the sum of (i) the Mortgage Loan Initial Advance
plus (ii) the maximum Mortgage Loan Future Advance Amount.

 

23



--------------------------------------------------------------------------------

“Mortgage Loan Collateral” means the “Collateral” and the “JV Collateral”, each,
as defined in the Mortgage Loan Agreement.

“Mortgage Loan Collateral Accounts” means the “Collateral Accounts” as defined
in the Mortgage Loan Agreement.

“Mortgage Loan Completion Guaranty” means the “Completion Guaranty” as defined
in the Mortgage Loan Agreement.

“Mortgage Loan Completion Guaranty Payments” means “Completion Guaranty
Payments” as defined in the Mortgage Loan Agreement.

“Mortgage Loan Documents” means the “Loan Documents” as defined in the Mortgage
Loan Agreement.

“Mortgage Loan Event of Default” means an “Event of Default” under and as
defined in the Mortgage Loan Agreement.

“Mortgage Loan Future Advance Amount” means the “Future Advance Amount” as
defined in the Mortgage Loan Agreement.

“Mortgage Loan Indebtedness” means the “Indebtedness” as defined in the Mortgage
Loan Agreement.

“Mortgage Loan Initial Advance” means the “Initial Advance” under and as defined
in the Mortgage Loan Agreement.

“Mortgage Loan JV Collateral” means the “JV Collateral” as defined in the
Mortgage Loan Agreement.

“Mortgage Loan Permitted Encumbrances” means “Permitted Encumbrances” as defined
in the Mortgage Loan Agreement (except that any approval by and/or satisfaction
of Mortgage Lender required under the definition of “Permitted Encumbrances” in
the Mortgage Loan Agreement shall for purposes hereof also require the approval
by and/or satisfaction of Lender).

“Mortgage Loan Principal Indebtedness” means the “Principal Indebtedness” as
defined in the Mortgage Loan Agreement.

“Mortgage Loan Single-Purpose Equityholder” means a “Single-Purpose
Equityholder” as defined in the Mortgage Loan Agreement.

“Mortgage Loan Spread” means the “Mortgage Loan Spread” as such term is defined
in the Mortgage Loan Agreement on the Closing Date.

“Mortgage Loan Release Price” means the “Release Price” as such term is defined
in the Mortgage Loan Agreement.

 

24



--------------------------------------------------------------------------------

“Multi-Tenant Occupancy Date” means, with respect to any Property at any time
during the term of the SHLD Master Lease, the earliest date (including as of the
commencement date thereunder) on which any of the following shall occur with
respect to such Property: (a) such Property shall be subject to a Third Party
Lease as to which the SHLD Master Tenant relinquished occupancy of the space to
be occupied by such Tenant or (b) Property Owner shall have recaptured all or
any portion of the Property in accordance with terms of the SHLD Master Lease
(including in connection with the exercise by SHLD Master Tenant of its
termination option thereunder).

“Net Operating Income” means, with respect to any Test Period, the difference of
(i) Operating Income for such Test Period minus (ii) Operating Expenses for such
Test Period.

“Net Sales Proceeds” means the total cash consideration received by or on behalf
of Property Owner in connection with the sale of the applicable Release Property
or JV Release Property, less the sum of, without duplication, (i) third-party,
out-of-pocket costs and expenses actually incurred by Property Owner in
connection with the negotiation and consummation of the applicable sale of the
related Release Property or JV Release Property (including without limitation,
transfer taxes, attorneys’ fees, brokerage fees, survey costs, title insurance
premiums, related search and recording charges) and (ii) any distributions
required to be made by Seritage REIT (and ratable distributions by Seritage OP)
in order to avoid taxation on the profits or gains earned in connection with
such sale, all of which costs and expenses and distributions described in clause
(i) and clause (ii), in the aggregate, shall not exceed 10.0% of the gross sale
proceeds and shall be substantiated to Lender’s reasonable satisfaction.

“New Borrower” means a newly-formed Special Purpose Entity that is wholly-owned
and Controlled, directly or indirectly, by Seritage OP and is formed for the
purposes described in, and in accordance with, the provisions of Section 9.30.

“New Pledge” has the meaning set forth in Section 9.30.

“Nonconsolidation Opinion” means the opinion letter, dated the Closing Date,
delivered by Borrower’s counsel to Lender and addressing issues relating to
substantive consolidation in bankruptcy.

“Note(s)” means, individually or collectively, as the context may require, the
M-1 Notes, the M-2 Notes, the M-3 Notes, the M-4 Notes and/or the M-5 Notes.

“Note Component” has the meaning set forth in Section 1.1(c).

“Obligor” has the meaning set forth in Section 9.30(a).

“OFAC List” means the list of specially designated nationals and blocked persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and any other similar list
maintained by the U.S. Treasury Department, Office of Foreign Assets Control
pursuant to any applicable governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of Governmental
Authorities, including trade embargo, economic sanctions, or other prohibitions
imposed by Executive Order of the President of the United States. The OFAC List
currently is accessible at http://www.treasury.gov/ofac/downloads/t11sdn.pdf.

 

25



--------------------------------------------------------------------------------

“Officer’s Certificate” means a certificate delivered to Lender that is signed
by an authorized officer of Borrower and certifies the information therein.

“One-Year Forward LIBOR” means, as of any date of determination, the rate
(expressed as a percentage per annum and rounded up to the next nearest 1/1000
of 1%) that appears on Bloomberg MCFR Screen as 1 Month LIBOR on a one (1) year
forward basis, as determined by Lender as of 11:00 am New York City time on such
date, which determination by Lender shall be binding absent manifest error.

“Operating Account” has the meaning set forth in the Mortgage Loan Agreement.

“Operating Expenses” has the meaning set forth in the Mortgage Loan Agreement.

“Operating Income” has the meaning set forth in the Mortgage Loan Agreement.

“Overpaying Obligor” has the meaning set forth in Section 9.30.

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001), as amended from time to time.

“Participant Register” has the meaning set forth in Section 9.7(b)

“Participation” has the meaning set forth in Section 9.7(b).

“Payment Date” means, with respect to each Interest Accrual Period, the ninth
(9th) day of the calendar month in which such Interest Accrual Period ends;
provided, that prior to a Securitization, Lender shall have the right to change
the Payment Date so long as a corresponding change to the Interest Accrual
Period is also made. Whenever a Payment Date is not a Business Day, the entire
amount that would have been due and payable on such Payment Date shall instead
be due and payable on the immediately preceding Business Day.

“Permits” means all licenses, permits, variances and certificates used in
connection with the ownership, operation, use or occupancy of any of the
Properties (including certificates of occupancy, business licenses, state health
department licenses, licenses to conduct business and all such other permits,
licenses, consents, approvals and rights, obtained from any Governmental
Authority or private Person concerning ownership, operation, use or occupancy of
any of the Properties).

“Permitted Debt” means:

(a) with respect to Property Owner, the “Permitted Debt” as defined in the
Mortgage Loan Agreement as in effect on the date hereof; and

(b) with respect to Borrower, the Indebtedness and reasonable and customary
administrative expenses and state franchise taxes.

 

26



--------------------------------------------------------------------------------

“Permitted Encumbrances” means collectively, the Mortgage Loan Permitted
Encumbrances and the Mezzanine Loan Permitted Encumbrances.

“Permitted Equity Distribution Amount” has the meaning set forth in the Mortgage
Loan Agreement.

“Permitted Investments” has the meaning set forth in the Mortgage Loan Agreement
(except that any consent of Mortgage Lender required thereunder shall for
purposes hereof also require the consent of Lender and shall include any other
security, obligation or investment which has been approved as a Permitted
Investment by Lender and with respect to which the Rating Condition is
satisfied).

“Permitted JV” has the meaning set forth in Section 2.3(a)(ii).

“Permitted JV Agreement” means, with respect to any Permitted JV, the joint
venture (or similar) agreement entered into between the applicable Seritage JV
Member and the applicable Permitted JV Member with respect to such Permitted JV,
as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time in accordance with this Agreement.

“Permitted JV Collateral” means, with respect to any Permitted JV, the
“Collateral” as defined in the applicable Permitted JV Pledge and Security
Agreement.

“Permitted JV Documents” means, with respect to any Permitted JV, the Permitted
JV Agreement and any other material documents entered into by the applicable
Seritage JV Member and/or its affiliates and the Permitted JV Member and/or its
affiliates in connection with the Permitted JV, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time in
accordance with this Agreement.

“Permitted JV Interests” means, with respect to any Permitted JV, has the
meaning set forth in the applicable Permitted JV Pledge and Security Agreement.

“Permitted JV Member” has the meaning set forth in Section 2.3(a)(ii).

“Permitted JV Mortgage Pledge and Security Agreement” means “Permitted JV Pledge
and Security Agreement” as defined in the Mortgage Loan Agreement.

“Permitted JV Pledge and Security Agreement” means an agreement substantially in
the form of Exhibit C, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time in accordance with this
Agreement.

“Permitted Preferred Equity” means (i) exchange-listed, perpetual non-voting
preferred equity issued by Seritage REIT or Seritage OP or (ii) subject to
compliance with the Maximum Leverage Ratio, preferred equity issued by Seritage
REIT or Seritage OP that does not comply with clause (i).

 

27



--------------------------------------------------------------------------------

“Permitted Transfer” means each of the following:

(i) Transfers of direct and indirect equity interests in Borrower, Property
Owner or JV Pledgor that do not result in a Prohibited Change of Control;

(ii) Transfers of Equity Interests that are traded on a nationally-recognized
public stock exchange in Seritage REIT that do not result in a Prohibited Change
of Control;

(iii) Transfers of any Property to (a) a Release Entity in connection with the
substantially simultaneous release of a Property in accordance with Section 2.2
and Section 2.3 and (b) a New Borrower in accordance with Section 9.30;

(iv) Transfers that have been approved by Lender in accordance with the Loan
Documents;

(v) Permitted Encumbrances;

(vi) Transfers of worn-out, defective or obsolete furnishings, fixtures or
equipment that are promptly replaced with property of equivalent value and
functionality if reasonably necessary;

(vii) Leases that either have been approved by Lender in accordance with this
Agreement or do not require the approval of Lender in accordance with this
Agreement;

(viii) Transfers by a natural person of equity interests owned by such
transferor to such transferor’s immediate family members or trusts established
for the benefit of such family members for estate planning purposes;

(ix) subject to compliance with Section 5.24(a) hereof, and so long as no Event
of Default exists, the Transfer, but not pledge, of any JV Interests (or any
direct or indirect Equity Interests in JV Pledgor) to any Person (other than an
Affiliate or an Embargoed Person) solely for cash consideration; or

(x) Transfers in accordance with Section 2.4(e) hereof.

“Permitted Variance” means expenditures by Borrower that result in a variance
from an Approved Annual Budget or an Approved Redevelopment Plan and Budget, as
the case may be, for (i) non-discretionary items, (ii) expenditures required to
be made by reason of the occurrence of any emergency (i.e., an unexpected event
that threatens harm to persons or property at any of the Properties) and with
respect to which it would be impracticable, under the circumstances, to obtain
Lender’s prior consent thereto, (iii) with respect to the Approved Annual
Budget, an increase of up to 5.0% of the total budget for any Property, and
increase of up to 2.5% of the total Approved Annual Budget for all Properties
and (iv) with respect to any Approved Redevelopment Plan and Budget, an increase
of up to 5.0% with respect to any line-item in such budget, and an increase of
up to 2.5% of such total budget.

 

28



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association or
Governmental Authority and any fiduciary acting in such capacity on behalf of
any of the foregoing.

“Plan Assets” means assets of any (i) employee benefit plan (as defined in
Section 3(3) of ERISA) subject to Part 4, Subtitle B, Title I of ERISA,
(ii) plan (as defined in Section 4975(e)(1) of the Code) subject to Section 4975
of the Code, or (iii) governmental plan (as defined in Section 3(32) of ERISA)
subject to federal, state or local laws, rules or regulations substantially
similar to Part 4, Subtitle B, Title I of ERISA or Section 4975 of the Code.

“Pledge Agreement” means that certain Pledge and Security Agreement, dated as of
the date hereof, executed by Borrower in favor of Lender, as the same may from
time to time be amended, restated, replaced, supplemented or otherwise modified
in accordance herewith.

“Pledged Collateral” has the meaning set forth in the Pledge Agreement.

“Policies” has the meaning set forth in the Mortgage Loan Agreement.

“Primary Servicing Fee” has the meaning set forth in Section 9.22.

“Prime Rate” means the rate of interest published in The Wall Street Journal
from time to time as the “Prime Rate.” If more than one “Prime Rate” is
published in The Wall Street Journal for a day, the average of such “Prime
Rates” shall be used, and such average shall be rounded up to the nearest
1/100th of one percent (0.01%). If The Wall Street Journal ceases to publish the
“Prime Rate,” Lender shall select an equivalent publication that publishes such
“Prime Rate,” and if such “Prime Rates” are no longer generally published or are
limited, regulated or administered by a governmental or quasigovernmental body,
then Lender shall select a comparable interest rate index.

“Prime Rate Loan” means the Loan at such time as interest thereon accrues at a
rate of interest based upon the Prime Rate.

“Prime Rate Spread” means, in connection with any conversion of the Loan to a
Prime Rate Loan, the difference (expressed as the number of basis points) of
(a) the sum of LIBOR, determined as of the Interest Determination Date for which
LIBOR was last available, plus the Spread, minus (b) the Prime Rate on such
Interest Determination Date; provided, however, that if such difference is a
negative number, then the Prime Rate Spread shall be zero.

“Principal Indebtedness” means the principal balance of the Loan outstanding
from time to time.

“Prohibited Change of Control” means the occurrence of any of the following:

(i) the failure of Borrower or Property Owner to be directly or indirectly 100%
owned and Controlled by Seritage OP;

(ii) the failure of Seritage REIT to be the general partner of and to Control
Seritage OP;

 

29



--------------------------------------------------------------------------------

(iii) any “person” or “group” (as such terms are used in sections 13(d) and
14(d) of the Exchange Act, as amended, but excluding any employee benefit plan
of Seller and its subsidiaries, and any Person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan), other
than ESL or Fairholme (a) shall have acquired beneficial ownership of Equity
Interests of Seritage REIT accounting for 35% or more of the aggregate voting
power of all outstanding Equity Interests of Seritage REIT with respect to the
election of members of the Board of Trustees of Seritage REIT, (b) shall have
obtained the power (whether or not exercised) to elect a majority of the Board
of Trustees of Seritage REIT, (c) shall have acquired beneficial ownership of
Equity Interests of Seritage REIT and/or Seritage OP constituting, directly or
indirectly, 35% or more of the aggregate economic interest in Seritage OP
(calculated in light of the economic ownership of Seritage REIT in Seritage OP
as it may appear from time to time) or (d) shall have acquired beneficial
ownership of a majority of the Equity Interests of Seritage OP (excluding any
such Equity Interests held by Seritage REIT);

(iv) the majority of the seats (other than vacant seats) on the board of
trustees of Seritage REIT shall cease to be occupied by Persons who either
(a) were members of the board of trustees of Seritage REIT as of the Closing
Date or (b) were nominated for election (or whose appointment to the board of
trustees was otherwise approved) by the board of trustees of Seritage REIT, a
majority of whom were directors as of the Closing Date or whose election or
nomination for election was previously approved by a majority of such trustees;

(v) any Transfer, whether directly or indirectly through its direct or indirect
subsidiaries, of all or substantially all of the assets of Seritage REIT or
Seritage OP to a Person that is not 100% owned and Controlled by Seritage OP; or

(vi) the common Equity Interests of Seritage REIT shall, for a period of two
(2) consecutive trading days, cease to be traded on a nationally-recognized
public stock exchange; or

(vii) Seritage REIT or Seritage OP consolidates with, or merges with or into,
any Person, or any Person consolidates with, or merges with or into, Seritage
REIT, in any such event pursuant to a transaction where the holders of voting
Equity Interests in Seritage REIT or Seritage OP, as the case may be,
immediately prior to the consolidation or merger, would not, immediately after
such consolidation or merger, beneficially own, directly or indirectly, Equity
Interests in Seritage REIT or Seritage OP, as the case may be, representing in
the aggregate more than 50% of the combined voting Equity Interests of Seritage
REIT or Seritage OP, as the case may be, or the applicable surviving company.

provided that “Prohibited Change of Control” shall exclude any such event
resulting from the exercise by Lender of its rights and/or remedies under the
Loan Documents to the extent permitted under any intercreditor agreement between
Lender and Mortgage Lender.

“Prohibited Pledge” has the meaning set forth in Section 7.1(f).

 

30



--------------------------------------------------------------------------------

“Prohibited Transferee” means any Person that has, or has an Affiliate that
Controls or is Controlled by such Person that, (i) has, within the past seven
years, defaulted or is now in default (beyond any applicable cure periods) with
respect to its material obligations under any written commercial loan agreement
with Lender or Mortgage Lender, (ii) has been convicted in a criminal proceeding
for a felony, (iii) has at any time filed a voluntary petition under the
Bankruptcy Code or any other federal or state bankruptcy or insolvency law as a
borrower or obligor in a commercial lending transaction, (iv) has at any time
been subject to the filing of an involuntary petition under the Bankruptcy Code
or any other federal or state bankruptcy or insolvency law, which petition was
not dismissed within 90 days of filing, (v) has within the past seven years
filed or been an adverse party to a claim, petition or cause of action in any
municipal, state or federal court or other administrative or regulatory agency
in a commercial loan transaction with Lender or Mortgage Lender, or (vi) is an
Embargoed Person or is listed on the OFAC List.

“Properties” has the meaning set forth in the Mortgage Loan Agreement.

“Property Agreements” has the meaning set forth in the Mortgage Loan Agreement.

“Property Business Plans” has the meaning set forth in Section 5.21.

“Property Material Adverse Effect” means, as to any Property, a material adverse
effect upon (i) Property Owner’s title to such Property, (ii) enforcement or
validity of the Mortgage with respect to such Property, or (iii) the value, use
or enjoyment of such Property or the operation or occupancy thereof.

“Property Owner” means, collectively, Seritage KMT Finance LLC and Seritage SRC
Finance LLC, together with their permitted successors and assigns (including any
New Borrower).

“Property Release Threshold” means an amount equal to the difference of
(i) $70,858,696.80 minus (ii) any amounts required to be deducted therefrom in
accordance with Section 2.1(b)(ii) minus (ii) any Designated Net Sales Proceeds
deposited in the TI/LC Reserve Account and/or the Redevelopment Project Reserve
Account in accordance with Section 2.2(a)(iv).

“Proportional Amount” has the meaning set forth in Section 9.30(a).

“Proprietary Information” means occupancy and leasing pipeline reports,
tenant-by-tenant rental revenue by Property, individual property-level SHLD
EBITDAR information and individual property-level store sales information for
individual tenants.

“Qualified Lease” has the meaning set forth in the Mortgage Loan Agreement.

“Qualified Replacement Lease” has the meaning set forth in the Mortgage Loan
Agreement.

 

31



--------------------------------------------------------------------------------

“Rating Agency” shall mean, prior to the final Securitization of the Loan, each
of S&P, Moody’s, DBRS and Fitch, or any other nationally-recognized statistical
rating agency that has been designated by Lender and, after the final
Securitization of the Loan, shall mean any of the foregoing that have rated and
continue to rate any of the Certificates (excluding unsolicited ratings).

“Rating Condition” means, with respect to any proposed action, the receipt by
Lender of confirmation in writing from each of the Rating Agencies that such
action shall not result, in and of itself, in a downgrade, withdrawal, or
qualification of any rating then assigned to any outstanding Certificates. No
Rating Condition shall be regarded as having been satisfied unless and until any
conditions imposed on the effectiveness of any confirmation from any Rating
Agency shall have been satisfied. Lender shall waive a Rating Condition
requirement with respect to any Rating Agency that has declined to review the
applicable proposal.

“Recapture Plans” means the preliminary plans of Property Owner and SHLD Master
Tenant with respect to physical separation of any space at a Property recaptured
by Property Owner which have been approved by Lender as of the Closing Date and
copies of which are appended to the SHLD Master Lease and are attached as
Schedule G, as the same may be amended, updated, replaced or supplemented in
accordance with the terms of the SHLD Master Lease and/or this Agreement,
including Section 5.23.

“Recapture Threshold” has the meaning set forth in Section 5.7(g).

“Redevelopment Costs” means hard and soft costs set forth in a Redevelopment
Plan and Budget, including Capital Expenditures and costs of Tenant Improvements
and Leasing Commissions.

“Redevelopment Date of Coverage” has the meaning set forth in Section 5.22(g).

“Redevelopment Plan and Budget” has the meaning set forth in Section 5.22(a).

“Redevelopment Project” has the meaning set forth in Section 5.22(a).

“Redevelopment Project Reserve Account” has the meaning set forth in the
Mortgage Loan Agreement.

“Redevelopment Reconciliation Report” has the meaning set forth in
Section 5.22(d).

“Reference Banks” means four major banks in the London interbank market selected
by Lender.

“Regulatory Change” means any change after the Closing Date in federal, state or
foreign laws or regulations or the adoption or the making, after such date, of
any interpretations, directives or requests applying to a class of banks or
companies controlling banks, including Lender, of or under any federal, state or
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof; provided that notwithstanding anything herein to the
contrary, (x) the

 

32



--------------------------------------------------------------------------------

Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Regulatory Change”, regardless of the date enacted, adopted or issued.

“Release” with respect to any Hazardous Substance means any release, deposit,
discharge, emission, leaking, leaching, spilling, seeping, migrating, injecting,
pumping, pouring, emptying, escaping, dumping, disposing or other movement of
Hazardous Substances into the indoor or outdoor environment (including the
movement of Hazardous Substances through ambient air, soil, surface water,
ground water, wetlands, land or subsurface strata), and “Released” has the
meaning correlative thereto.

“Release Date” has the meaning set forth in Section 2.2.

“Release Entity” means a newly-formed Special Purpose Entity that is
wholly-owned and Controlled, directly or indirectly, by Seritage OP and is
formed for the purpose of facilitating the substantially simultaneous release of
Property in accordance with Section 2.2 or Section 2.3, subject to satisfaction
of the respective requirements therein.

“Release Price” means:

(i) with respect to the release of a Property in accordance with Section 2.2,
the greater of (a) 120% of the applicable Allocated Loan Amount and (b) the Loan
Pro Rata Share of the applicable Net Sales Proceeds received by Property Owner;
and

(ii) with respect to the release of a Property in accordance with Section 2.3,
the greater of (a) 130% of the applicable Allocated Loan Amount and (b) the Loan
Pro Rata Share of the applicable Net Sales Proceeds (excluding the Permitted JV
Interest established in connection with such release, and the proceeds thereof)
received by Property Owner in connection with formation of the applicable
Permitted JV.

“Release Property” has the meaning set forth in Section 2.2.

“REMIC” means a “real estate mortgage investment conduit” as defined in
Section 860D of the Code.

“Rental Revenues” means, with respect to the Properties, all actual in-place
base rents and expense reimbursements under bona fide Qualified Leases.

“Required SPE” means Borrower, JV Pledgor and any Single-Purpose Equityholder.

“Required Title Update” has the meaning set forth in Section 5.22(g).

“Restricted Party” means, collectively (a) Property Owner, Borrower, JV Pledgor,
or any respective Subsidiary thereof and (b) any shareholder, partner, member,
non-member

 

33



--------------------------------------------------------------------------------

manager, any direct or indirect legal or beneficial owner of Property Owner or
Borrower, but excluding any shareholder, partner, member, non-member manager,
any direct or indirect legal or beneficial owner of Seritage OP or Seritage
REIT.

“Revenues” has the meaning set forth in the Mortgage Loan Agreement.

“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc., and its successors.

“Sears Hometown License Agreement” means, solely to the extent related to a
Property, that certain License Agreement dated as of November 20, 2008 by and
between Sears Holdings Management Corporation, as agent for Sears, Roebuck and
Co. and Kmart Corporation, as licensor, and Sears Authorized Hometown Stores,
LLC, as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time in accordance with this Agreement.

“Securitization” means a transaction in which all or any portion of the Loan is
deposited into one or more trusts or entities that issue Certificates to
investors, or a similar transaction; and the term “Securitize” and “Securitized”
have meanings correlative to the foregoing.

“Securitization Vehicle” means the issuer of Certificates in a Securitization of
the Loan.

“Seller Estoppel” means an estoppel delivered by SHLD to the Lender on the
Closing Date in order for Borrower to satisfy one or more of the conditions
precedent set forth in Section 8.1(k)(i) and/or Section 8.1(k)(ii), in each
case, in form and substance reasonably satisfactory to Lender.

“Seritage JV Member” has the meaning set forth in Section 2.3(a)(ii).

“Seritage OP” means Seritage Growth Properties, L.P., a Delaware limited
partnership.

“Seritage REIT” means Seritage Growth Properties, a Maryland real estate
investment trust.

“Servicer” means Strategic Asset Services LLC or such other entity or entities
appointed by Lender from time to time to serve as servicer and/or special
servicer of the Loan. If at any time no entity is so appointed, the term
“Servicer” shall be deemed to refer to Lender.

“Severed Loan Documents” has the meaning set forth in Section 7.2(e).

“SHLD” means Sears Holdings Corporation, a Delaware corporation.

“SHLD EBITDAR” means, with respect to any Test Period and the Properties, the
aggregate net income (which for the purposes of this calculation shall exclude
all rents collected by the SHLD Master Tenant from any Affiliate of SHLD Master
Tenant unless such Affiliate is a

 

34



--------------------------------------------------------------------------------

Tenant at the applicable Properties and also a tenant at similar properties
owned or leased by SHLD and/or its subsidiaries under a master agreement in
connection with a national or regional roll-out by such Tenant at Sears stores
and/or Kmart stores) or loss for such Test Period calculated with respect to the
operations of the Properties on a Property-by-Property or “four wall” basis,
determined in accordance with GAAP and adjusted by excluding (1) income tax
expense, (2) consolidated interest expense (net of interest income),
(3) depreciation and amortization expense, (4) any income, gains or losses
attributable to the early extinguishment or conversion of indebtedness or
cancellation of indebtedness, (5) gains or losses on discontinued operations and
asset sales, disposals or abandonments, (6) impairment charges or asset
write-offs, including, without limitation, those related to goodwill or
intangible assets, Long-Lived Assets, and investments in debt and equity
securities, in each case, in accordance with GAAP, (7) any noncash items of
expense (other than to the extent such noncash items of expense require or
result in an accrual or reserve for future cash expenses), (8) extraordinary
gains or losses, (9) unusual or nonrecurring gains or items of income or loss
and (10) SHLD Master Lease Rent for such Test Period; provided that each of net
income and the foregoing adjustments shall be determined using the methodologies
and practices of SHLD in effect as of the Closing Date as shown on Schedule K to
the Mortgage Loan Agreement.

“SHLD EBITDAR Rent Ratio” means, with respect to any Test Period, the quotient
of (i) SHLD EBITDAR for such Test Period divided by (ii) the SHLD Master Lease
Rent for such Test Period.

“SHLD Master Guaranty” means the Lease Guaranty, as defined in the SHLD Master
Lease, in form and substance satisfactory to Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time in
accordance with this Agreement.

“SHLD Master Lease” means that certain Master Lease and side letter entered into
in connection therewith, each dated as of the Closing Date, by and among
Property Owner, as Landlord, and SHLD Master Tenant, as Tenant, in form and
substance satisfactory to Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time in accordance
with this Agreement.

“SHLD Master Lease Rent” means, with respect to any Test Period, the aggregate
annualized base rent obligations under the SHLD Master Lease as of the end of
such Test Period.

“SHLD Master Tenant” means, collectively, Kmart Operations, LLC and Sears
Operations, LLC.

“SHLD PSA” means that certain Subscription, Distribution and Purchase and Sale
Agreement dated as of June 8, 2015 by and between SHLD and Seritage REIT, in
form and substance satisfactory to Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time in accordance
with this Agreement.

“SHLD TSA” means that certain Transition Services Agreement by and between SHMC
and Seritage OP, dated as of the Closing Date and in form and substance
satisfactory to Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time in accordance with this
Agreement.

 

35



--------------------------------------------------------------------------------

“SHMC” means Sears Holdings Management Corporation, a Delaware corporation.

“Simon” means SPG Portfolio Member, LLC.

“Simon JV” means SPS Portfolio Holdings LLC.

“Simon JV Agreement” means the Amended and Restated Limited Liability Company
Agreement of SPS Portfolio Holdings LLC, dated as of April 13, 2015, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time in accordance with this Agreement.

“Simon JV Collateral” means 100% of the equity interests in Simon JV Pledgor and
all Pledged Collateral relating thereto.

“Simon JV Documents” means, collectively, the Simon JV Agreement and the Simon
JV Master Lease.

“Simon JV Interests means the “JV Interest” as defined in the Simon JV Pledge
and Security Agreement.

“Simon JV Master Lease” means that certain Master Lease by and among SPS
Portfolio Holdings LLC as Landlord and Sears, Roebuck and Co. as Tenant, dated
as April 13, 2015, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time in accordance with this Agreement.

“Simon JV Pledge and Security Agreement” has the meaning set forth in the
Mortgage Loan Agreement.

“Simon JV Pledgor” means Seritage SPS Holdings LLC, a Delaware limited liability
company.

“Single Member LLC” means a limited liability company that either (x) has only
one member, or (y) has multiple members, none of which is a Single-Purpose
Equityholder.

“Single-Purpose Entity” means a Person that:

(1) with respect to Property Owner, JV Pledgor or any Mortgage Loan
Single-Purpose Equityholder, a “Single-Purpose Entity” as defined in the
Mortgage Loan Agreement;

(2) with respect to Borrower, a Person that:

(a) was formed under the laws of the State of Delaware solely for the purpose of
acquiring and holding an ownership interest in JV Pledgor, Property Owner and/or
a Mortgage Loan Single-Purpose Equityholder or in the case of a Single-Purpose
Equityholder, an ownership interest in Borrower;

 

36



--------------------------------------------------------------------------------

(b) does not engage in any business unrelated to its ownership interest in JV
Pledgor, Property Owner and/or a Mortgage Loan Single-Purpose Equity holder or
in the case of a Single-Purpose Equityholder, its ownership interest in
Borrower;

(c) does not own any assets other than those related to its ownership interest
in JV Pledgor, Property Owner and/or a Mortgage Loan Single-Purpose Equityholder
or in the case of a Single-Purpose Equityholder, its ownership interest in
Borrower (and in the case of Borrower, does not and will not own any assets on
which Lender does not have a Lien, other than excess cash that has been released
to Borrower by Property Owner and/or a Mortgage Loan Single-Purpose Equityholder
in accordance with the terms of the Mortgage Loan Agreement);

(d) does not have any Debt other than (i) in the case of Borrower or JV Pledgor,
Permitted Debt, or (ii) in the case of a Single-Purpose Equityholder, reasonable
and customary administrative expenses and state franchise taxes;

(e) maintains (or will cause Property Owner’s Approved Property Manager to
maintain) books, accounts, records, financial statements, stationery, invoices
and checks that are separate and apart from those of any other Person (except
that such Person’s financial position, assets, results of operations and cash
flows may be included in the consolidated financial statements of an Affiliate
of such Person in accordance with GAAP; provided that (i) appropriate notations
should be made on any such consolidated financial statements to indicate that
such Person’s assets and credit are not available to satisfy the claims of its
Affiliate’s creditors and (ii) such assets shall also be listed on such Person’s
own separate balance sheet);

(f) is subject to and complies with all of the limitations on powers and
separateness requirements set forth in the organizational documentation of such
Person as of the Closing Date;

(g) holds itself out as being a Person separate and apart from each other Person
and not as a division or part of another Person;

(h) conducts its business in its own name;

(i) exercises reasonable efforts to correct any known misunderstanding actually
known to it regarding its separate identity, and maintains an arm’s-length
relationship with its Affiliates (other than capital contributions and
distributions permitted under the terms of such Person’s organizational
documents), and only enters into a contract or agreement with an Affiliate upon
terms and conditions that are commercially reasonable and comparable to those
that would be available on an arm’s length basis with unaffiliated third
parties;

(j) except as contemplated by the Loan Documents with respect to any co-borrower
hereunder, pays its own liabilities out of its own funds (provided that the
foregoing shall not require any holder of any Equity Interests to make any
additional capital contributions to such Person) and reasonably allocates any
overhead that is shared with an Affiliate, including paying for shared office
space and services performed by any officer or employee of an Affiliate;

 

37



--------------------------------------------------------------------------------

(k) does not have any employees;

(l) conducts its business so that the assumptions made with respect to it that
are contained in the Nonconsolidation Opinion shall at all times be true and
correct in all material respects;

(m) maintains its assets in such a manner that it will not be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person;

(n) observes all applicable entity-level formalities necessary to maintain its
separate existence;

(o) except as contemplated by the Loan Documents with respect to any co-borrower
hereunder (including, without limitation, in a Collateral Account or an
Operating Account), does not commingle its assets with those of any other
Person, and holds its assets in its own name;

(p) does not assume, guarantee or become obligated for the debts of any other
Person, and does not hold out its credit as being available to satisfy the
obligations or securities of others, except as contemplated by the Loan
Documents with respect to any co-borrower hereunder;

(q) does not acquire obligations or securities of its direct or indirect
equityholders;

(r) does not pledge its assets to secure the obligations of any other Person and
does not make any loans or advances to any other Person, except as contemplated
by the Loan Documents with respect to any co-borrower hereunder;

(s) maintains adequate capital in light of its contemplated business operations
(provided that the foregoing shall not require such Person’s partners, members
or shareholders to make any additional capital contributions to such Person);

(t) has two Independent Managers on its board of directors or board of managers,
or has a Single-Purpose Equityholder with two Independent Managers on such
Single-Purpose Equityholder’s board of directors or board of managers, and has
organizational documents that (i) provide that the Independent Managers consider
only the interests of the Required SPE, including its creditors, and shall have
no fiduciary duties to the Required SPE’s equityholders (except to the extent of
their respective interests in the Required SPE), and (ii) prohibit the
replacement of any Independent Manager without Cause and without giving at least
five Business Days’ prior written notice to Lender and the Rating Agencies
(except in the case of the death, legal incapacity, or voluntary non-collusive
resignation of an Independent Manager, in which case no prior notice to Lender
or the Rating Agencies shall be required in connection with the replacement of
such Independent Manager with a new Independent Manager that is provided by any
of the companies listed in the definition of “Independent Manager”);

(u) if such entity is a Single Member LLC, has organizational documents that
provide that upon the occurrence of any event that causes its sole member to
cease to be a

 

38



--------------------------------------------------------------------------------

member while the Loan is outstanding, at least one of its Independent Managers
shall automatically be admitted as the sole member of the Single Member LLC and
shall preserve and continue the existence of the Single Member LLC without
dissolution; and

(v) files its own tax returns separate from those of any other Person, except to
the extent it is treated as a “disregarded entity” for tax purposes and is not
required to file tax returns under applicable law, and pays any taxes required
to be paid under applicable law only from its own funds (provided that the
foregoing shall not require such Person’s partners, members or shareholders to
make any additional capital contributions to such Person);

(w) except to the extent expressly permitted by the Loan Documents, shall not
dissolve, liquidate, consolidate, merge or sell all or substantially all of its
assets;

(x) has by-laws or an operating agreement, or has a Single-Purpose Equityholder
with by-laws or an operating agreement, which provides that, for so long as the
Loan is outstanding, such Person shall not take or consent to any of the
following actions except to the extent expressly permitted in this Agreement and
the other Loan Documents:

(i) the dissolution, liquidation, consolidation, merger or sale of all or
substantially all of its assets (and, in the case of a Single-Purpose
Equityholder, the assets of the Required SPE);

(ii) the engagement by such Person (and, in the case of a Single-Purpose
Equityholder, the engagement by the Required SPE) in any business other than
(x) in the case of Borrower, activities incidental to the acquisition and
ownership of its interest in JV Pledgor, Property Owner and/or a Mortgage Loan
Single-Purpose Equityholder and (y) in the case of a Single-Purpose
Equityholder, activities incidental to the acquisition and ownership of its
interest in Borrower;

(iii) the filing, or consent to the filing, of a bankruptcy or insolvency
petition, any general assignment for the benefit of creditors or the institution
of any other insolvency proceeding, the seeking or consenting to the appointment
of a receiver, liquidator, assignee, trustee, sequestrator, custodian or any
similar official in respect of such Person, admitting in writing such Person’s
inability to pay its debts generally as they become due, or the taking of any
action in furtherance of any of the foregoing, in each case, in respect of
itself or, in the case of a Single-Purpose Equityholder, in respect of Borrower,
without the affirmative vote of both of its Independent Managers; and

(iv) any amendment or modification of any provision of its (and, in the case of
a Single-Purpose Equityholder, Borrower’s) organizational documents relating to
qualification as a “Single-Purpose Entity” without the prior written consent of
the Lender.

“Single-Purpose Equityholder” means, with respect to any the Required SPE that
is a limited partnership, a Single-Purpose Entity that (x) is a limited
liability company or corporation formed under the laws of the State of Delaware,
(y) owns at least a 1% direct equity interest in the Required SPE, and
(z) serves as the general partner or managing member of the Required SPE.

 

39



--------------------------------------------------------------------------------

“Spread” means:

(i) initially, 7.25%; and

(ii) following the bifurcation of any Note into multiple Note Components
pursuant to Section 1.1(c), the weighted average of the Component Spreads of
such Note Components at the time of determination, weighted on the basis of the
corresponding outstanding principal balances of such Note Components at the time
of determination.

“Spread Maintenance Expiration Date” shall mean with respect to any prepayment
of the Loan:

(i) with respect to a payment in full of the Loan after the end of the Lockout
Period, January 9, 2018;

(ii) with respect to any permitted partial prepayment of the Loan in accordance
with the terms of this Agreement, up to an aggregate principal amount equal to
35.0% of the Loan Amount, January 9, 2018;

(iii) with respect to any permitted partial prepayment of the Loan in accordance
with the terms of this Agreement in excess of the threshold provided in clause
(ii) above, up to an aggregate principal amount equal to 15.0% of the Loan
Amount, July 9, 2019;

(iv) with respect to any principal payment on the Loan during the continuance of
an Event of Default, January 9, 2018; or

(v) if a prepayment permitted pursuant to Section 2.1(c) would cause the
aggregate principal prepayments of the Loan to exceed 50% of the Loan Amount,
July 9, 2019.

“Spread Maintenance Premium” means (i) with respect to any prepayment of the
Loan permitted in accordance with the terms of this Agreement or (ii) during the
continuance of an Event of Default, an amount equal to the product of (a) the
principal amount so prepaid, times (b) the Spread, times (c) 1/360, times
(d) the number of days from (but excluding) the conclusion of the Interest
Accrual Period in which such prepayment is made through and including the
applicable Spread Maintenance Expiration Date; provided that no Spread
Maintenance Premium shall be payable with respect to Excluded Prepayments.

“Strike Rate” means (i) with respect to the initial term of the Loan, 3.5% and
(ii) with respect to any Extension Term, the greater of (a) 3.5% and (b) the
strike rate necessary to produce a debt service coverage ratio equal to 1.20x
(determined based on, as of any date of determination, (1) the weighted average
of the Spread and the Mortgage Loan Spread as of such date, (2) the sum of
(A) the Principal Indebtedness plus (B) the Mortgage Loan Principal Indebtedness
as of such date and (3) In-Place NOI for the most recently ended Test Period).

“Subordination of Property Management Agreement” means (i) that certain consent
and agreement of manager and subordination of management agreement executed by

 

40



--------------------------------------------------------------------------------

Borrower and Seritage Management LLC as of the Closing Date and (ii) that
certain consent and agreement of manager and subordination of transition
services agreement executed by Borrower and SHMC as of the Closing Date and
(iii) any other agreement executed by Borrower and any Approved Property Manager
from time to time pursuant to which the applicable Approved Management Agreement
and all fees thereunder (including any incentive fees) are subject and
subordinate to the Indebtedness, in each case, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time in
accordance with this Agreement.

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose capital stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time capital stock of any class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time owned by such Person directly
or indirectly through Subsidiaries and (b) any limited liability company,
partnership, association, joint venture or other entity of which such Person
directly or indirectly through Subsidiaries has more than a 50% equity interest
at the time.

“Survey” means, with respect to each Property, a current land title survey of
such Property, certified to Property Owner, the title company issuing the Title
Insurance Policies and Lender and their respective successors and assigns, in
form and substance reasonably satisfactory to Lender.

“Taxes” means all real estate and personal property taxes, assessments, fees,
taxes on rents or rentals, water rates or sewer rents, facilities and other
governmental, municipal and utility district charges or other similar taxes or
assessments now or hereafter levied or assessed or imposed against any Property
or Property Owner with respect to the Property or rents therefrom or that may
become Liens upon any Property, without deduction for any amounts reimbursable
to Property Owner by third parties.

“Tenant” means any Person liable by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) pursuant to a
Lease.

“Tenant Improvements” means, collectively, (i) tenant improvements to be
undertaken for any Tenant that are required to be completed by or on behalf of
Property Owner pursuant to the terms of such Tenant’s Lease, and (ii) tenant
improvements paid or reimbursed through allowances to a Tenant pursuant to such
Tenant’s Lease.

“Test Period” means each 12-month period ending on the last day of any Fiscal
Quarter.

“Third Party In-Place NOI” means, with respect to any Test Period, In-Place NOI,
as adjusted to reflect solely Operating Income generated by Third Party Leases.

“Third Party In-Place NOI Threshold” means, with respect to any Test Period, an
amount equal to the product of (i) 1.10 multiplied by (ii) annual debt service
on the aggregate Principal Indebtedness and Mortgage Loan Principal Indebtedness
as of the end of such Test Period assuming an interest rate equal to the sum of
(a) the One-Year Forward LIBOR Rate as of the applicable date of determination
plus (b) the weighted average of the Spread and the Mortgage Loan Spread.

 

41



--------------------------------------------------------------------------------

“Third Party Lease” means each Lease entered into in accordance with the terms
of this Agreement other than the SHLD Master Lease and any Affiliate Lease.

“Title Insurance Policy” means, as the context may require, (i) the Title
Insurance Policy, as defined in the Mortgage Loan Agreement, (ii) a UCC
insurance policy insuring Lender’s first-priority perfected security interest in
100% of the limited liability company interest in Property Owner pledged by
Borrower to Lender pursuant to the Pledge Agreement, and otherwise in form and
substance reasonably acceptable to Lender, and (iii) to the extent available in
the applicable jurisdiction, an owner’s title insurance policy in favor of
Property Owner with a “Mezzanine Lender’s Financing Endorsement”, in form and
substance reasonably satisfactory to Lender.

“Transaction” means, collectively, the transactions contemplated and/or financed
by the Loan Documents.

“Transfer” means (i) the whole or partial sale or other conveyance of all or any
portion of the Mortgage Loan Collateral or the Mortgage Loan JV Collateral or
any direct or indirect interest therein to a third party, including granting of
any purchase options, rights of first refusal, rights of first offer or similar
rights in respect of any portion of the Mortgage Loan Collateral or the Mortgage
Loan JV Collateral or the subjecting of any portion of the Mortgage Loan
Collateral or the Mortgage Loan JV Collateral to restrictions on transfer;
except that the conveyance of a space lease at the Property in accordance
herewith shall not constitute a Transfer or (ii) the sale or other whole or
partial conveyance of all or any portion of the Collateral or the JV Collateral
or any direct or indirect interest therein to a third party, including granting
of any purchase options, rights of first refusal, rights of first offer or
similar rights in respect of any portion of the Collateral or the JV Collateral
or the subjecting of any portion of the Collateral or the JV Collateral to
restrictions on transfer

“Unfunded Obligations Account” has the meaning set forth in the Mortgage Loan
Agreement.

“Use” means, with respect to any Hazardous Substance, the generation,
manufacture, processing, distribution, handling, possession, use, discharge,
placement, treatment, disposal, disposition, removal, abatement, recycling or
storage of such Hazardous Substance or transportation of such Hazardous
Substance.

“U.S. Tax” means any present or future tax, assessment or other charge or levy
imposed by or on behalf of the United States of America or any taxing authority
thereof.

“Waste” means any material physical abuse or destructive physical use (whether
by action or inaction) of any Property.

(b) Rules of Construction. Unless otherwise specified, (i) all references to
sections, schedules and exhibits are to sections, schedules and exhibits in or
to this Agreement, (ii) all meanings attributed to defined terms in this
Agreement shall be equally applicable to both

 

42



--------------------------------------------------------------------------------

the singular and plural forms of the terms so defined, (iii) “including” means
“including, but not limited to”, (iv) “mortgage” means a mortgage, deed of
trust, deed to secure debt or similar instrument, as applicable, and “mortgagee”
means the secured party under a mortgage, deed of trust, deed to secure debt or
similar instrument, (v) the words “hereof,” “herein,” “hereby,” “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision, article, section or
other subdivision of this Agreement, (vi) unless otherwise indicated, all
references to “this Section” shall refer to the Section of this Agreement in
which such reference appears in its entirety and not to any particular clause or
subsection or such Section, (vii) the use of the phrases “an Event of Default
exists”, “during the continuance of an Event of Default” or similar phrases in
the Loan Documents shall not be deemed to grant Borrower any right to cure an
Event of Default except as expressly provided herein, (viii) terms used herein
and defined by cross-reference to another agreement or document shall have the
meaning set forth in such other agreement or document as of the Closing Date,
notwithstanding any subsequent amendment or restatement of or modification to
such other agreement or document, except that if the definition set forth in
such other agreement or document contains any requirement that a matter be
approved or consented to by Mortgage Lender then for purposes hereof the consent
of Lender shall also be required and to the extent that Mortgage Lender’s
consent may not be unreasonably withheld, Lender’s consent shall not be
unreasonably withheld, and (ix) any capitalized term used herein and not
otherwise defined shall have the meaning set forth in the Mortgage Loan
Agreement. Except as otherwise indicated, all accounting terms not specifically
defined in this Agreement shall be construed in accordance with GAAP, as the
same may be modified in this Agreement. Notwithstanding anything to the contrary
contained herein, any provisions in this Agreement cross-referencing provisions
of the Mortgage Loan Documents shall (x) mean the Mortgage Loan Documents in
effect as of the date hereof, unless otherwise specified, as the same may be
amended, restated, modified or supplemented in accordance herewith, provided,
however, Lender shall not be bound by any amendments, restatements,
modifications, supplements or waivers of any Mortgage Loan Document unless
Lender has consented thereto and (y) to the extent the context requires, be
effective notwithstanding the termination of the Mortgage Loan Agreement by
payment in full of the Mortgage Loan Indebtedness or otherwise. Whenever in this
Agreement or in the other Loan Documents, it is provided (i) that Borrower shall
cause Property Owner or JV Pledgor to take or refrain from taking any actions,
such statements shall also mean that Borrower shall cause any applicable
Mortgage Loan Single-Purpose Equityholder to cause Property Owner or JV Pledgor
to take or refrain from taking any actions and (ii) that Borrower shall not
permit Property Owner or JV Pledgor to take or refrain from taking any actions,
such statements shall also mean that Borrower shall not permit any applicable
Mortgage Loan Single-Purpose Equityholder to permit Property Owner to, take or
refrain from taking any actions, as the case may be. Any provision contained in
this Agreement or in any of the other Loan Documents to the effect that Borrower
shall cause, permit or allow Property Owner or JV Pledgor to act or to refrain
from acting in any manner, or to the effect that Borrower shall itself act or
refrain from acting in any manner with respect to the Property or any Mortgage
Loan JV Collateral or Borrower represents or warrants on behalf or, or covenants
on behalf of, Property Owner or JV Pledgor, or with respect to the Property or
any Mortgage Loan JV Collateral, shall be construed as meaning that Borrower
shall do so in Borrower’s capacity as the owner of the equity interests in
Property Owner or JV Pledgor in accordance with Legal Requirements and
applicable organizational documents and not directly with respect to the
Property Owner or the Property or JV Pledgor or any Mortgage

 

43



--------------------------------------------------------------------------------

Loan JV Collateral in any other matter that would violate the covenants
contained in Section 4.17 of this Agreement, any other similar covenants
contained in the Borrower’s, Property Owner’s or JV Pledgor’s organizational
documents, or any other similar covenants contained in the Mortgage Loan
Documents.

ARTICLE 1

GENERAL TERMS

Section 1.1 The Loan; Term.

(a) On the Closing Date, subject to the terms and conditions of this Agreement,
Lender shall make a loan to Borrower (the “Loan”) in an amount equal to the Loan
Amount. The Loan shall initially be represented by the M-1 Note, the M-2 Note,
the M-3 Note, the M-4 Note and the M-5 Note that shall bear interest as
described in this Agreement at a per annum rate as provided in Section 1.2(a).
Each of the Notes and the interests of each Lender in the Loan and the Loan
Documents shall be pari passu, of equal rank and dignity without priority or
preference of one over the other. Borrower hereby acknowledges and agrees that
the obligations of each Lender hereunder are several and not joint. Interest
payable hereunder shall be computed on the basis of a 360-day year and the
actual number of days elapsed in the related Interest Accrual Period.

(b) The Loan shall be secured by the Collateral and the JV Collateral pursuant
to the Pledge Agreement and the other Loan Documents.

(c) Upon written notice from Lender to Borrower, any Note will be deemed to have
been subdivided into multiple components (“Note Components”). Each Note
Component shall have such notional balance as Lender shall specify in such
notice and an interest rate equal to the sum of LIBOR plus such amount as Lender
shall specify in such notice (“Component Spread”); provided that the sum of the
notional balances of all Note Components shall equal the then-current Principal
Indebtedness, and the weighted average of the Component Spreads, weighted on the
basis of their respective principal balances, shall initially equal the
percentage set forth in clause (i) of the definition of “Spread”. Borrower shall
be treated as the obligor with respect to each of the Note Components, and
Borrower acknowledges that each Note Component may be individually beneficially
owned by a separate Person. The Note Components need not be represented by
separate physical Notes, but if requested by Lender and subject in each case to
the return to Borrower of the Note that is being replaced by the Note
Components, each Note Component shall be represented by a separate physical
Note, in which case Borrower shall execute and deliver to Lender each such Note
promptly following Borrower’s receipt of an execution copy thereof.

(d) Borrower shall have two successive options to extend the scheduled Maturity
Date of the Loan to the Payment Date in the month containing the one-year
anniversary of the Maturity Date as theretofore in effect (the period of each
such extension, an “Extension Term”); provided that, as a condition to each
Extension Term (i) Borrower shall deliver to Lender written notice of such
extension at least 30 days and not more than 90 days prior to the Maturity Date
as theretofore in effect; (ii) no Event of Default shall be continuing on either
the

 

44



--------------------------------------------------------------------------------

date of such notice or the Maturity Date as theretofore in effect; (iii) the
Debt Yield for the Properties for the Test Period ending immediately prior to
the Maturity Date as theretofore in effect shall be no less than the applicable
Debt Yield Threshold; provided that if the Debt Yield is less than the
applicable Debt Yield Threshold, Borrower shall be permitted to prepay the Loan
(together with a simultaneous pro rata prepayment by Property Owner of the
Mortgage Loan) in the amount required to cause the Debt Yield to equal the
applicable Debt Yield Threshold, which prepayment shall be made pursuant to, and
in accordance with, Section 2.1(e) but without the notice required thereunder;
(iv) on the Maturity Date theretofore in effect, the percentage of Rental
Revenues generated by the SHLD Master Lease shall be less than the applicable
Extension Rental Revenue Threshold; (v) on or before the Maturity Date
theretofore in effect, Borrower shall have obtained an Interest Rate Cap
Agreement for the applicable Extension Term and collaterally assigned such
Interest Rate Cap Agreement to Lender pursuant to an Assignment of Interest Rate
Cap Agreement; (vi) on or before the Maturity Date theretofore in effect,
Borrower shall have paid the Extension Fee; (vii) provided that Lender shall
have delivered to Borrower reasonably detailed invoices therefor not less than
three (3) Business Days prior to the Maturity Date as theretofore in effect,
Borrower shall have reimbursed Lender for all reasonable out-of-pocket expenses
incurred by Lender in connection with such extension; and (viii) the Mortgage
Loan maturity date shall have been simultaneously extended to the same date as
the new Maturity Date of the Loan. If Borrower fails to exercise any extension
option in accordance with the provisions of this Agreement, such extension
option, and any subsequent extension option hereunder, will automatically cease
and terminate.

Section 1.2 Interest and Principal.

(a) On each Payment Date Borrower shall pay to Lender (to be applied to each
Note on a pro rata, pari passu basis interest) on the Principal Indebtedness
evidenced by each of the Notes for the applicable Interest Accrual Period at a
rate per annum equal to (i) at any time the Loan is a LIBOR Loan, the sum of
LIBOR, determined as of the Interest Determination Date immediately preceding
such Interest Accrual Period, plus the Spread and (ii) at any time the Loan is a
Prime Rate Loan, the sum of the Prime Rate, determined as of the Interest
Determination Date immediately preceding such Interest Accrual Period, plus the
Prime Rate Spread (except that in each case, interest shall be payable on the
Indebtedness, including due but unpaid interest, at the Default Rate with
respect to any portion of such Interest Accrual Period falling during the
continuance of an Event of Default). As of the Closing Date, the Loan is a LIBOR
Loan, and except as provided in Section 1.2(e), the Loan shall at all times be a
LIBOR Loan. Notwithstanding the foregoing, on the Closing Date, Borrower shall
pay interest from and including the Closing Date through the end of the first
Interest Accrual Period, in lieu of making such payment on the first Payment
Date following the Closing Date.

(b) The entire outstanding Principal Indebtedness, together with all interest
thereon through the end of the Interest Accrual Period in which the Maturity
Date falls (calculated as if such Principal Indebtedness were outstanding for
the entire Interest Accrual Period) and all other amounts then due under the
Loan Documents shall be due and payable by Borrower to Lender on the Maturity
Date. The payment by Borrower of the Principal Indebtedness on the Maturity Date
and any other prepayments of the Loan permitted under this Agreement shall be
applied to the Notes on a pro rata, pari passu basis.

 

45



--------------------------------------------------------------------------------

(c) If all or any portion of the Principal Indebtedness is paid to Lender prior
to the initial Maturity Date during the continuance of an Event of Default,
Borrower shall pay to Lender an amount equal to the applicable Spread
Maintenance Premium. Amounts received in respect of the Indebtedness during the
continuance of an Event of Default shall be applied toward interest, principal
and other components of the Indebtedness (in such order as Lender shall
determine) before any such amounts are applied toward payment of Spread
Maintenance Premium, with the result that Spread Maintenance Premium shall
accrue as the Principal Indebtedness is repaid but no amount received from
Borrower shall constitute payment of a Spread Maintenance Premium until the
remainder of the Indebtedness shall have been paid in full. Borrower
acknowledges that (i) a prepayment prior to the initial Maturity Date will cause
damage to Lender; (ii) the Spread Maintenance Premium is intended to compensate
Lender for the loss of its investment and the expense incurred and time and
effort associated with making the Loan, which will not be fully repaid if the
Loan is prepaid; (iii) it will be extremely difficult and impractical to
ascertain the extent of Lender’s damages caused by a prepayment after an
acceleration or any other prepayment prior to the initial Maturity Date; and
(iv) the Spread Maintenance Premium represents Lender’s and Borrower’s
reasonable estimate of Lender’s damages from the prepayment and is not a
penalty.

(d) Any payments of interest and/or principal not paid when due hereunder shall
bear interest at the applicable Default Rate and, in the case of all payments
due hereunder other than the repayment of the Principal Indebtedness on the
Maturity Date, when paid shall be accompanied by a late fee in an amount equal
to the lesser of 3.0% of such unpaid sum and the maximum amount permitted by
applicable law, in order to defray a portion of the expense incurred by Lender
in handling and processing such delinquent payment and to compensate Lender for
the loss of the use of such delinquent payment.

(e) In the event that Lender shall reasonably determine that by reason of
circumstances affecting the interbank Eurodollar market, adequate and reasonable
means do not exist for ascertaining LIBOR in accordance with the definition
thereof, then the Loan shall be converted to a Prime Rate Loan effective as of
the commencement of the Interest Accrual Period following the date of such
determination, and Lender shall give notice thereof to Borrower by telephone at
least one day prior to the applicable Interest Determination Date (which notice
shall thereafter be promptly confirmed by Lender in writing). If, pursuant to
this Section, any portion of the Loan has been converted to a Prime Rate Loan
and Lender thereafter reasonably determines that the events or circumstances
that resulted in such conversion are no longer applicable, the Loan shall be
converted to a LIBOR Loan effective as of the commencement of the Interest
Accrual Period following the date of such determination, and Lender shall give
notice thereof to Borrower by telephone at least one day prior to the applicable
Interest Determination Date (which notice shall thereafter be promptly confirmed
by Lender in writing). Borrower shall pay to Lender, within five (5) Business
Days following written demand, any additional amounts necessary to compensate
Lender for any reasonable out-of-pocket costs incurred by Lender in making any
conversion in accordance with this Section, including interest or fees payable
by Lender to lenders of funds obtained by it in order to maintain a LIBOR Loan
hereunder. In the event any Note has been divided into multiple Notes or Note
Components pursuant to Section 1.1(c), upon any conversion of the Loan pursuant
to this Section the interest rate applicable to such Notes or Note Components
shall be proportionately adjusted to reflect such conversion. Except as provided
in this Section, the Loan shall at all times be a LIBOR Loan. In no event shall
Borrower have the right to convert a LIBOR Loan to a Prime Rate Loan.

 

46



--------------------------------------------------------------------------------

(f) In the event of a Transfer (including a foreclosure sale), refinancing, or
other disposition or liquidation of any or all of the Mortgage Loan Collateral
and/or Mortgage Loan JV Collateral, in each case, during the continuance of, or
resulting in, an Event of Default, Borrower shall cause to be paid to Lender as
a mandatory prepayment of the Loan, all amounts paid to and actually received by
or on behalf of Property Owner, JV Pledgor, Borrower or any of their respective
Affiliates in connection therewith (and to the extent such amounts are not paid
to or deposited with Mortgage Lender), less any amounts required or permitted to
be deducted therefrom and paid to Mortgage Lender pursuant to the Mortgage Loan
Documents.

(g) In the event that (i) proceeds are realized by Borrower, Property Owner or
any of their respective Affiliates under Property Owner’s policy of title
insurance with respect to a claim made thereunder and (ii) such proceeds are not
required to be paid to or deposited with Mortgage Lender, then Borrower shall
cause to be remitted to Lender the amount of such proceeds, less any amount
required to cure the applicable title defect or pay any applicable Lien or claim
and Borrower’s or Property Owner’s reasonable out-of-pocket expenses incurred in
connection with effectuating such claim, curing such title defect and paying
such Lien or claim, and such amount shall be held by Lender in an Eligible
Account as additional Collateral for the Loan.

Section 1.3 Method and Place of Payment. Except as otherwise specifically
provided in this Agreement, all payments and prepayments under this Agreement
and the Notes shall be made to Lender not later than 1:00 p.m., New York City
time, on the date when due and shall be made in lawful money of the United
States of America by wire transfer in federal or other immediately available
funds to the account specified from time to time by Lender. Any funds received
by Lender after such time shall be deemed to have been paid on the next
succeeding Business Day. Lender shall notify Borrower in writing of any changes
in the account to which payments are to be made. If the amount received from
Borrower (or from the Cash Management Account pursuant to Section 3.2(b) of the
Mortgage Loan Agreement) is less than the sum of all amounts then due and
payable hereunder, such amount shall be applied, at Lender’s sole discretion,
either toward the components of the Indebtedness (e.g., interest, principal and
other amounts payable hereunder) and the Notes and Note Components, in such
sequence as Lender shall elect in its sole discretion, or toward the payment of
Property expenses. Whenever any payment to be made hereunder or under any other
Loan Document shall be stated to be due on a day that is not a Business Day, the
due date thereof shall be the immediately preceding Business Day.

Section 1.4 Taxes; Regulatory Change.

(a) Borrower shall indemnify Lender and hold Lender harmless from and against
any present or future stamp, documentary, transfer, excise, property or other
similar taxes or other similar charges now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority by reason of the
execution and delivery of the Loan Documents or any Notes issued thereunder and
any consents, waivers, amendments and enforcement of rights under the Loan
Documents.

 

47



--------------------------------------------------------------------------------

(b) Reasonably promptly following Borrower’s request, any Lender at the time the
initial advance is made shall complete and deliver to Borrower a duly executed
Form W-9 certifying that is not subject to backup withholding or an appropriate
IRS Form W-8, as applicable. If Borrower is required by law to withhold or
deduct any amount from any payment hereunder in respect of any Borrower Tax,
Borrower shall withhold or deduct the appropriate amount, remit such amount to
the appropriate Governmental Authority and pay to the Lender and each Person to
whom there has been an Assignment or Participation of a Loan (Lender and all
such Persons, collectively, “Lender Parties” and each individually, a “Lender
Party”) such additional amounts as are necessary in order that the net payment
of any amount due hereunder, after deduction for or withholding in respect of
any Borrower Tax imposed with respect to such payment, will not be less than the
amount stated in this Agreement to be then due and payable; except that the
foregoing obligation to pay such additional amounts shall not apply to
(i) Inapplicable Taxes; (ii) any amount of U.S. Tax in effect and applicable to
payments to Lender on the date of this Agreement, provided that Borrower
requests from Lender, if necessary to prevent the imposition of such U.S. Tax, a
Form W-9 or W-8, as applicable, reasonably in advance of when withholding in
respect of such U.S. Tax would be required absent the receipt of such form;
(iii) with respect to payments made under this Agreement to any Lender Party to
whom there has been an Assignment or Participation, any amount of U.S. Tax
imposed, to the extent that the receipt of additional amounts in respect of such
U.S. Tax would entitle the Lender Party to receive greater payment than the
assignor would have been entitled to receive with respect to the rights
assigned, unless such assignment shall have been made at a time when the
circumstances giving rise to such greater payment did not exist; (iv) any U.S.
federal withholding taxes imposed under FATCA; or (v) any amount of Borrower
Taxes imposed solely by reason of the failure by an assignee to comply with
Section 9.7(c). If Borrower shall fail to pay any Borrower Taxes or other
amounts that Borrower is required to pay pursuant to this Section, and Lender or
any Person to whom there has been an Assignment or Participation of a Loan pays
the same, Borrower shall reimburse Lender or such Person promptly following
demand therefore in the currency in which such taxes or other amounts are paid,
whether or not such taxes were correctly or legally asserted, together with
interest thereon from and including the date of payment to but excluding the
date of reimbursement at a rate per annum equal to the Default Rate.

(c) Within 30 days after paying any amount from which it is required by law to
make any deduction or withholding, and within 30 days after it is required by
law to remit such deduction or withholding to any relevant Governmental
Authority, Borrower shall deliver to Lender satisfactory evidence of such
deduction, withholding or payment (as the case may be).

(d) If, as a result of any Regulatory Change, any reserve, special deposit or
similar requirements relating to any extensions of credit or other assets of, or
any deposits with, Lender or any holder of all or a portion of the Loan is
imposed, modified or deemed applicable and the result is to increase the cost to
such Lender or such holder of making or holding the Loan, or to reduce the
amount receivable by Lender or such holder hereunder in respect of any portion
of the Loan by an amount deemed by Lender or such holder to be material (such
increases in cost and reductions in amounts receivable, but excluding any
reserve requirement that is reflected in LIBOR, “Increased Costs”), then
Borrower agrees that it will pay to Lender or such holder upon Lender’s or such
holder’s request such additional amount or amounts as will compensate Lender
and/or such holder for such Increased Costs to the extent that such Increased

 

48



--------------------------------------------------------------------------------

Costs are reasonably allocable to the Loan. Lender will notify Borrower in
writing of any event occurring after the Closing Date that will entitle Lender
or any holder of the Loan to compensation pursuant to this Section as promptly
as practicable after it obtains knowledge thereof and determines to request such
compensation. If such Lender shall fail to notify Borrower of any such event
within nine months following the end of the month during which such event
occurred, then Borrower’s liability for any amounts described in this
Section incurred by such Lender as a result of such event shall be limited to
those attributable to the period occurring subsequent to the date that is nine
months prior to the date upon which such Lender actually notified Borrower of
the occurrence of such event. Notwithstanding anything in this Section 1.4 to
the contrary, in no event shall Borrower be required to compensate Lender or any
holder of the Loan for any Inapplicable Taxes or for any portion of the income
or franchise taxes of Lender or such holder, whether or not attributable to
payments made by Borrower. If a Lender requests compensation under this Section,
Borrower may, by notice to Lender, require that such Lender furnish to Borrower
a statement setting forth in reasonable detail the basis for requesting such
compensation and the method for determining the amount thereof.

Section 1.5 Interest Rate Cap Agreements.

(a) On or prior to the Closing Date, Borrower shall obtain, and thereafter
maintain in effect, an Interest Rate Cap Agreement, which shall be coterminous
with the initial term of the Loan and have a notional amount equal to the Loan
Amount. Any initial Interest Rate Cap Agreement shall have a strike rate equal
to or less than the Strike Rate.

(b) If Borrower exercises any of its options to extend the term of the Loan
pursuant to Section 1.1(d), on or prior to the commencement of the applicable
Extension Term, Borrower shall obtain, and thereafter maintain in effect, an
Interest Rate Cap Agreement having (x) a term coterminous with such Extension
Term, (y) a notional amount at least equal to the Principal Indebtedness as of
the first day of such Extension Term, and (z) a strike rate equal to or less
than the Strike Rate.

(c) Borrower shall collaterally assign to Lender pursuant to an Assignment of
Interest Rate Cap Agreement all of its right, title and interest in any and all
payments under each Interest Rate Cap Agreement and shall deliver to Lender an
executed counterpart of such Interest Rate Cap Agreement and obtain the consent
of the Acceptable Counterparty to such collateral assignment (as evidenced by
the Acceptable Counterparty’s execution of such Collateral Assignment of
Interest Rate Cap Agreement).

(d) Borrower shall comply, in all material respects, with all of Borrower’s
obligations under the terms and provisions of each Interest Rate Cap Agreement.
All amounts paid under an Interest Rate Cap Agreement shall be deposited
directly into the Cash Management Account. Borrower shall take all actions
reasonably requested by Lender to enforce Lender’s rights under the Interest
Rate Cap Agreement in the event of a default by the counterparty thereunder and
shall not waive, amend or otherwise modify any of its rights thereunder without
Lender’s consent (which shall not be unreasonably withheld).

(e) If, at any time during the term of the Loan, the counterparty to the
Interest Rate Cap Agreement then in effect ceases to be an Acceptable
Counterparty and thereafter fails

 

49



--------------------------------------------------------------------------------

to abide by the requirements set forth in such Interest Rate Cap Agreement with
respect to ratings downgrades, then Borrower shall promptly after notice from
Lender demanding such replacement, obtain a replacement Interest Rate Cap
Agreement satisfying the requirements set forth in paragraph (a) or (b) above,
as applicable, with a counterparty that is an Acceptable Counterparty.

(f) At Closing and at any time that Borrower obtains a replacement Interest Rate
Cap Agreement pursuant to this Section, Borrower shall deliver to Lender a
customary legal opinion or opinions from counsel to the applicable Acceptable
Counterparty (which counsel may be internal counsel) in form and substance
reasonably satisfactory to Lender.

Section 1.6 Release. Upon payment of the Indebtedness in full when permitted or
required hereunder, Lender shall execute instruments prepared by Borrower and
reasonably satisfactory to Lender, which, at Borrower’s election and at
Borrower’s sole cost and expense either (a) release and discharge all Liens on
all Collateral or the JV Collateral securing payment of the Indebtedness
(subject to Borrower’s obligation to pay any associated fees and expenses),
including all balances in the Collateral Accounts (if Collateral Accounts are
being maintained hereunder rather than under the Mortgage Loan Agreement); or
(b) assign such Liens (and the Loan Documents) to a new lender designated by
Borrower. Any release or assignment provided by Lender pursuant to this
Section shall be without recourse, representation or warranty of any kind,
except for, solely to the extent required by the applicable assignee, customary
representations and warranties by Lender as to Lender’s due authorization,
execution and delivery of the assignment and Lender’s ownership of the Lien and
any assigned Loan Documents free and clear of any Liens or prior assignments, in
each case, granted by Lender. In addition, upon payment of the Indebtedness in
full when permitted or required hereunder, at Borrower’s sole cost and expense,
if Lender then holds the Collateral Accounts Lender shall execute and deliver
Lender’s written consent to the rescission of the Tenant Notices required
pursuant to Section 3.1(a) of the Mortgage Loan Agreement.

ARTICLE 2

VOLUNTARY PREPAYMENT; RELEASE; TRANSFERS

Section 2.1 Voluntary Prepayment.

(a) Borrower shall be prohibited from prepaying the Loan, in whole or in part,
during the Lockout Period except in connection with (i) the application of Loss
Proceeds following a Casualty or Condemnation with respect to a Property in
accordance with Section 5.16 or (ii) in connection with the release of one or
more Properties in accordance with Section 2.2 or Section 2.3. After the
expiration of the Lockout Period, Borrower shall have the right, at its option,
upon not less than 5 Business Days’ prior written notice to Lender (or such
other notice period as specified), to prepay the Loan in whole or, to the extent
provided in Section 1.1(d)(iii), Section 2.1(b), Section 2.1(c), Section 2.2 and
Section 2.3 in part; provided that (x) Borrower shall pay to Lender
simultaneously with such prepayment the applicable Spread Maintenance Premium,
if any, (y) there is a simultaneous and pro rata prepayment of the Mortgage Loan
with the result that, after giving effect to such prepayments, the Loan Pro Rata
Share remains unchanged and (z) each prepayment of the Loan shall be accompanied
by the

 

50



--------------------------------------------------------------------------------

amount of interest theretofore accrued but unpaid in respect of the principal
amount so prepaid, plus the amount of interest that would have accrued on the
principal amount so prepaid had it remained outstanding through the end of the
Interest Accrual Period in which such prepayment is made. Borrower’s notice of
prepayment may be rescinded with one (1) Business Days’ written notice by
Borrower to Lender (subject to payment of any reasonable out-of-pocket costs and
expenses actually incurred by Lender, including breakage costs actually incurred
by Lender, resulting from such rescission).

(b) After the expiration of the Lockout Period, on not less than 15 Business
Days’ prior written notice to Lender, and without limitation of Borrower’s right
pursuant to Section 2.1(e) to prepay, in whole or in part, on or after the
initial Maturity Date, Borrower may prepay up to 50% of the Loan Amount in part
(not in connection with the release of a Property in accordance with Section 2.2
or Section 2.3), subject to payment of Spread Maintenance Premium through and
including the applicable Spread Maintenance Expiration Date; provided that
(i) any prepayments of the Loan made pursuant to Section 2.1(c), Section 2.2,
Section 2.3 shall reduce on a dollar-for-dollar basis the foregoing 50%
threshold and (ii) any prepayments of the Loan made in accordance with this
Agreement (not in connection with the release of a Property in accordance with
Section 2.2 or Section 2.3 and other than Excluded Prepayments) in excess of 5%
of the Loan Amount shall reduce on a dollar-for-dollar basis (but without
duplication of such reduction) the Property Release Threshold and/or the JV
Release Threshold, as may be elected by Borrower in its sole discretion in the
applicable prepayment notice delivered in accordance with Section 2.1(a) or
Section 2.1(b), as applicable.

(c) If the Debt Yield is less than the applicable 11.0% as of the end of any
Test Period at any time, Borrower shall be permitted to (but not obligated to)
prepay a portion of the Loan (together with a simultaneous pro rata prepayment
by Property Owner of the Mortgage Loan) in the amount required to cause the Debt
Yield to equal 11.0%, which prepayment shall be accompanied by interest on the
principal amount so prepaid through the end of the Interest Accrual Period in
which such prepayment is made plus Spread Maintenance Premium through and
including the applicable Spread Maintenance Expiration Date.

(d) [Intentionally Omitted]

(e) Other than as permitted by Section 1.1(d)(iii), Section 2.1(b),
Section 2.1(c), Section 2.2 and Section 2.3 and in connection with the
application of Loss Proceeds following a Casualty or Condemnation with respect
to a Property in accordance with Section 5.16, no partial prepayments of the
Loan shall be permitted prior to the initial Maturity Date. On or after the
initial Maturity Date, the Loan may be prepaid in whole or in party at any time
without penalty or premium, but otherwise subject to the provisions of
Section 2.1(a).

Section 2.2 Property Releases.

(a) Provided no Default or Event of Default shall have occurred and be
continuing, Borrower shall have the right to permit Property Owner to obtain one
or more times during the term of the Loan a release or assignment of the lien of
the applicable Mortgage (and related Loan Documents) as to any of the Properties
(the “Release Property”) upon satisfaction of the following conditions
precedent:

(i) not less than 10 Business Days, nor more than 90 days, prior to the date on
which Property Owner proposes a release or assignment (including under this
Section 2.2 or under Section 2.3) to occur (each, a “Release Date”), Borrower
shall provide to Lender a notice specifying the proposed Release Date, which
notice shall be revocable without penalty by Borrower at any time on or prior to
the Release Date (subject to payment by Borrower of any reasonable out-of-pocket
costs and expenses, including breakage costs, actually incurred by Lender in
connection with such revocation); provided that Borrower shall have the right to
adjourn the Release Date for a period of up to 60 days by delivering notice of
such adjournment to Lender on or prior to the then-scheduled Release Date;

 

51



--------------------------------------------------------------------------------

(ii) such release or assignment shall be in connection with a bona fide sale of
the Release Property to a third party that is not a Broad Affiliate of Property
Owner, Borrower, Guarantor or SHLD for cash consideration (i.e., no seller
financing) and on arm’s-length terms;

(iii) after giving effect to such release, the aggregate principal amount of the
Loan prepaid in connection with release of Properties pursuant to this
Section 2.2 will not exceed the Property Release Threshold;

(iv) (A) Borrower shall make a principal payment to be applied against the
principal balance of the Loan in accordance with Section 2.1 in an aggregate
amount equal to the applicable Release Price, together with the amount of
interest theretofore accrued but unpaid in respect of the principal amount so
prepaid, plus the amount of interest that would have accrued on the principal
amount so prepaid had it remained outstanding through the end of the Interest
Accrual Period in which such prepayment is made and, if applicable, the Spread
Maintenance Premium and (B) Property Owner shall make a principal payment to be
applied against the principal balance of the Mortgage Loan in an aggregate
amount equal to the Mortgage Loan Release Price, together with any other amounts
then due and payable under the Mortgage Loan. Notwithstanding the foregoing,
Property Owner may, with respect to any Release Property, deposit a portion of
the Net Sales Proceeds thereof in excess of 150% of the Allocated Loan Amount of
such Release Property into the Redevelopment Project Reserve Account or the
TI/LC Reserve Account (any such Net Sales Proceeds so deposited, “Designated Net
Sales Proceeds”); provided that (1) the aggregate amount of the Designated Net
Sales Proceeds deposited pursuant to this sentence shall not exceed $75,000,000
during the life of the Loan and (ii) not more than $50,000,000 in the aggregate
of such Net Sales Proceeds shall remain in the Redevelopment Project Reserve
Account and/or the TI/LC Reserve Account at any one time.

(v) Borrower shall have caused Property Owner to have complied in all material
respects with all requirements of and obtained all approvals, if any, required
under any Ground Leases, Leases (including the SHLD Master Lease) and/or
Material Agreements applicable to the release or assignment of the Release
Property, and the release shall not violate any of the provisions of any of the
foregoing (except to the extent such provisions have been waived or otherwise
amended in such a manner that Property Owner is no longer in violation thereof),
and except as to all of the foregoing, if any non-compliance or violation would
not reasonably be expected to have a Property Material Adverse Effect;

 

52



--------------------------------------------------------------------------------

(vi) Lender shall have received reasonably satisfactory evidence that the
Property Owner shall have satisfied all of the conditions to the proposed
release set forth in the Mortgage Loan Agreement (including written confirmation
from the Mortgage Lender that satisfactory escrow arrangements in connection
with the release of such Property have been established) and Mortgage Lender
shall have simultaneously effected a release under the Mortgage Loan Documents
of the Release Property; and

(vii) [reserved];

(viii) if the Loan has been Securitized and the Securitization Vehicle is a
grantor trust, Borrower shall deliver to Lender an opinion of counsel in form
and substance which would be acceptable to a prudent lender of securitized
commercial mezzanine loans acting reasonably, stating, among other things,
(subject to customary assumptions of fact) that any grantor trust formed
pursuant to a Securitization will not fail to maintain its status as a “grantor
trust” under Section 301.7701-4(c) of the Treasury Regulations;

(ix) Borrower shall deliver to Lender an Officer’s Certificate certifying that
the requirements set forth in this Section 2.2 (except as to clause (vii) above)
have been satisfied; and

(x) provided that Lender shall have delivered to Borrower reasonably detailed
invoices therefor not less than three (3) Business Days prior to the Release
Date (but without limiting Borrower’s obligations to pay such costs and
expenses), Borrower shall pay all reasonable out-of-pocket costs and expenses of
Lender actually incurred in connection with the release of the Release Property,
including without limitation Lender’s reasonable attorneys’ fees and expenses.

(b) In connection with a release or assignment of the Release Property in
accordance with the provisions of Section 2.2(a), Borrower shall submit to
Lender, not less than three Business Days prior to the Release Date, a copy of
the release or assignment of Lien (and related Loan Documents) prepared by
Property Owner for execution by the Mortgage Lender with respect to the Release
Property. Such release or assignment shall be in a form appropriate in the
jurisdiction in which the Release Property is located and shall comply with the
provisions of Section 1.6. In addition, Borrower shall promptly deliver to
Lender such other documentation as Lender may reasonably request in connection
with such release or assignment. In connection with such property release, at
Borrower’s sole cost and expense, if Lender then holds the Collateral Accounts
Lender shall execute and deliver Lender’s written consent to the rescission of
the Tenant Notices required pursuant to Section 3.1(a) of the Mortgage Loan
Agreement.

(c) In connection with a release or assignment of the Release Property in
accordance with the provisions of Section 2.2(a), at Borrower’s sole cost and
expense, Lender shall reasonably cooperate with Borrower to structure such
release or assignment in a manner requested by Borrower (including interim
transfers to a Release Entity) provided the same does not impair Lender’s
remaining Collateral, the continued validity of any of the Loan Documents or
result in a waiver of any of the requirements of Section 2.2(a) or any of
Borrower’s obligations under the Loan Documents.

 

53



--------------------------------------------------------------------------------

Section 2.3 JV Releases.

(a) Provided no monetary Default, material non-monetary Default or Event of
Default shall have occurred and be continuing, Borrower shall have the right to
permit Property Owner to obtain one or more times during the term of the Loan a
release or assignment of the lien of the applicable Mortgage (and related Loan
Documents) as to any of the Properties (the “JV Release Property”) upon
satisfaction of the following conditions precedent:

(i) not less than 15 Business Days, nor more than 90 days, prior to the Release
Date, Borrower shall provide to Lender a notice specifying the proposed Release
Date, which notice shall be revocable without penalty by Borrower at any time on
or prior to the Release Date (subject to payment by Borrower of any reasonable
out-of-pocket costs and expenses actually incurred by Lender in connection with
the release); provided that Borrower shall have the right to adjourn the Release
Date for a period of up to 60 days by delivering notice of such adjournment to
Lender on or prior to the then-scheduled Release Date;

(ii) such release or assignment shall be in connection with a bona fide transfer
of the JV Release Property to a joint venture (a “Permitted JV”) between a
Single-Purpose Entity wholly-owned, directly or indirectly, by Seritage OP (the
“Seritage JV Member”) and a third party that is not a Broad Affiliate of
Property Owner, Borrower, Guarantor or SHLD (a “Permitted JV Member”);

(iii) after giving effect to such release, the aggregate principal amount of the
Loan prepaid in connection with release of Properties pursuant to this
Section 2.3 will not exceed the JV Release Threshold;

(iv) (A) Borrower shall make a principal payment to be applied against the
principal balance of the Loan in accordance with Section 2.1 in an aggregate
amount equal to the applicable Release Price, together with the amount of
interest theretofore accrued but unpaid in respect of the principal amount so
prepaid, plus the amount of interest that would have accrued on the principal
amount so prepaid had it remained outstanding through the end of the Interest
Accrual Period in which such prepayment is made and, if applicable, the Spread
Maintenance Premium and (B) Property Owner shall make a principal payment to be
applied against the principal balance of the Mortgage Loan in an aggregate
amount equal to the Mortgage Loan Release Price, together with any other amounts
then due and payable under the Mortgage Loan;

(v) Borrower shall have caused Property Owner to have complied in all material
respects with all requirements of and obtained all approvals, if any, required
under any Ground Leases, Leases, the SHLD Master Lease and/or Material
Agreements applicable to the release or assignment of the JV Release Property,
and the release shall not violate any of the provisions of any of the foregoing
(except to the extent such provisions have been waived or otherwise amended in
such a manner that Property

 

54



--------------------------------------------------------------------------------

Owner is no longer in violation thereof), and except as to all of the foregoing,
if any non-compliance or violation would not reasonably be expected to have a
Property Material Adverse Effect;

(vi) not less than ten (10) Business Days’ prior to the expected Release Date,
Borrower shall have delivered to Lender true and correct copies of all related
Permitted JV Documents, which Permitted JV Documents shall expressly permit the
direct or indirect pledge to Lender of, and during the continuance of an Event
of Default the foreclosure on or assignment-in-lieu of foreclosure of, the
related Permitted JV Collateral;

(vii) (A) 100% of the equity interests in the Permitted JV or in the Seritage JV
Member (as applicable pursuant to Section 2.3 of the Mortgage Loan Agreement)
shall be pledged to Mortgage Lender as additional collateral for the Mortgage
Loan pursuant to a Permitted JV Mortgage Pledge and Security Agreement, (B) 100%
of the equity interests in either the Seritage JV Member or the sole member of
Seritage JV Member, as applicable, shall be held by Borrower and pledged to
Lender as additional collateral for the Loan pursuant to a Permitted JV Pledge
and Security Agreement and (C) the sole member of Seritage JV Member shall have
delivered to Lender such organizational documents and opinions (including with
respect to authority, enforceability and, if required by the Rating Agencies,
non-consolidation) in substantially the same forms as delivered by the JV
Pledgors on the Closing Date;

(viii) the Permitted JV Member shall have sufficient expertise and experience in
the development, ownership and operation of similar properties, as reasonably
determined by Lender;

(ix) Lender shall have received reasonably satisfactory evidence that the
Property Owner shall have satisfied all of the conditions to the proposed
release set forth in the Mortgage Loan Agreement (including written confirmation
from the Mortgage Lender that satisfactory escrow arrangements in connection
with the release of such Property have been established) and Mortgage Lender
shall have simultaneously effected a release under the Mortgage Loan Documents
of the JV Release Property;

(x) [reserved];

(xi) if the Loan has been Securitized and the Securitization Vehicle is a
grantor trust, Borrower shall deliver to Lender an opinion of counsel in form
and substance which would be acceptable to a prudent lender of securitized
commercial mezzanine loans acting reasonably, stating, among other things,
(subject to customary assumptions of fact) that any grantor trust formed
pursuant to a Securitization will not fail to maintain its status as a “grantor
trust” under Section 301.7701-4(c) of the Treasury Regulations;

(xii) Borrower shall deliver to Lender an Officer’s Certificate certifying that
the requirements set forth in this Section 2.3 (except as to clause (xi) above)
have been satisfied; and

(xiii) provided that Lender shall have delivered to Borrower reasonably detailed
invoices therefor not less than three (3) Business Days prior to the Release
Date (but without limiting Borrower’s obligations to pay such costs and
expenses), Borrower shall pay all reasonable out-of-pocket costs and expenses of
Lender actually incurred in connection with the release of the JV Release
Property, including without limitation Lender’s reasonable attorneys’ fees and
expenses.

 

55



--------------------------------------------------------------------------------

(b) In connection with a release or assignment of the JV Release Property in
accordance with the provisions of Section

2.3(a), Borrower shall submit to Lender, not less than five Business Days prior
to the Release Date, a copy of the release or assignment of Lien (and related
Loan Documents) delivered for execution by the Mortgage Lender with respect to
the JV Release Property. Such release or assignment shall be in a form
appropriate in the jurisdiction in which the JV Release Property is located and
shall comply with the provisions of Section 1.6. Borrower shall promptly deliver
to Lender such other documentation as Lender may reasonably request in
connection with such release or assignment. In connection with such property
release, at Borrower’s sole cost and expense, if Lender then holds the
Collateral Accounts Lender shall execute and deliver Lender’s written consent to
the rescission of the Tenant Notices required pursuant to Section 3.1(a) of the
Mortgage Loan Agreement.

(c) In connection with a release or assignment of the JV Release Property in
accordance with the provisions of Section

2.3(a), at Borrower’s sole cost and expense, Lender shall reasonably cooperate
with Borrower to structure such release or assignment in a manner requested by
Borrower (including interim transfers to a Release Entity) provided the same
does not impair Lender’s remaining Collateral, the continued validity of any of
the Loan Documents or result in a waiver of any of the requirements of
Section 2.3(a) or any of Borrower’s obligations under the Loan Documents.

Section 2.4 Transfers of Equity Interests in Borrower.

(a) No direct or indirect Equity Interests in a Restricted Party shall be
Transferred to any Person, unless the following conditions are satisfied:

(i) no Event of Default shall be continuing at the time of such conveyance or
transfer;

(ii) no Prohibited Change of Control or Prohibited Pledge shall occur as a
result thereof, and such Person shall not be a Prohibited Transferee;

(iii) if such conveyance or transfer results in any Person acquiring more than
49% of the direct or indirect equity interest in any Required SPE (even if not
constituting a Prohibited Change of Control), Borrower shall have delivered to
Lender with respect to such Person an Additional Non-Consolidation Opinion;

(iv) provided that Lender shall have delivered to Borrower reasonably detailed
invoices therefor not less than three (3) Business Days prior to the date of the
applicable Transfer (but without limiting Borrower’s obligations to pay such
costs and expenses), Borrower shall have paid the costs and expenses (if any) of
the Rating Agencies and Servicer and reimbursed Lender for its reasonable
out-of-pocket costs and expenses actually incurred in connection with any such
conveyance or transfer;

 

56



--------------------------------------------------------------------------------

(v) Lender shall have received 10 days advance written notice of such Transfer;

(vi) Lender shall have received copies of all instruments effecting such
proposed Transfer (which instruments are subject to Lender’s reasonable
approval) and any other information that Lender may reasonably request in
connection with the proposed Transfer;

(vii) to the extent any transferee shall own twenty percent (20%) or more of the
direct or indirect ownership interests in Borrower or JV Pledgor immediately
following such Transfer (provided such transferee owned less than twenty
percent (20%) of the direct or indirect ownership interests in Borrower or JV
Pledgor as of the Closing Date), Borrower shall deliver (and Borrower shall be
responsible for any reasonable out-of-pocket costs and expenses in connection
therewith) all documentation and other information required by bank regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the PATRIOT Act which shall include customary
searches reasonably requested by Lender in writing (which may include, without
limitation, credit, judgment, lien, litigation, bankruptcy, criminal and watch
list searches) reasonably acceptable to Lender with respect to such transferee;
and

(viii) Lender shall have received reasonably satisfactory evidence that the
Property Owner shall have satisfied all of the conditions to the proposed
Transfer set forth in the Mortgage Loan Agreement.

(b) A Transfer shall include, but not be limited to, (i) if a Restricted Party
is a corporation, any merger, consolidation or sale or pledge of such
corporation’s stock or the creation or issuance of new stock; (ii) if a
Restricted Party is a limited or general partnership or joint venture, any
merger or consolidation or the change, removal, resignation or addition of a
general partner or the sale or pledge of the partnership interest of any general
partner or any profits or proceeds relating to such partnership interest, or the
sale or pledge of limited partnership interests or any profits or proceeds
relating to such limited partnership interest or the creation or issuance of new
limited partnership interests; (iii) if a Restricted Party is a limited
liability company, any merger or consolidation or the change, removal,
resignation or addition of a managing member or non-member manager (or if no
managing member, any member) or the sale or pledge of the membership interest of
a managing member (or if no managing member, any member) or any profits or
proceeds relating to such membership interest, or the sale or pledge of
non-managing membership interests or the creation or issuance of new
non-managing membership interests; or (iv) if a Restricted Party is a trust or
nominee trust, any merger, consolidation or the sale or pledge of the legal or
beneficial interest in such Restricted Party or the creation or issuance of new
legal or beneficial interests.

(c) Notwithstanding anything herein to the contrary, (i) Section 2.4(a) shall
not apply to Transfers of Equity Interests in Seritage OP unless the Transfer
constitutes (A) a

 

57



--------------------------------------------------------------------------------

Prohibited Change of Control, (B) a Prohibited Pledge or (C) a Transfer to which
Section 2.4(a)(iii) or (vii) applies and (ii) Transfers of Equity Interests in
Seritage REIT that are traded on a nationally-recognized public stock exchange
shall not constitute a Transfer for any purposes of this Section 2.4 so long as
such Transfer does not result in a Prohibited Change of Control.

(d) Notwithstanding anything herein to the contrary, so long as no Event of
Default exists, the Transfer, but not pledge, of any JV Interests (or any direct
or indirect Equity Interests in JV Pledgor) to any Person (other than an
Affiliate or a Embargoed Person) solely for cash consideration shall be
permitted at any time upon not less than 10 Business Days’ prior notice to
Lender, and, subject to compliance by JV Pledgor with the provisions of
Section 5.24(a), Lender shall release its Lien on the JV Interests being
Transferred, on the date of such Transfer, subject to the terms of the
applicable JV Pledge and Security Agreement.

(e) Notwithstanding anything herein to the contrary, following the Loan Closing,
Lender agrees that all of the indirect Equity Interests in each of Borrower and
JV Pledgor may be Transferred to Seritage OP in accordance with the SHLD PSA
(the “Separation Transfer”) in connection with consummation of the Approved
Separation Transaction Closing; provided that the following conditions (to the
extent not already satisfied in connection with the Loan Closing) shall have
been satisfied simultaneously or immediately thereafter, as the case may be (or
waived in accordance with Section 9.3):

(i) Transfer of Additional Properties and Simon JV Interests. Immediately
following the Approved Separation Transaction Closing (A) Property Owner shall
have purchased the Additional Properties and (B) the Simon JV Pledgor shall have
purchased the Simon JV Interests, in each case, in accordance with the SHLD PSA.

(ii) Loan Documents. (A) Property Owner shall have duly executed and delivered
to Mortgage Lender a Mortgage with respect to each Additional Property,
(B) Simon JV Pledgor shall have duly executed and delivered the Simon JV Pledge
and Security Agreement and (C) each of Seritage REIT and Seritage OP shall have
duly executed and delivered to Lender, the Guaranty.

(iii) Approved Management Agreements. Lender shall have received duly executed
copies of each Approved Management Agreement, the SHLD TSA and the Subordination
of Property Management Agreement, and each of Seritage Management LLC and SHMC
shall have duly executed and delivered the related Subordination of Management
Agreement.

(iv) Opinions. Lender shall have received, in each case in form and substance
satisfactory to Lender, (i) a New York legal opinion with respect to the
Guaranty (ii) a Maryland law opinion with respect to the Seritage REIT, (iii) a
Delaware law opinion with respect to the Borrower, JV Pledgor and Seritage OP
and (iv) a bankruptcy nonconsolidation opinion with respect to each Person
owning at least a 49% direct or indirect equity interest in any Required SPE,
and any Affiliated property manager.

(v) Mortgage Loan. The conditions precedent to Separation Transfer in the
Mortgage Loan Agreement shall be satisfied.

 

58



--------------------------------------------------------------------------------

ARTICLE 3

ACCOUNTS

Section 3.1 Cash Management Account. On or prior to the Closing Date, Borrower
shall cause the Clearing Account, the Cash Management Account, the Operating
Account and each of the other Mortgage Loan Collateral Accounts to be
established and thereafter maintained, each in accordance with and subject to
the provisions of the Mortgage Loan Documents.

Section 3.2 Distributions from Cash Management Account. Borrower and Lender
acknowledge that, subject to, and in accordance with the terms of the Mortgage
Loan Agreement, during the continuance of a Mortgage Loan Event of Default,
Mortgage Lender may elect to remit no amount to Lender, but the same shall not
excuse Borrower from any of its obligations hereunder or under the other Loan
Documents.

Section 3.3 Mortgage Loan Covenants; Replacement of Mortgage Loan Collateral
Accounts.

(a) Borrower hereby covenants that it shall cause Property Owner to fully comply
with each of the covenants of Property Owner set forth in Article III of the
Mortgage Loan Agreement, as in effect as of the date hereof, notwithstanding any
waiver or future amendment of such covenants (unless Lender shall have given its
prior written consent, in its sole discretion, to any such waiver or amendment).
Borrower shall not permit Property Owner to accept any remittance from the TI/LC
Reserve Account, the Capital Expenditure Reserve Account, the Cash Flow Sweep
Reserve Account, the Deferred Maintenance and Environmental Escrow Account, the
Unfunded Obligations Account or the Redevelopment Project Reserve Account in
each case unless and until Lender has received copies of all materials required
to be delivered to Mortgage Lender under Sections 3.5, 3.6, 3.7, 3.8, 3.9, 3.10
or 3.11 (as the case may be) of the Mortgage Loan Agreement in respect thereof.
During the continuance of a Cash Flow Sweep Period, Borrower shall not accept
any remittance from the Cash Management Account other than the Permitted Equity
Distribution Amount.

(b) Notwithstanding anything to the contrary contained in this Agreement, if at
any time and for any reason (including repayment of the Mortgage Loan
Indebtedness), Mortgage Lender is no longer maintaining one or more of the
Mortgage Loan Collateral Accounts in accordance with the terms of the Mortgage
Loan Documents (i) Borrower shall immediately establish and maintain, with an
Eligible Institution selected by Lender, reserves in Eligible Accounts in
replacement and substitution of such Mortgage Loan Collateral Accounts for the
benefit of Lender, which substitute reserves and accounts shall be subject to
all of the same terms and conditions applicable under the Mortgage Loan
Documents with respect to the Mortgage Loan Collateral Account(s) being replaced
mutatis mutandis, it being the intent of Lender and Borrower that such
substitute reserves and accounts replicate in purpose and function the Mortgage
Loan Collateral Account(s) no longer held by the Mortgage Lender and
(ii) Borrower shall remit, or cause Property Owner to remit, to such Eligible
Accounts for the benefit

 

59



--------------------------------------------------------------------------------

of Lender any funds from the Mortgage Loan Collateral Accounts that were
remaining in such reserves or accounts at the time of the termination thereof
for the purpose of funding the equivalent substitute reserves and accounts. All
accounts established pursuant to this Section 3.3 shall constitute Collateral
Accounts.

(c) Borrower shall, and shall cause Property Owner to, execute any and all
documents reasonably necessary for the implementation or furtherance of the
actions contemplated in this Section 3.3, including an amendment to this
Agreement incorporating into this Agreement, mutatis mutandis, the cash
management provisions in the Mortgage Loan Agreement.

Section 3.4 Account Collateral.

(a) Borrower hereby pledges the Account Collateral to Lender as security for the
Indebtedness, together with all rights of a secured party with respect thereto,
it being the intention of the parties that such pledge shall be a perfected
first-priority security interest. Each Collateral Account shall be an Eligible
Account under the sole dominion and control of Lender. Borrower shall have no
right to make withdrawals from any of the Collateral Accounts other than any
Collateral Account established pursuant to Section 3.3 as a replacement for the
Operating Account. Funds in the Collateral Accounts shall not be commingled with
any other monies at any time. Borrower shall execute any additional documents
that Lender in its reasonable discretion may require and shall provide all other
evidence reasonably requested by Lender to evidence or perfect its
first-priority security interest in the Account Collateral. Funds in the
Collateral Accounts shall be invested only in Permitted Investments, which
Permitted Investments shall be credited to the related Collateral Account. All
income and gains from the investment of funds in the Collateral Accounts other
than the Basic Carrying Costs Escrow Account shall be retained in the Collateral
Accounts from which they were derived. Unless otherwise required by applicable
law, all income and gains from the investment of funds in any Collateral Account
established pursuant to Section 3.3 in substitution of the Basic Carrying Costs
Escrow Account shall be for the account of Lender in consideration of its
administration of such Collateral Account, and Lender shall have the right at
any time to withdraw such amounts from such Collateral Account. All fees of any
Eligible Institution at which any Collateral Account shall be established
pursuant to the terms hereof shall be paid by Borrower. After the Loan and all
other Indebtedness have been paid in full, the Collateral Accounts shall be
closed and the balances therein, if any, shall be paid to Borrower.

(b) The insufficiency of amounts contained in the Collateral Accounts shall not
relieve Borrower from its obligation to fulfill all covenants contained in the
Loan Documents.

(c) During the continuance of an Event of Default, Lender may, in its sole
discretion, apply funds in the Collateral Accounts, and funds resulting from the
liquidation of Permitted Investments contained in the Collateral Accounts,
either toward the components of the Indebtedness (e.g., interest, principal and
other amounts payable hereunder), the Loan, the Note Components and the Notes in
such sequence as Lender shall elect in its sole discretion, and/or toward the
payment of Property expenses.

 

60



--------------------------------------------------------------------------------

Section 3.5 Bankruptcy. Borrower and Lender acknowledge and agree that upon the
filing of a bankruptcy petition by or against Borrower under the Bankruptcy
Code, the Account Collateral shall be deemed not to be property of Borrower’s
bankruptcy estate within the meaning of Section 541 of the Bankruptcy Code. If,
however, a court of competent jurisdiction determines that, notwithstanding the
foregoing characterization of the Account Collateral and the Revenues by
Borrower and Lender, the Account Collateral does constitute property of
Borrower’s bankruptcy estate, then Borrower and Lender further acknowledge and
agree that all funds deposited therein are and shall be cash collateral of
Lender. Borrower acknowledges that Lender does not consent to Borrower’s use of
such cash collateral and that, in the event Lender elects (in its sole
discretion) to give such consent, such consent shall only be effective if given
in writing signed by Lender. Except as provided in the immediately preceding
sentence, Borrower shall not have the right to use or apply or require the use
or application of such cash collateral (i) unless Borrower shall have received a
court order authorizing the use of the same, and (ii) Borrower shall have
provided such adequate protection to Lender as shall be required by the
bankruptcy court in accordance with the Bankruptcy Code.

ARTICLE 4

REPRESENTATIONS

Borrower represents to Lender that, as of the Closing Date, except as set forth
in the Exception Report:

Section 4.1 Mortgage Loan Representations. Each and every representation and
warranty made by Property Owner and JV Pledgor in the Mortgage Loan Agreement is
true, complete and correct as of the date hereof. A true, correct and complete
copy of the Mortgage Loan Agreement together with all schedules and exhibits
thereto is attached hereto as Annex I.

Section 4.2 Organization.

(a) Each Required SPE is duly organized, validly existing and in good standing
under the laws of the State of Delaware, and is in good standing in each other
jurisdiction where ownership of its assets or the conduct of its business
requires it to be so, and each Required SPE has all power and authority under
such laws and its organizational documents and all material governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted.

(b) The organizational chart contained in Exhibit A is true and correct as of
the date hereof.

Section 4.3 Authorization. Borrower has the power and authority to enter into
this Agreement and the other Loan Documents, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated by the
Loan Documents and has by proper action duly authorized the execution and
delivery of the Loan Documents.

Section 4.4 No Conflicts. Neither the execution and delivery of the Loan
Documents by Borrower, nor the consummation of the transactions contemplated
therein, nor performance of and compliance with the terms and provisions thereof
will (i) violate or conflict with any

 

61



--------------------------------------------------------------------------------

provision of its formation and governance documents, (ii) violate any material
Legal Requirement, regulation (including Regulation U, Regulation X or
Regulation T), order, writ, judgment, injunction, decree or permit applicable to
it, (iii) violate or conflict with contractual provisions of, or cause an event
of default under, any indenture, loan agreement, mortgage, contract (including
Ground Leases, Leases (including the SHLD Master Lease), the JV Documents and/or
Material Agreements), to which Borrower or Guarantor, as applicable, is a party
or may be bound, or (iv) result in or require the creation of any Lien or other
charge or encumbrance upon or with respect to the Collateral or the JV
Collateral in favor of any Person other than Lender.

Section 4.5 Consents. No consent, approval, authorization or order of, or
qualification with, any court or Governmental Authority is required in
connection with the execution, delivery or performance by Borrower of this
Agreement or the other Loan Documents, except for any of the foregoing that have
already been obtained.

Section 4.6 Enforceable Obligations. This Agreement and the other Loan Documents
have been duly executed and delivered by Borrower and constitute its legal,
valid and binding obligations, enforceable in accordance with their respective
terms, subject to bankruptcy, insolvency and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles. The Loan Documents are not subject to any right of rescission,
offset, abatement, counterclaim or defense by Borrower or Guarantor, including
the defense of usury or fraud.

Section 4.7 No Default. No Default or Event of Default will exist immediately
following the making of the Loan.

Section 4.8 Payment of Taxes. Borrower has filed, or caused to be filed, all tax
returns (federal, state, local and foreign) required to be filed and paid all
amounts of taxes due (including interest and penalties) except for taxes that
are not yet delinquent and has paid all other taxes, fees, assessments and other
governmental charges (including recording taxes, documentary stamp taxes and
intangible taxes) owing by it necessary to preserve the Liens in favor of
Lender.

Section 4.9 Compliance with Law. Borrower, the Collateral, and the use thereof
comply with all Legal Requirements, except in each case where the failure to
comply would not reasonably be expected to have a Material Adverse Effect.
Borrower is not in default or violation of any order, writ, injunction, decree
or demand of any Governmental Authority the violation of which could adversely
affect the Collateral, any Property or the condition (financial or otherwise) or
business of Borrower, Property Owner or JV Pledgor. There has not been committed
by or on behalf of Borrower or Property Owner any act or omission affording any
federal Governmental Authority or any state or local Governmental Authority the
right of forfeiture as against any Property or the Collateral or any portion
thereof or any monies paid in performance of its obligations under any of the
Loan Documents. Borrower has not purchased any portion of any of the Collateral
or JV Collateral with proceeds of any illegal activity.

 

62



--------------------------------------------------------------------------------

Section 4.10 ERISA.

(a) Neither Borrower nor any ERISA Affiliate of Borrower has incurred or could
be subjected to any liability under Title IV or Section 302 of ERISA or
Section 412 of the Code or maintains or contributes to, or is or has been
required to maintain or contribute to, any employee benefit plan (as defined in
Section 3(3) of ERISA) subject to Title IV or Section 302 of ERISA or
Section 412 of the Code. The consummation of the transactions contemplated by
this Agreement will not constitute or result in any non-exempt prohibited
transaction under Section 406 of ERISA, Section 4975 of the Code or
substantially similar provisions under federal, state or local laws, rules or
regulations.

(b) Borrower is not and is not acting on behalf of (i) an “employee benefit
plan” within the meaning of Section 3(3) of ERISA, (ii) a “plan” within the
meaning of Section 4975 of the Internal Revenue Code of 1986, as amended or
(iii) an entity deemed to hold “plan assets” within the meaning of 29 C.F.R.
§2510.3-101, as modified by Section 3(42) of ERISA, of any such employee benefit
plan or plan.

Section 4.11 Investment Company Act. Borrower is not an “investment company”, or
a company “controlled” by an “investment company”, registered or required to be
registered under the Investment Company Act of 1940, as amended.

Section 4.12 No Bankruptcy Filing. Borrower is not contemplating either the
filing of a petition by it under any state or federal bankruptcy or insolvency
laws or the liquidation of all or a major portion of its assets or property.
Borrower does not have any knowledge of any Person contemplating the filing of
any such petition against it. During the ten year period preceding the Closing
Date, no petition in bankruptcy has been filed by or against any Required SPE,
Guarantor, any of their respective Subsidiaries and no such Persons have been
convicted of a felony. As of the Closing Date, Borrower has not received notice
of and is not otherwise aware of any Tenant under a Major Lease contemplating or
having filed any of the foregoing actions.

Section 4.13 Other Debt. Borrower has no outstanding any Debt other than
Permitted Debt.

Section 4.14 Litigation. There are no actions, suits, proceedings, arbitrations
or governmental investigations by or before any Governmental Authority or other
court or agency now filed or otherwise pending, and to the knowledge Borrower
there are no such actions, suits, proceedings, arbitrations or governmental
investigations threatened in writing, against or affecting Borrower, Guarantor
or any of the Collateral or the JV Collateral, in each case, except for
(i) matters covered by insurance and (ii) matters that would not reasonably be
expected to either have a Material Adverse Effect, a Property Material Adverse
Effect or materially adversely affect the condition (financial or otherwise) or
business of Borrower, Property Owner or JV Pledgor.

Section 4.15 Full and Accurate Disclosure. All written information, other than
projections, other forward looking information and information of a general
economic or industry nature, that has been made available to Lender by or on
behalf of Borrower prior to the date of this Agreement in connection with the
Loan and the other transactions contemplated hereby, when taken as a whole, was,
when furnished, true and correct in all material respects and did not, when
furnished, contain any untrue statement of a material fact or omit to state a

 

63



--------------------------------------------------------------------------------

material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
were made (giving effect to all supplements and updates provided thereto). There
is no fact, event or circumstance presently known to Borrower that has not been
disclosed to Lender that has had or would reasonably be expected to result in a
Material Adverse Effect or a Property Material Adverse Effect.

Section 4.16 Financial Condition and Projections. Borrower has heretofore
delivered to Lender (i) cash basis property-by-property 12-month pro forma
operating statements with respect to the Properties and (ii) the list of
Unfunded Obligations attached as Schedule E-1 to the Mortgage Loan Agreement,
and all such materials have been prepared in good faith based upon assumptions
that are believed by the preparer thereof to be reasonable at the time such
materials were prepared (it being understood that the materials described in
clause (i) and clause (ii) hereof are not to be viewed as facts and are subject
to significant uncertainties and contingencies and actual results may vary
materially from the information contained in such materials).

Section 4.17 Single-Purpose Requirements.

(a) Each Required SPE is now, and has always been since its formation, a
Single-Purpose Entity and has conducted its business in substantial compliance
with the provisions of its organizational documents. Borrower has never
(i) owned any assets other than the Collateral and the JV Collateral,
(ii) engaged in any business, except the owning, holding, selling and
transferring the Collateral and the JV Collateral or (iii) had any material
contingent or actual obligations or liabilities unrelated to the Collateral and
the JV Collateral.

(b) Borrower has provided Lender with true, correct and complete copies of
Borrower’s current operating agreement or partnership agreement, as applicable,
together with all amendments and modifications thereto.

(c) Any and all of the stated facts and assumptions made in any Nonconsolidation
Opinion, including, but not limited to, any exhibits attached thereto, will have
been and shall be true and correct in all respects, and Borrower will have
complied and will comply with all of the stated facts and assumptions made with
respect to it in any Nonconsolidation Opinion. Each entity other than Borrower
with respect to which an assumption is made or a fact stated in any
Nonconsolidation Opinion will have complied and will comply with all of the
assumptions made and facts stated with respect to it in any such
Nonconsolidation Opinion. Borrower covenants that in connection with any
Additional Nonconsolidation Opinion delivered in connection with this Agreement
it shall provide an updated certification regarding compliance with the facts
and assumptions made therein.

Section 4.18 Use of Loan Proceeds. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulations T, U or X of the Board of Governors of the Federal
Reserve System or for any other purpose that would be inconsistent with such
Regulations T, U or X or any other Regulations of such Board of Governors, or
for any purpose prohibited by Legal Requirements or by the terms and conditions
of the Loan Documents.

 

64



--------------------------------------------------------------------------------

Section 4.19 Not Foreign Person. Borrower is not a “foreign person” within the
meaning of Section 1445(f)(3) of the Code.

Section 4.20 Labor Matters. Borrower has no employees and is not a party to any
collective bargaining agreements.

Section 4.21 Title. Borrower owns insurable title to the Collateral and owns
good title to the JV Collateral, in each case free and clear of all Liens
whatsoever except the Mezzanine Loan Permitted Encumbrances. The Pledge
Agreement and the other Loan Documents, upon the filing of Uniform Commercial
Code financing statements in the appropriate jurisdiction and the delivery to
Lender of the membership certificates evidencing the Collateral and the JV
Collateral, create and constitute a valid and perfected first priority Lien on
the Collateral and the JV Collateral, respectively, free and clear of all Liens
other than the Mezzanine Loan Permitted Encumbrances. No creditor of Borrower
other than Lender has in its possession any certificates or other documents the
possession of which would be required to perfect a security interest in the
Collateral or the JV Collateral.

Section 4.22 Fraudulent Conveyance. Borrower has not entered into the
Transaction or any of the Loan Documents with the actual intent to hinder, delay
or defraud any creditor. Borrower has received reasonably equivalent value in
exchange for its obligations under the Loan Documents. On the Closing Date, the
fair salable value of Borrower’s aggregate assets (as applicable) is and will,
immediately following the making of the Loan and the use and disbursement of the
proceeds thereof, be greater than its probable aggregate liabilities (including
subordinated, unliquidated, disputed and Contingent Obligations). The aggregate
assets of Borrower do not and, immediately following the making of the Loan and
the use and disbursement of the proceeds thereof will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted. Borrower does not intend to, and does not believe that it will,
incur debts and liabilities (including Contingent Obligations and other
commitments) beyond its ability to pay such debts as they mature (taking into
account the timing and amounts to be payable on or in respect of obligations of
Borrower).

Section 4.23 Management. Except for any Approved Management Agreement, no
property management agreements are in effect with respect to the Properties to
which Property Owner or SHLD Master Tenant is a party. As of the Closing Date,
the Approved Management Agreement is in full force and effect and there is no
event of default thereunder by any party thereto and no event has occurred that,
with the passage of time and/or the giving of notice would constitute a default
thereunder.

Section 4.24 Federal Trade Embargos. Guarantor and each Required SPE is in
compliance with all Federal Trade Embargos in all material respects. No
Embargoed Person owns any direct or indirect equity interest in any Required
SPE. To Borrower’s knowledge, no Tenant at any of the Properties is identified
on the OFAC List. Borrower has implemented procedures, and will consistently
apply those procedures throughout the term of the Loan, to ensure that the
foregoing representations and warranties remain true and correct during the term
of the Loan.

 

65



--------------------------------------------------------------------------------

Section 4.25 Ground Leased Parcel. Taking into account the estoppel letter
delivered to Lender by the related ground lessor, each of the following is true
with respect to each Ground Lease:

(i) Borrower has made available to Lender true and complete copies of all Ground
Leases, including all modifications and amendments thereto;

(ii) The Ground Lease or a memorandum thereof has been duly recorded or
submitted for recordation in a form that is acceptable for recording in the
applicable jurisdiction. The Ground Lease or ground lease estoppel letter
permits the interest of the lessee to be encumbered by the Mortgage and does not
restrict the use of any Property by Property Owner, its successors or assigns in
a manner that would adversely affect the security provided by the Mortgage;

(iii) The lessor has agreed in writing in the Ground Lease or such estoppel
letter that the Ground Lease may not be amended, modified, canceled or
terminated without the prior written consent of Lender and that any such action
without such consent is not binding on Lender;

(iv) The Ground Lease has an original term (or an original term plus one or more
optional renewal terms, which, under all circumstances, may be exercised, and
will be enforceable, by Borrower or Lender) that extends not less than 20 years
beyond the scheduled Maturity Date;

(v) The Ground Lease is not subject to any interests, estates, liens or
encumbrances superior to, or of equal priority with, the Mortgage, except for
the related fee interest of the ground lessor and the Mortgage Loan Permitted
Encumbrances;

(vi) The mortgagee protections contained in the Ground Lease inure to the
benefit of Lender and its successors and assigns. The Ground Lease permits the
pledge or assignment of the equity interests in Property Owner (together with
such Property Owner’s rights as lessee under the Ground Leases) to Lender
pursuant to the Loan Documents, and Lender and anyone whose title derives
directly or indirectly from Lender, including a purchaser at a foreclosure sale,
may acquire the equity interests in the Property Owner through foreclosure or
assignment in lieu of foreclosure and transfer or assign such equity interests,
either in its own name or through a nominee (in each case, without the consent
of the lessor under the Ground Lease);

(vii) There is no default under the Ground Lease and no condition that, but for
the passage of time or giving of notice, would result in a default under the
terms of the Ground Lease, and the Ground Lease is in full force and effect as
of the Closing Date;

(viii) The Ground Lease or such estoppel letter requires the lessor to give to
Lender written notice of any default, and provides that no notice of default or
termination is effective unless such notice is given to Lender;

(ix) Lender is permitted a reasonable opportunity (including, where necessary,
sufficient time to gain possession of the interest of the equity interests in
Property Owner

 

66



--------------------------------------------------------------------------------

through legal proceedings) to cure any default under the Ground Lease which is
curable after Lender’s receipt of notice of any default before the lessor may
terminate the Ground Lease;

(x) The Ground Lease does not impose any restrictions on subletting that would
be viewed as commercially unreasonable by a prudent commercial mezzanine lender;

(xi) The Ground Lease or such estoppel letter does not prohibit or otherwise
prevent Loss Proceeds from being held by Mortgage Lender in the “Loss Proceeds
Account” (as defined in the Mortgage Loan Agreement) and applied either to the
repair or restoration the applicable Property or to the payment of the
Indebtedness in accordance herewith; and without limiting the foregoing, in the
case of a total or substantially total loss or taking, the Ground Lease does not
prohibit or prevent the application of the Loss Proceeds to the payment of the
Indebtedness; and

(xii) Subject to the rights of Mortgage Lender, provided that the lender cures
any defaults which are susceptible to being cured, the lessor has agreed to
enter into a new lease with Lender upon termination of the Ground Lease for any
reason, including rejection of the Ground Lease in a bankruptcy proceeding.

Section 4.26 Survival. All of the representations of Borrower set forth in this
Agreement and in the other Loan Documents shall survive for so long as any
portion of the Indebtedness is outstanding. All representations, covenants and
agreements made by Borrower in this Agreement or in the other Loan Documents
shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf. On the
date of any Securitization, on not less than three Business Days’ prior written
notice, Borrower shall deliver to Lender a certification (x) confirming that all
of the representations contained in this Agreement are true and correct as of
the date of such Securitization, or (y) otherwise specifying any changes in or
qualifications to such representations as of such date as may be necessary to
make such representations consistent with the facts as they exist on such date.

ARTICLE 5

AFFIRMATIVE COVENANTS

Borrower and, to the extent provided in this Article V, JV Pledgor, covenants
and agrees as follows:

Section 5.1 Existence; Licenses. Each Required SPE shall do or cause to be done
all things necessary to remain in existence. Borrower shall cause Property Owner
to do or cause to be done all things necessary to preserve, renew and keep in
full force and effect all rights, licenses, Permits, franchises, certificates of
occupancy, consents, approvals and other agreements necessary for the continued
use and operation of the Properties. Each Required SPE shall deliver to Lender a
copy of each amendment or other modification to any of its organizational
documents promptly after the execution thereof. No party hereto shall take any
action

 

67



--------------------------------------------------------------------------------

inconsistent with the classification of each Required SPE as a “disregarded
entity” for U.S. federal income tax purposes, and Seritage OP, or any other
person qualified to make a check-the-box election for such Required SPE, shall
make any election necessary to effect such classification.

Section 5.2 Maintenance of Property.

(a) Borrower shall cause Property Owner to cause each Property to be maintained
in good and safe working order and repair, reasonable wear and tear excepted,
and in keeping with the condition and repair of properties of a similar use,
value, age, nature and construction. Borrower shall not, and shall not permit
Property Owner to, use, maintain or operate any Property in any manner that
constitutes a public or private nuisance or that makes void, voidable, or
cancelable, or increases the premium of, any insurance then in force with
respect thereto. Subject to Section 6.13, no improvements or equipment located
at or on any Property shall be removed, demolished or materially altered without
the prior written consent of Lender (except for any Permitted Transfers and
except for replacement of equipment in the ordinary course of business with
items of the same utility and of equal or greater value and sales of obsolete
equipment no longer needed for the operation of the applicable Property), and
Borrower shall from time to time cause Property Owner to make, or cause to be
made, all reasonably necessary and desirable repairs, renewals, replacements,
betterments and improvements to the Properties in each such case where the
failure to do so would reasonably be expected to have a Property Material
Adverse Effect. Borrower shall not, and shall not permit Property Owner to, make
any change in the use of any Property that would materially increase the risk of
fire or other hazard arising out of the operation of any Property, or do or
permit to be done thereon anything that may in any way impair the value of any
Property in any material respect or the Liens of the Mortgages or the Pledge
Agreement, where in any such case the same would cause or reasonably be expected
to result in a Property Material Adverse Effect. Borrower shall not, and shall
not permit Property Owner to, install or permit to be installed on any Property
any underground storage tank. Borrower shall not, and shall not permit Property
Owner to, without the prior written consent of Lender, permit any drilling or
exploration for or extraction, removal, or production of any minerals from the
surface or the subsurface of any Property, regardless of the depth thereof or
the method of mining or extraction thereof.

(b) Borrower shall cause Property Owner to remediate the Deferred Maintenance
and Environmental Conditions within the time periods set forth in the Mortgage
Loan Agreement, subject to Force Majeure and to the extensions of the deadline
as set forth in the Mortgage Loan Agreement, and upon request from Lender after
the expiration of such period shall deliver to Lender an Officer’s Certificate
confirming that such remediation has been completed and that all associated
expenses have been paid. Borrower shall cause Property Owner to comply with all
material terms of any asbestos operating and maintenance program in effect as of
the Closing Date or otherwise required to be implemented by Borrower.

Section 5.3 Compliance with Legal Requirements. Borrower shall comply with and
shall cause Property Owner to comply with and cause the Properties to comply
with and be operated, maintained, repaired and improved in compliance with, all
Legal Requirements, Insurance Requirements and all material contractual
obligations by which Borrower or Property Owner is legally bound.

 

68



--------------------------------------------------------------------------------

Section 5.4 Impositions and Other Claims. Borrower shall (with respect to its
own obligations), and shall cause Property Owner to (with respect to its own
obligations), pay and discharge all taxes, assessments and governmental charges
levied upon it, its income and its assets as and when such taxes, assessments
and charges are due and payable, as well as, with respect to Borrower, all
lawful claims for labor, materials and supplies or otherwise, subject to any
rights to contest contained in the definition of Permitted Encumbrances (as set
forth herein and as set forth in the Mortgage Loan Agreement, as applicable).
Borrower shall and shall cause Property Owner and JV Pledgor to file all
federal, state and local tax returns and other reports that it is required by
law to file. If any law or regulation applicable to Lender, any Note, any of the
Collateral or the Pledge Agreement is enacted that deducts from the value of the
Collateral for the purpose of taxation any Lien thereon, or imposes upon Lender
the payment of the whole or any portion of the taxes or assessments or charges
or Liens required by this Agreement to be paid by Borrower, or changes in any
way the laws or regulations relating to the taxation of security agreements or
debts secured by security agreements or the interest of the secured party in the
property or collateral covered thereby, or the manner of collection of such
taxes, so as to affect the Pledge Agreement, the Indebtedness or Lender, then
Borrower, upon demand by Lender, shall pay such taxes, assessments, charges or
Liens, or reimburse Lender for any amounts paid by Lender. Following any such
demand, Borrower shall have the right, upon 30 days advance written notice to
Lender, to repay the Indebtedness in full (but not in part) without the payment
of any prepayment premium or prepayment fee. In addition, if in the opinion of
Lender’s counsel it might be unlawful to require Borrower to make such payment
or the making of such payment might result in the imposition of interest beyond
the maximum amount permitted by applicable law, Lender may elect to declare all
of the Indebtedness to be due and payable 90 days from the giving of written
notice by Lender to Borrower. Borrower shall not be required to pay any taxes,
assessments, governmental charges, or satisfy any Liens on the Collateral or JV
Collateral which Borrower, in good faith disputes and which Borrower, at its own
expense, is currently and diligently contesting, so long as (i) no Event of
Default is then continuing, (ii) Borrower diligently prosecutes such dispute or
contest in accordance with all applicable Legal Requirements to a prompt
determination in a manner not prejudicial to Lender and promptly pays all
amounts ultimately determined to be owing, (iii) any applicable Lien is not in
imminent danger of foreclosure and (iv) Borrower causes any applicable Lien
(a) to be released or discharged of record or fully insured over by the title
insurance company issuing the Title Insurance Policies within 30 days of its
creation, or (b) Borrower deposits with Lender, by the expiration of such 30-day
period, an amount equal to 120% of the dollar amount of such Lien or a bond in
the aforementioned amount from such surety, and upon such terms and conditions,
as is reasonably satisfactory to Lender, as security for the payment or release
of such Lien.

Section 5.5 Inspection. Borrower shall cause Property Owner to permit agents,
representatives and employees of Lender and the Servicer to enter and inspect
any of the Properties or any portion thereof, and/or inspect, examine, audit
(including audit of the calculation of any tests required under this Agreement)
and Borrower shall cause Property Owner to permit agents, representatives and
employees of Lender and the Servicer to copy the books and records of Borrower,
Property Owner and JV Pledgor (including all recorded data of any kind or
nature, regardless of the medium of recording), at such reasonable times during
normal business hours as may be requested by Lender upon reasonable advance
notice. If an Event of Default is continuing, the cost of such inspections,
examinations, copying or audits shall be borne by Borrower, including the cost
of all follow up or additional investigations,

 

69



--------------------------------------------------------------------------------

audits or inquiries deemed reasonably necessary by Lender. The cost of such
inspections, examinations, audits and copying, if not paid for by Borrower
within ten (10) Business Days following demand, may be added to the Indebtedness
and shall bear interest after such 10th Business Day until paid at the Default
Rate.

Section 5.6 Cooperate in Legal Proceedings. Borrower shall, and shall cause
Property Owner and JV Pledgor to, cooperate fully with Lender with respect to
any proceedings before any Governmental Authority that may in any way affect the
rights of Lender hereunder or under any of the Loan Documents and, in connection
therewith, Lender may, at its election, participate or designate a
representative to participate in any such proceedings.

Section 5.7 Leases.

(a) Borrower shall furnish Lender with copies of all executed Leases. All new
Leases and renewals or amendments which Borrower is obligated to enter into, all
renewals or amendments of Leases must (i) be entered into on an arm’s-length
basis with Tenants that are not Affiliates of Borrower and whose identity and
creditworthiness is appropriate for tenancy in property of comparable quality,
(ii) provide for rental rates and other economic terms that, taken as a whole,
are at least equivalent to then-existing market rates, based on the applicable
market, and otherwise contain terms and conditions that are commercially
reasonable, (iii) have an initial term of not more than 10 years and (iv) not
reasonably be expected to result in a Property Material Adverse Effect.

(b) Any Lease that does not conform to the standards set forth in Section 5.7(a)
shall be subject to the prior written consent of Lender, which consent shall not
be unreasonably withheld, delayed or conditioned. In addition, all new Major
Leases, and all terminations, renewals (other than as to which Borrower is
obligated pursuant to the applicable Lease) and amendments of Major Leases, and
any surrender of rights under any Major Lease, shall be subject to the prior
written consent of Lender (not to be unreasonably withheld); provided that, in
connection with the transfer of a Property to a New Borrower or in connection
with the release of a Property in accordance with this Agreement, administrative
and technical modifications to the SHLD Master Lease and modifications to any
Major Lease to modify the landlord thereunder will not require the consent of
Lender.

(c) Borrower shall cause Property Owner to (i) observe and punctually perform
all obligations imposed upon the lessor under the Leases, including satisfaction
of all Unfunded Obligations, in each case where the failure to do so would
reasonably be expected to have a Property Material Adverse Effect; (ii) enforce
all terms, covenants and conditions contained in the Leases on the part of the
lessee thereunder to be observed or performed, short of termination thereof, in
each case where the failure to do so would reasonably be expected to have a
Property Material Adverse Effect, except that Borrower may permit Property Owner
to terminate any Lease following a material default thereunder by the respective
Tenant; (iii) not collect any of the rents thereunder more than one month in
advance; (iv) not execute any assignment of lessor’s interest in the Leases or
associated rents other than the assignment of rents and leases under the
Mortgage; (v) not cancel or terminate any guarantee (including, without
limitation, the SHLD Master Lease Guaranty) of any of the Major Leases without
the prior written consent of Lender (not to be unreasonably withheld); and
(vi) not permit any subletting

 

70



--------------------------------------------------------------------------------

of any space covered by a Lease or an assignment of the Tenant’s rights under a
Lease, except in strict accordance with the terms of such Lease. Borrower shall
cause Property Owner to deliver to each new Tenant a “Tenant Notice” as defined
in, and to the extent required under, the Mortgage Loan Agreement, and promptly
thereafter deliver to Lender a copy thereof and evidence of such Tenant’s
receipt thereof.

(d) Security deposits of Tenants under all Leases shall be held in compliance
with Legal Requirements and any provisions in Leases relating thereto. Borrower
shall cause Property Owner to maintain books and records of sufficient detail to
identify all security deposits of Tenants separate and apart from any other
payments received from Tenants. Subject to Legal Requirement, any bond or other
instrument held by Property Owner in lieu of cash security shall name Mortgage
Lender (or if the Mortgage Loan has been repaid in full, Lender) as payee or
mortgagee thereunder or be fully assignable to Lender. Borrower hereby pledges
to Lender each such bond or other instrument (to the extent the Mortgage Loan
has been repaid in full) as security for the Indebtedness. Upon the occurrence
and during the continuance of an Event of Default, Borrower shall cause Property
Owner to deposit with Mortgage Lender (or if the Mortgage Loan has been repaid
in full, Lender) in an Eligible Account pledged to Mortgage Lender (or if the
Mortgage Loan has been repaid in full, Lender) all security deposits of the
Tenants (and any interest theretofore earned on such security deposits and
actually received by Borrower or Property Owner), and any such bonds, that
Borrower had not returned to the applicable Tenants or applied in accordance
with the terms of the applicable Lease; (and failure to do so shall constitute a
misappropriation of funds pursuant to Section 9.19(b)); provided that Lender
shall hold, or cause Servicer to hold, any such security deposited in an
Eligible Account pledged to Lender in accordance with the applicable Leases and
the applicable Legal Requirements.

(e) Borrower shall promptly deliver to Lender a copy of each written notice from
a Tenant under any Major Lease claiming that Property Owner is in default in the
performance or observance of any of the material terms, covenants or conditions
thereof to be performed or observed by Property Owner. Borrower shall cause
Property Owner to use commercially reasonable efforts to provide in each Major
Lease executed after the Closing Date to which Property Owner is a party that
any Tenant delivering any such notice shall send a copy of such notice directly
to Lender.

(f) [reserved].

(g) Borrower is expressly permitted to permit Property Owner to exercise any and
all recapture rights under the SHLD Master Lease (including 50% recaptures and
100% lease terminations, so long as Borrower complies with this Section 5.7(g));
provided, however, that such exercise of recapture rights will not be permitted
(i) unless the Debt Yield (after giving effect to such recapture or lease
termination) as of the end of the most recently ended Test Period is at least
12% (the “Recapture Threshold”), or (ii) without consent of Lender, at any time
prior to delivery of the Business Plans, if recapture would require payments to
SHLD Master Tenant and/or investments in recaptured properties in an aggregate
amount in excess of $37,500,000 (it being agreed that, prior to delivery of the
Business Plans, Borrower shall nevertheless consult with Lender on any recapture
not requiring Lender’s consent), or (iii) without the prior written consent of
Lender in its sole discretion, if such recapture is not in substantial
compliance with

 

71



--------------------------------------------------------------------------------

the applicable Recapture Plan previously approved by Lender to the extent
required by Section 5.23 or, with respect to any Designated Property, the
related Approved Designated Property Redevelopment Plan (as amended consistent
with Section 5.22(h)) or (iv) without the prior written consent of Lender in its
sole discretion if an Event of Default is then continuing. If the Debt Yield is
below the Recapture Threshold as of the end of the most recently ended Test
Period, exercise of any recapture rights by Borrower shall be conditioned on
execution and delivery of a Qualified Replacement Lease or the consent of
Lender. If the Debt Yield is below the Recapture Threshold and Lender shall not
consent to any proposed recapture, the Borrower will be permitted to obtain a
release of the applicable Property upon satisfaction of the conditions set forth
in Section 2.2(a), except that the Release Price with respect to such Property
shall be equal to 200% of the applicable Allocated Loan Amount plus any
otherwise applicable Spread Maintenance Premium (and any such release shall be
deemed a release of a Property in accordance with Section 2.2 for all purposes
of this Agreement). Unless otherwise approved as part of a Redevelopment
Project, Lease termination fees payable by Property Owner to the SHLD Master
Tenant under the SHLD Master Lease in connection with the exercise of Borrower’s
recapture rights shall only be paid from (y) Excess Cash Flow released to
Property Owner in accordance with Section 3.2(b) of the Mortgage Loan Agreement
and/or termination fees received by Property Owner from Tenant and deposited in
the TI/LC Reserve Account in accordance with Section 3.5(d) of the Mortgage Loan
Agreement or (z) equity contributions from Guarantor.

(h) Whenever Lender’s approval or consent is required pursuant to the provisions
of this Section, Lender’s consent and approval shall be deemed given if:

(i) the first correspondence from Borrower to Lender requesting such approval or
consent contains a bold-faced, conspicuous legend at the top of the first page
thereof stating “FIRST NOTICE: THIS IS A REQUEST FOR CONSENT TO A [NEW LEASE]
[LEASE MODIFICATION]. FAILURE TO RESPOND TO THIS REQUEST WITHIN 5 BUSINESS DAYS
MAY RESULT IN THE REQUEST BEING DEEMED GRANTED,” and is accompanied by such
information and documents as is reasonably required for Lender to adequately
evaluate such request and as requested by Lender in writing prior to the
expiration of such 5 Business Day period, and

(ii) if Lender fails to respond to such request for approval or consent in
writing within such 5 Business Day period (and in the case of withholding of
consent, stating the grounds therefor), a second notice requesting approval is
delivered to Lender from Borrower containing a bold-faced, conspicuous legend at
the top of the first page thereof stating that “SECOND AND FINAL NOTICE: THIS IS
A REQUEST FOR CONSENT TO A [NEW LEASE] [LEASE MODIFICATION]. FAILURE TO RESPOND
TO THIS REQUEST IN WRITING WITHIN 5 BUSINESS DAYS WILL RESULT IN YOUR APPROVAL
BEING DEEMED GRANTED,” and is accompanied by such information and documents as
is reasonably required for Lender to adequately evaluate such request and as
requested by Lender in writing prior to the expiration of such 5 Business Day
period, and

(iii) Lender fails to respond to such request (and in the case of withholding of
consent, stating the grounds therefor) prior to the expiration of such second
period.

 

72



--------------------------------------------------------------------------------

Section 5.8 Plan Assets, etc. Borrower will do, and will cause Property Owner
and JV Pledgor, as applicable, to do or cause to be done, all things necessary
to cause the representations set forth in Section 4.10 to remain true and
correct at all times.

Section 5.9 Further Assurances. Borrower shall, and shall cause Property Owner
and JV Pledgor to, at Borrower’s sole cost and expense, from time to time as
reasonably requested by Lender, execute, acknowledge, record, register, file
and/or deliver to Lender such other instruments, agreements, certificates and
documents (including any documents required to effectuate the provisions of
Article III hereof), and Borrower hereby authorizes and consents to the filing
by Lender of any Uniform Commercial Code financing statements, and hereby
authorizes Lender to use the collateral description “all personal property” or
“all assets” in any such financing statements, in each case as Lender may
reasonably request to evidence, confirm, perfect and maintain the Liens securing
or intended to secure the obligations of Borrower and the rights of Lender under
the Loan Documents and do and execute all such further lawful and reasonable
acts, conveyances and assurances for the better and more effective carrying out
of the intents and purposes of this Agreement and the other Loan Documents as
Lender shall reasonably request from time to time. Upon foreclosure, the
appointment of a receiver or any other relevant action, Borrower shall, at its
sole cost and expense, cooperate fully and completely to effect the assignment
or transfer of any license, permit, agreement or any other right necessary or
useful to the operation of the Collateral, the JV Collateral, the Properties or
the Mortgage JV Collateral, as applicable. Upon receipt of a reasonably
satisfactory affidavit of Lender as to the loss, theft, destruction or
mutilation of any Note (which affidavit shall include an indemnification of
Borrower that is reasonably satisfactory to Borrower), Borrower will issue, in
lieu thereof, a replacement Note in the same principal amount thereof and in the
form thereof. Borrower hereby authorizes and appoints Lender as its
attorney-in-fact to, during the continuance of an Event of Default, execute,
acknowledge, record, register and/or file such instruments, agreements,
certificates and documents, and to do and execute such acts, conveyances and
assurances, should Borrower fail to do so itself in violation of this Agreement
or the other Loan Documents following written request from Lender, in each case
without the signature of Borrower. The foregoing grant of authority is a power
of attorney coupled with an interest and such appointment shall be irrevocable
for the term of this Agreement. Borrower hereby ratifies all actions that such
attorney shall lawfully take or cause to be taken in accordance with this
Section.

Section 5.10 Management of Properties.

(a) Each Property shall be managed at all times by an Approved Property Manager
pursuant to an Approved Management Agreement; provided that prior to the
Multi-Tenant Occupancy Date with respect to any Property, no Approved Property
Manager shall be required with respect to such Property. Borrower may from time
to time cause Property Owner to appoint one or more Approved Property Managers
to manage one or more of the Properties pursuant to an Approved Management
Agreement; provided that (i) no Event of Default is then continuing, (ii) Lender
receives at least 30 days prior written notice of same, (iii) such manager shall
execute and deliver to Lender for Lender’s benefit a Subordination of Property
Management Agreement containing customary terms and in form and substance
reasonably satisfactory to Lender, provided, if such Approved Property Manager
is not an Affiliate of Borrower, such subordination of Management Agreement
shall not, in any event,

 

73



--------------------------------------------------------------------------------

require that Borrower shall not be bound by cancellation or termination fees and
(iv) if such Approved Property Manager is an Affiliate of Borrower, Borrower
shall deliver to Lender a new nonconsolidation opinion reasonably acceptable to
Lender with respect to such Approved Property Manager and new management
agreement. The per annum base fees of any Approved Property Manager shall not,
at any time, exceed the Maximum Management Fee without the prior approval of
Lender in its reasonable discretion.

(b) Borrower shall cause Property Owner to cause each Approved Management
Agreement to require that the applicable Approved Property Manager (including
any successor Approved Property Manager) maintain at all times worker’s
compensation insurance as required by Governmental Authorities.

(c) Borrower shall notify Lender in writing of any material default of Property
Owner or the Approved Property Manager under the Approved Management Agreement,
after the expiration of any applicable cure periods, of which Borrower has
actual knowledge. Lender shall have the right, after reasonable notice to
Borrower and in accordance with the Subordination of Management Agreement, to
cure defaults of Property Owner under the Approved Management Agreement. Any
reasonable out-of-pocket expenses actually incurred by Lender to cure any such
default shall constitute a part of the Indebtedness and shall be due from
Borrower within ten (10) Business Days after demand by Lender.

(d) In the event that (i) an Event of Default shall be continuing, (ii) any
foreclosure, conveyance in lieu of foreclosure or other similar transaction
following an Event of Default shall have occurred, (iii) a material default by
the Approved Property Manager under the Approved Management Agreement (after the
expiration of any applicable notice and/or cure periods) shall be continuing,
(iv) the Approved Property Manager files or is the subject of a petition in
bankruptcy or similar insolvency proceeding, (v) a trustee or receiver is
appointed for the Approved Property Manager’s assets or the Approved Property
Manager makes an assignment for the benefit of creditors, (vi) the Approved
Property Manager is adjudicated insolvent or (vii) the Approved Property Manager
engages in fraud, misappropriation of funds, intentional misrepresentation or
willful misconduct in the course of managing any of the Properties, then, in any
such case, Lender may, in its sole discretion, terminate or require Borrower to
cause Property Owner to terminate the Approved Management Agreement and engage
an Approved Property Manager selected by Borrower and reasonably satisfactory to
Lender (or, during the continuance of an Event of Default, selected by Lender
with notice to Borrower) to serve as replacement Approved Property Manager
pursuant to an Approved Management Agreement.

Section 5.11 Notice of Material Event. Upon Borrower becoming aware of same,
Borrower shall give Lender prompt notice (containing reasonable detail) of
(i) any material change in the financial or physical condition of any of the
Properties, as reasonably determined by Borrower, including the termination or
cancellation of any Major Lease (or the closure of a SHLD store) and the
termination or cancellation of terrorism or other insurance required by this
Agreement or the Mortgage Loan Agreement, (ii) any notice from the Approved
Property Manager, to the extent such notice relates to a matter that could
reasonably be expected to result in a Property Material Adverse Effect,
(iii) any litigation or governmental proceedings pending or threatened in
writing against Borrower, Property Owner, Guarantor or any Property that is

 

74



--------------------------------------------------------------------------------

reasonably expected to result in a Property Material Adverse Effect, (iv) the
insolvency or bankruptcy filing of any Required SPE, Guarantor or a Subsidiary
of any of the foregoing, (v) any Mortgage Loan Event of Default, (vi) any
material change in the scope of, or termination of, any services provided by
SHMC under the SHLD TSA or the Subordination of Property Management Agreement
and (vii) any other circumstance or event that could reasonably be expected to
result in a Material Adverse Effect or Property Material Adverse Effect.

Section 5.12 Annual Financial Statements; Format for Statements.

(a) As soon as available, and in any event within 90 days after the close of
each Fiscal Year, Borrower shall furnish to Lender annual financial statements
of Borrower, including a balance sheet and operating statement of Borrower and
Property Owner as of the end of such year, together with related statements of
operations and equityholders’ capital and cash flow for such Fiscal Year,
audited by a “Big Four” accounting firm (or other independent accounting firm
reasonably satisfactory to Lender) whose opinion shall be to the effect that
such financial statements have been prepared in accordance with GAAP applied on
a consistent basis and shall not be qualified as to the scope of the audit or as
to the status of Borrower or Property Owner as a going concern. Such financial
statements shall set forth in comparative form the corresponding figures for the
preceding Fiscal Year (to the extent prior year financial statements for the
applicable period exist). Together with Borrower’s and Property Owner’s audited
annual financial statements, Borrower shall furnish to Lender a comparison of
Borrower’s and Property Owner’s applicable audited financial results against the
corresponding figures in the Approved Annual Budget for such Fiscal Year.
Notwithstanding the foregoing, prior to the Diversification Date, in lieu of the
audited financial statements described above, as soon as available, and in any
event within 90 days after the close of each Fiscal Year, Borrower shall furnish
to Lender unaudited annual financial statements of Borrower and Property Owner,
including a balance sheet and operating statement of Borrower and Property Owner
as of the end of such year, together with related statements of operations and
equityholders’ capital and cash flow for such Fiscal Year, which statements
shall be accompanied by an Officer’s Certificate certifying that the same are
true, correct and complete in all material respects and were prepared in
accordance with GAAP applied on a consistent basis. Such financial statements
shall set forth in comparative form the corresponding figures for the preceding
Fiscal Year (to the extent prior year financial statements for the applicable
period exist). Together with Borrower’s and Property Owner’s unaudited annual
financial statements, Borrower shall furnish to Lender comparison of Borrower’s
and Property Owner’s applicable audited financial results against the
corresponding figures in the Approved Annual Budget for such Fiscal Year. Such
annual financial statements shall be accompanied by the reports set forth in
Sections 5.13(i) and (iii) for the Fiscal Year then ended.

(b) All financial and other reports required to be delivered hereunder,
including pursuant to Section 5.12 through 5.14, shall be delivered in an Excel
spreadsheet file in electronic format to the extent reasonably available, or, in
the case of predominantly text documents, in Adobe pdf format to the extent
reasonably available. All such reports may be delivered via an intralinks site
at Borrower’s sole cost and expense.

Section 5.13 Quarterly Financial Statements. As soon as available, and in any
event within 45 days after the end of each Fiscal Quarter (and, subject to the
limitation below,

 

75



--------------------------------------------------------------------------------

including year-end), Borrower shall furnish to Lender, quarterly and
year-to-date unaudited financial statements, prepared for such fiscal quarter
with respect to Borrower and Property Owner, including a balance sheet and
operating statement of Borrower and Property Owner as of the end of such Fiscal
Quarter, together with related statements of operations, equityholders’ capital
and cash flows for such Fiscal Quarter and for the portion of the Fiscal Year
ending with such Fiscal Quarter, setting forth in comparative form the
corresponding figures for the same period(s) for the preceding Fiscal Year (to
the extent prior year financial statements for the applicable period exist),
which statements shall be accompanied by an Officer’s Certificate certifying
that the same are true, correct and complete in all material respects and were
prepared in accordance with GAAP applied on a consistent basis, subject to
changes resulting from audit and normal year-end audit adjustments. Each such
quarterly report shall be accompanied by the following:

(i) a statement in reasonable detail that calculates each of Debt Yield,
In-Place NOI, Third Party In-Place NOI and the SHLD EBITDAR Rent Ratio for the
Test Period ending in such Fiscal Quarter;

(ii) (a) a comparison of Borrower’s and Property Owner’s quarterly unaudited
financial results against the corresponding figures in the Approved Annual
Budget for such period and year-to-date, (b) a comparison of
Property-by-Property quarterly operating results against the corresponding
figures in the Approved Annual Budget for such Fiscal Quarter and year-to-date
and (c) a statement of Borrower’s and Property Owner’s unaudited operating
results (on a Property-by-Property basis) for the trailing twelve-month period
ending in such Fiscal Quarter;

(iii) SHLD EBITDAR (on a portfolio and store-by-store basis);

(iv) a report on the status of implementation of the Corporate Business Plan;
and

(v) such other information as Lender shall reasonably request.

Notwithstanding the foregoing, the year-end delivery pursuant to this
Section 5.13 shall be limited to a good faith, preliminary draft income
statement, draft calculation of In-Place NOI, Third Party In-Place NOI, Debt
Yield and, to the extent the SHLD Master Tenant has delivered the necessary
supporting information to Borrower or Property Owner, the SHLD EBITDAR Rent
Ratio.

Section 5.14 Monthly Financial Statements; Other Reporting.

(a) Borrower shall furnish within 30 days after the end of each calendar month
(other than the final calendar month of any Fiscal Year or Fiscal Quarter),
monthly and year-to-date unaudited operating statements (on a
Property-by-Property basis) as of the end of such month, setting forth in
comparative form the corresponding figures for the same period(s) in the
preceding Fiscal Year (to the extent prior year financial statements for the
applicable period exist). Each monthly report shall also include the following
(whether or not operating statements are required to be delivered in accordance
with this Section 5.14):

(i) then current rent roll, aged payables and aged receivables reports (on a
Property-by-Property basis);

 

76



--------------------------------------------------------------------------------

(ii) Tenant sales reports (on a Property-by-Property basis, including SHLD
Master Tenant store-level sales, and as to other Leases, to the extent
reasonably available);

(iii) occupancy and leasing pipeline reports (on a Property-by-Property basis);

(iv) details regarding any termination and/or recapture rights exercised under
the SHLD Master Lease in the prior calendar month or expected to be exercised in
the subsequent 90-day period (on a Property-by-Property basis);

(v) a report of Capital Expenditures, Tenant Improvements and Leasing
Commissions incurred on a cash basis in the such calendar month, year-to-date
and for the trailing twelve-month period (on a Property-by-Property basis);

(vi) a statement of Borrower’s operating results (on a Property-by-Property
basis) for the trailing twelve-month period ending in such calendar month; and

(vii) such other information as Lender shall reasonably request.

(b) Borrower shall cause Property Owner to promptly, and in any event within
five Business Days following delivery or receipt thereof, provide Lender copies
of: (i) any reports provided to Property Owner pursuant to Section 21.24 of the
SHLD Master Lease; (ii) all notices of exercise of any termination or recapture
rights under the SHLD Master Lease; (iii) notices with respect to any change to
the base rent and/or monthly installment expenses payable under the SHLD Master
Lease; (iv) notices with respect to proposed modifications to the SHLD Master
Lease; (v) notices with respect to any default or dispute under the SHLD Master
Lease; and (vi) copies of all other reports, notices or other information
relating to the SHLD Master Lease not provided pursuant to the preceding clauses
(i) through (v) as Lender shall reasonably request.

Section 5.15 Insurance. Borrower shall cause Property Owner to obtain and
maintain or cause to be obtained and maintained with respect to the Property,
the Policies of insurance required to be maintained pursuant to the provisions
of Section 5.15 of the Mortgage Loan Agreement. Borrower shall cause (or shall
cause Property Owner to cause) Lender at all times to be named as an additional
insured under the Policies and shall deliver, or cause to be delivered, to
Lender evidence, reasonably satisfactory to Lender, of the insurance described
in this Section and Section 5.15 of the Mortgage Loan Agreement. No termination
of the Mortgage Loan Agreement (including in connection with any payment of the
Mortgage Loan Indebtedness) shall affect the requirements set forth in this
Section 5.15. No waiver or amendment of the provisions of Section 5.15 of the
Mortgage Loan Agreement shall be effective without the prior written consent of
Lender.

 

77



--------------------------------------------------------------------------------

Section 5.16 Casualty and Condemnation.

(a) Borrower shall give, or cause to be given, prompt notice to Lender of any
Material Casualty Event or Material Condemnation Event. In the event there is a
Casualty or Condemnation following which Mortgage Lender applies Loss Proceeds
toward the prepayment of the Mortgage Loan in accordance with the Mortgage Loan
Agreement, all excess Loss Proceeds remaining after the Mortgage Loan has been
paid in full shall be applied toward the prepayment of the Loan and shall be
accompanied by interest through the end of the applicable Interest Accrual
Period (calculated as if the amount prepaid were outstanding for the entire
Interest Accrual Period during which the prepayment is applied).

(b) Borrower shall provide, or cause Property Owner to provide in respect of a
Material Casualty Event, to Lender copies of all insurance claims and settlement
notices, and in any case where Loss Proceeds are applied towards restoration of
the Property under the Mortgage Loan Agreement, copies of the plans and
specifications, architect’s certificates, waivers of lien, contractor’s sworn
statements, plans, bonds, plats of survey and such other documents as Lender may
reasonably request.

(c) In the event the Mortgage Loan is paid in full, the provisions of
Section 5.16 of the Mortgage Loan Agreement as in effect on the date hereof
(subject to any amendments approved in writing by Lender) shall be deemed to
have been incorporated herein, and Borrower and Lender shall each have the same
rights and obligations with respect to Loss Proceeds, availability of funds,
claims adjustments and the restoration of the Property, as previously existed
between Property Owner and Mortgage Lender.

(d) Borrower shall give prompt notice to Lender of any Material Casualty Event
or a Material Condemnation Event or of the actual or threatened commencement of
proceedings that would result in a Material Condemnation Event.

Section 5.17 Annual Budget. At least 30 days prior to the commencement of each
Fiscal Year during the term of the Loan, Borrower shall deliver, or cause to be
delivered, to Lender an Annual Budget for the Properties for the ensuing Fiscal
Year for informational purposes only so long as no Cash Flow Sweep Period or
Event of Default is continuing. During the continuance of any Cash Flow Sweep
Period or Event of Default, each Annual Budget will require the prior written
consent of Lender, not to be unreasonably withheld so long as no Event of
Default is then continuing. Within 30 days after the commencement of any Cash
Flow Sweep Period or Event of Default, to the extent the Annual Budget then in
effect was not otherwise approved by Lender, Borrower shall deliver, or cause to
be delivered, to Lender an update to the Capital Expenditure portion of the then
existing Annual Budget for the remainder of the applicable Fiscal Year, which
update will require the prior written consent of Lender, not to be unreasonably
withheld so long as no Event of Default is then continuing. Promptly following
preparation thereof, Borrower shall deliver, or cause to be delivered, to Lender
subsequent revisions to any Approved Annual Budget, which shall be for
informational purposes except that (i) if no Event of Default or Cash Flow Sweep
Period is then continuing, Lender’s prior written consent shall be required with
respect to any such revisions that result in variances (other than Permitted
Variances) from the Approved Annual Budget most recently delivered to Lender
that, individually or in the aggregate, exceed 10% of the total amount of such
budget or (ii) if an Event of Default or Cash Flow Sweep Period is then
continuing, Lender’s prior written consent shall be required in connection with
any such revisions that result in variances (other than

 

78



--------------------------------------------------------------------------------

Permitted Variances). Borrower shall not amend, or permit Property Owner to
amend, any Approved Annual Budget more than once in any 60-day period. To the
extent Lender’s approval is required with respect to any Annual Budget (or
amendment thereto) in accordance with this Section 5.17, for so long as Lender
shall have not yet approved such Annual Budget (or amendment thereto), the
Approved Annual Budget in effect prior to any such request for approval shall
remain in effect.

Section 5.18 Venture Capital Operating Companies; Nonbinding Consultation.
Solely to the extent that Lender or any direct or indirect holder of an interest
in the Loan must qualify as a “venture capital operating company” (as defined in
Department of Labor Regulation 29 C.F.R. § 2510.3-101), Lender shall have the
right to consult with and advise Borrower regarding significant business
activities and business and financial developments of Borrower, provided that
any such advice or consultation or the result thereof shall be completely
nonbinding on Borrower.

Section 5.19 Compliance with Encumbrances and Material Agreements.

(i) Borrower shall, and shall cause Property Owner to, comply with all terms,
conditions and covenants of each Material Agreement and each material Permitted
Encumbrance, including any reciprocal easement agreement, ground lease,
declaration of covenants, conditions and restrictions, and any condominium
arrangements, in each case where the failure to do so would reasonably be
expected to have a Material Adverse Effect or a Property Material Adverse
Effect.

(ii) Borrower shall promptly deliver to Lender a true and complete copy of each
and every notice of default received by Borrower, Property Owner or JV Pledgor,
as applicable, with respect to any obligation of Borrower, Property Owner or JV
Pledgor, as applicable, under the provisions of any Material Agreement, JV
Document and/or Permitted Encumbrance.

(iii) Borrower shall deliver, or cause to be delivered, to Lender copies of any
written notices of default or event of default relating to any Material
Agreement, JV Document and/or Permitted Encumbrance served by Borrower, Property
Owner or JV Pledgor.

(iv) Without the prior written consent of Lender, not to be unreasonably
withheld, conditioned or delayed, Borrower shall not, and shall not permit
Property Owner to, grant or withhold any material consent, approval or waiver
under any Material Agreement or Permitted Encumbrance unless no Event of Default
is continuing and the same would not be reasonably likely to have a Material
Adverse Effect or a Property Material Adverse Effect.

(v) Borrower shall deliver, or cause to be delivered, to each other party to any
Permitted Encumbrance and any Material Agreement notice of the identity of
Lender and each assignee of Lender of which Borrower is aware if such notice is
required in order to protect Lender’s interest thereunder. Borrower shall cause
JV Pledgor to deliver to each other party to the JV Documents, as applicable,
notice of the identity of Lender and each assignee of Lender of which JV Pledgor
is aware if such notice is required in order to protect Lender’s interest
thereunder.

(vi) Borrower shall, and shall cause Property Owner to, enforce, short of
termination thereof and without being required to commence or maintain any
litigation, the performance and observance of each and every material term,
covenant and provision of each Material Agreement and Permitted Encumbrance to
be performed or observed, if any, in each case where the failure to do so would
reasonably be expected to have a Material Adverse Effect or a Property Material
Adverse Effect.

 

79



--------------------------------------------------------------------------------

Section 5.20 Prohibited Persons. No Required SPE nor any of its direct or
indirect equityholders (excluding (i) any holders of Equity Interests that are
traded on a nationally recognized public stock exchange and (ii) any indirect
holders of Equity Interests in Seritage OP) shall (i) knowingly conduct any
business, or engage in any transaction or dealing, with any Embargoed Person,
including the making or receiving of any contribution of funds, goods, or
services, to or for the benefit of a Embargoed Person, or (ii) knowingly engage
in or conspire to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any Federal Trade
Embargo. Borrower shall cause the representation set forth in Section 4.39 of
the Mortgage Loan Agreement to remain true and correct at all times.

Section 5.21 Business Plans. Borrower shall cause Property Owner to deliver
business plans to Lender in a form satisfying the requirements set forth on
Schedule C hereto on the following schedule:

(i) on or before January 7, 2016, business plans for each individual Property
(the “Property Business Plans”) as well as the plans of Seritage REIT with
respect to senior management and development of infrastructure (including a
timeline with major milestones) necessary to operate Seritage REIT without
reliance on the SHLD TSA (the “Corporate Business Plan” and collectively with
the Property Business Plans, the “Business Plans”);

(ii) annually thereafter, within 30 days prior to the commencement of each
calendar year, updates to the Business Plans; and

(iii) from time to time, updates to any Business Plan promptly following any
material change to such plan.

Section 5.22 Redevelopment Plans.

(a) In connection with the redevelopment, re-tenanting or re-positioning of any
Property (a “Redevelopment Project”), Borrower shall deliver or cause Property
Owner to deliver to Lender a redevelopment plan and budget (a “Redevelopment
Plan and Budget”), including details with respect to Redevelopment Costs of such
Redevelopment Project, expected timeline with respect to such Redevelopment
Project and Property Owner’s source of funds (including any expected draws from
the Mortgage Loan Future Advance Amount) and, promptly after preparation
thereof, any subsequent revisions to any Redevelopment Plan and Budget, which
delivery shall be for informational purposes so long as no Event of Default is
continuing or the applicable Redevelopment Plan and Budget is not otherwise
subject to approval by Lender

 

80



--------------------------------------------------------------------------------

in accordance with this Section 5.22. Each Redevelopment Plan and Budget with
respect to a Redevelopment Project shall be subject to review and approval by
Lender, in its reasonable discretion if either (i) the aggregate amount of the
budget for such Redevelopment Project exceeds $7,500,000 (or, during a Cash Flow
Sweep Period, $5,000,000) or (ii) as to any calendar year, such Redevelopment
Project would cause the aggregate budgeted amount of Redevelopment Projects for
such year to exceed $25,000,000 and the aggregate amount of the budget for such
Redevelopment Project exceeds $5,000,000 (each of (i) and (ii), a “Major
Redevelopment Project”). In addition, during the continuance of any Event of
Default or a Cash Flow Sweep Period each Redevelopment Plan and Budget with
respect to a Redevelopment Project not then commenced will require the prior
written consent of Lender. Submission and/or approval of a Redevelopment Plan
and Budget by Borrower or Property Owner shall not obligate Property Owner to
commence the applicable Redevelopment Project. Promptly following preparation
thereof, Borrower shall deliver to Lender subsequent revisions to any Approved
Redevelopment Plan and Budget, which shall be subject to Lender’s prior written
consent (y) if no Event of Default or Cash Flow Sweep Period is then continuing,
with respect to any such revisions that result in variances (other than
Permitted Variances) from the Approved Redevelopment Plan and Budget most
recently delivered to Lender that, individually or in the aggregate, exceed 10%
of the total amount of such budget or (z) if an Event of Default or Cash Flow
Sweep Period is then continuing, Lender’s prior written consent shall be
required in connection with any such revisions that result in variances (other
than Permitted Variances). Each Redevelopment Plan and Budget may include
payment of a construction management fee payable to the Approved Property
Manager equal to up to six percent (6%) of the hard and soft costs of the
Redevelopment Project actually incurred by Property Owner (payable as and when
the cost of the work on which such fee is based is due and payable) and, if
applicable, up to two percent (2%) of the hard and soft costs incurred by
tenants in connection with redevelopment of the Properties.

(b) Not less than 30 days prior to the commencement of any development that
involves more than 15,000 square feet of ground-up or substantially equivalent
new build construction, and not less than 15 days prior to the commencement of
any other Redevelopment Project, Borrower shall have delivered (or caused
Property Owner to deliver) the following (as applicable):

(i) [Reserved].

(ii) Borrower shall have demonstrated to Lender’s reasonable satisfaction that
Property Owner has access to funds in an amount not less than the Approved
Redevelopment Costs (or, in the case of any Redevelopment Project to be funded
in whole or in part with the proceeds of Mortgage Loan Future Advances, 105% of
the Approved Redevelopment Costs) set forth in the applicable Approved
Redevelopment Plan and Budget, whether from debt and/or equity.

(iii) Lender shall have received copies of the plans and specifications for the
Redevelopment Project.

(iv) Borrower shall have delivered to Lender an Officer’s Certificate (or an
Officer’s Certificate of Property Owner) certifying that Property Owner has made
all

 

81



--------------------------------------------------------------------------------

necessary filings and obtained all necessary approvals to commence the
Redevelopment Project, including all applicable building permits, and containing
copies of material approvals and Permits.

(v) Lender shall have received a copy of the construction contract for such
Redevelopment Project.

(vi) Borrower shall have delivered to Lender and, if applicable, its
construction consultant a copy of any architect contract and any other material
service provider agreements entered into by Property Owner or any Affiliate
thereof in connection with such Redevelopment Project.

(vii) (a) Borrower shall have delivered to Lender an Officer’s Certificate (or
an Officer’s Certificate of Property Owner) certifying Property Owner’s
compliance in all material respects with all requirements of, and that Property
Owner has obtained all approvals, if any, required under, any Ground Leases,
Leases (including the SHLD Master Lease) and/or Material Agreements applicable
to the Redevelopment Project, and that the Redevelopment Project does not
violate any of the provisions of any of the foregoing (except to the extent such
provisions have been waived or otherwise amended, in accordance with terms of
this Agreement, in such a manner that Property Owner is no longer in violation
thereof) and, and (b) with respect to each Major Redevelopment Project, Lender
shall have approved, in its reasonable discretion, all material modifications to
existing zoning, entitlements and other in-place approvals relating to the use
and operations of the Property and all parking and ingress/egress specifications
(“Major Redevelopment Land Use Matters”).

(c) Borrower shall or shall cause Property Owner to deliver to Lender a copy of
any deliverable provided to Mortgage Lender pursuant to Section 5.22(c) of the
Mortgage Loan Agreement.

(d) With respect to each Major Redevelopment Project that has been commenced
until final completion thereof, Borrower shall deliver to Lender, or cause
Property Owner to deliver to Lender, on a monthly basis, a reconciliation report
of the actual Redevelopment Costs incurred and/or paid in the prior calendar
month against such costs included in the Approved Redevelopment Plan and Budget
(each such report, an “Redevelopment Reconciliation Report”), which report shall
be accompanied by an Officer’s Certificate (or an Officer’s Certificate of
Property Owner) certifying that such report is true, complete and correct in all
material respects. In addition, with respect to all Redevelopment Projects,
Borrower shall deliver to Lender, or cause Property Owner to deliver to Lender,
on a monthly basis, an Officer’s Certificate certifying the availability of
adequate funds to complete such Redevelopment Projects or, as the case may be,
the Property Owner’s plan to obtain such funds.

(e) Once commenced by Property Owner, Borrower shall cause Property Owner use
commercially reasonable efforts to promptly and diligently perform to completion
in a workmanlike fashion and in accordance with applicable Legal Requirements
all work in connection with any Redevelopment Project substantially within the
timelines set forth in the

 

82



--------------------------------------------------------------------------------

Approved Redevelopment Plan and Budget (subject to Force Majeure). For any Major
Redevelopment Project, Lender may retain a construction consultant to review the
Redevelopment Plan and Budget, to review any submissions made to Lender pursuant
to Section 5.22(b) and/or Section 5.22(c) and to perform site inspections;
provided, that if Lender elects to retain a consultant and Mortgage Lender
retains a consultant, then, unless an Event of Default shall then be continuing,
the same consultant must be retained by Lender that is retained by Mortgage
Lender. Borrower shall, within ten (10) Business Days’ demand by Lender,
reimburse Lender for the reasonable fees and expenses of such consultant for the
applicable Major Redevelopment Project.

(f) Promptly upon completion of all work contemplated under an Approved
Redevelopment Plan and Budget, Borrower shall deliver or cause Property Owner to
deliver to Lender a certificate of substantial completion issued by an architect
reasonably satisfactory to Lender with respect to the applicable Redevelopment
Project. Borrower shall promptly deliver or cause Property Owner to deliver
evidence to Lender of the issuance of a temporary certificate of occupancy or
the equivalent thereof, if required by law, and an Officer’s Certificate
certifying compliance in all material respects of the applicable Redevelopment
Project with all Legal Requirements. In addition, to the extent contemplated
under the applicable Redevelopment Plan and Budget, a reciprocal easement
agreement in form and substance reasonably satisfactory to Lender, including
cost-sharing arrangements, shall have been recorded in the applicable real
property records.

(g) [reserved].

(h) As of the Closing Date, the Lender has approved the redevelopment plans
attached hereto as Schedule F for each Designated Property (the “Approved
Designated Property Redevelopment Plans”). Any Redevelopment Project with
respect to a Designated Property that is funded in its entirety from sources
other than proceeds of the Future Advance and other than amounts on deposit in
the Redevelopment Project Reserve Account (a “Designated Redevelopment Project”)
shall be deemed for all purposes of this Agreement to be a Major Redevelopment
Project except as provided in this Section 5.22(h). Provided that the Designated
Redevelopment Project proposed in a Redevelopment Plan and Budget submitted by
Borrower or Property Owner to Lender (and any subsequent revisions thereof) in
accordance with Section 5.22(a) is substantially consistent with the proposed
uses and overall density described in the applicable Approved Designated
Property Redevelopment Plan (i) the Redevelopment Plan and Budget with respect
to such Designated Redevelopment Project (and subsequent revisions thereof) will
be subject to review by Lender in accordance with Section 5.22(a), but will not
be subject to approval by Lender and (ii) Lender’s approval will not be required
in connection with any Major Redevelopment Land Use Matters related to such
Designated Redevelopment Project.

(i) Borrower shall cause Property Owner to include commercially reasonable
retainage provisions in each such contract.

Section 5.23 Recapture Plans. Lender agrees that the Recapture Plans attached to
the SHLD Master Lease and attached as Schedule G hereto have been approved by
Lender. Borrower shall, or shall cause Property Owner to, promptly provide to
Lender copies of any subsequent amendments, replacements or additions to any
Recapture Plan (including all

 

83



--------------------------------------------------------------------------------

Recapture Plans with respect to Properties as to which no Recapture Plan is
attached to the SHLD Master Lease), together with a narrative description
highlighting changes from the prior Recapture Plan delivered to Lender; provided
that Borrower shall not and shall not permit Property Owner to, without the
prior written consent of Lender (not to be unreasonably withheld), modify,
amend, supplement or replace any Recapture Plan (i) with respect to a
Redevelopment Project that is not a Major Redevelopment Project if the effect of
such modification, amendment or supplement would be to: (1) leave the portion of
the applicable Property to be recaptured by Property Owner without adequate
ingress or egress; (2) deprive the portion of the applicable Property to be
recaptured by Property Owner of vertical transport, unless provision for such
shall be made in the applicable Redevelopment Plan and Budget; (3) alter the
allocations of horizontal and vertical space between SHLD Master Tenant and
Property Owner by more than 10.0%; (4) cause the Tenant under the Land’s End
Lease to terminate the Land’s End Lease with respect to such Property; (ii) with
respect to any Major Redevelopment Project; or (iii) that is funded from
disbursements from the Unfunded Obligations Account.

Section 5.24 Joint Ventures.

(a) Borrower shall cause JV Pledgor to cause any JV Profits distributed in
respect of its JV Interests to be remitted directly to either (i) the TI/LC
Reserve Account or (ii) at the sole election of Borrower from time to time on or
prior to the date of each such remittance of such JV Profits, the Redevelopment
Project Reserve Account.

(b) Borrower shall cause JV Pledgor to deliver, or cause to be delivered, all
quarterly and annual financial reports received by JV Pledgor pursuant to the
applicable JV Documents and such other information in respect of JV Pledgor and
its assets and each Applicable JV as Lender may reasonably request.

(c) Borrower shall cause JV Pledgor not to permit any JV Documents or any Debt
incurred by any Applicable JV or any subsidiary of any Applicable JV to
prohibit, restrict or otherwise impair (i) the ability of Borrower to grant a
first priority security interest in the applicable JV Collateral to Lender
pursuant to the Pledge Agreement or (ii) other than the satisfaction of one or
more conditions that are substantially the same as those contained in the JV
Documents as of the Closing Date, the ability of Lender to exercise its rights
and remedies under the Pledge Agreement, including, without limitation, the
foreclosure sale, or assignment-in-lieu of foreclosure, of the JV Interests and
the other JV Collateral to Lender or any other Person; provided, however, that
customary restrictions in any such Debt (including, without limitation,
restriction based on Embargoed Person; “Know your customer”, absence of adverse
ligation or foreclosures, absence of bankruptcy or similar filings, and other
customary restrictions as to a Person holding 50% of the direct or indirect
Equity Interests in the Applicable JV) shall not be affected by the restriction
in this Section 5.24.

ARTICLE 6

NEGATIVE COVENANTS

Section 6.1 Liens on the Collateral. No Required SPE shall permit or suffer the
existence of any Lien on any of its assets, other than, in the case of Borrower,
Mezzanine Loan Permitted Encumbrances, and in the case of Property Owner and JV
Pledgor, Mortgage Loan Permitted Encumbrances.

 

84



--------------------------------------------------------------------------------

Section 6.2 Ownership. Borrower shall not own any assets other than the equity
interests in Property Owner and JV Pledgor. Borrower shall not permit Property
Owner to own any assets other than the Properties and incidental personal
property necessary for the ownership and operation of the Properties. Borrower
shall not permit JV Pledgor to own any assets other than the applicable JV
Interest and incidental personal property necessary for the ownership and
operation of the applicable JV Interest.

Section 6.3 Transfer. Borrower shall not convey any interest in the Collateral
other than a Permitted Transfer. Borrower shall not permit Property Owner to
convey a fee interest or ground leasehold interest in any of the Properties
other than a Permitted Transfer (as defined in the Mortgage Loan Agreement), and
Borrower shall not, and shall not permit Property Owner, hereafter file a
declaration of condominium with respect to any Property without Lender’s consent
in its sole discretion. Borrower shall not make any direct or indirect transfer
of the JV Interests except for any Transfer in compliance with Section 2.4(d).
Borrower shall not permit JV Pledgor to make any direct or indirect transfer of
the JV Interests except for any Transfer in compliance with Section 2.4(d) of
the Mortgage Loan Agreement.

Section 6.4 Debt. None of Borrower, Property Owner or JV Pledgor shall have any
Debt, other than Permitted Debt.

Section 6.5 Dissolution; Merger or Consolidation. No Required SPE shall
dissolve, terminate, liquidate, merge with or consolidate into another Person.

Section 6.6 Change in Business. Borrower shall not, and shall not permit
Property Owner or JV Pledgor to make any material change in the scope or nature
of its business objectives, purposes or operations or undertake or participate
in activities other than (i) in the case of Borrower, the continuance of owning,
holding, selling and transferring the Collateral and the JV Collateral, (ii) in
the case of Property Owner, the continuance of owning, holding, developing,
selling, transferring, leasing, managing and operating the Properties and
(ii) in the case of a JV Pledgor, owning, holding, selling, transferring and
managing the applicable JV Interests.

Section 6.7 Debt Cancellation. Borrower shall not, and shall not permit Property
Owner to, cancel or otherwise forgive or release any material claim or Debt owed
to it by any Person, except for adequate consideration or in the ordinary course
of its business without Lender’s consent, which shall not be unreasonably
withheld.

Section 6.8 Affiliate Transactions. None of Borrower, Property Owner or JV
Pledgor shall enter into, or be a party to, any transaction with any Affiliate
of Borrower or Property Owner, as the case may be, except as expressly permitted
under this Agreement or otherwise on arm’s-length terms and approved by Lender
in its reasonable discretion.

Section 6.9 Misapplication of Funds. Borrower shall not, and shall not permit
Property Owner to, (a) distribute any Revenue or Loss Proceeds in violation of
the provisions of this Agreement or the Mortgage Loan Agreement (and shall
promptly cause the reversal of any

 

85



--------------------------------------------------------------------------------

such distributions made in error of which Borrower becomes aware), (b) fail to
cause the amounts required to be remitted to any Mortgage Loan Collateral
Account or Collateral Account to be so remitted, (c) make any distributions to
equityholders during the continuance of a Cash Flow Sweep Period or Event of
Default unless expressly permitted hereunder, or (d) misappropriate any security
deposit or portion thereof. Borrower shall not permit JV Pledgor to fail to
remit JV Profits (as determined by JV Pledgor in good faith), to the TI/LC
Reserve Account or the Redevelopment Project Reserve Account, as applicable, as
required by Section 5.24(a).

Section 6.10 Jurisdiction of Formation; Name. None of Borrower, Property Owner
or JV Pledgor shall change its jurisdiction of formation, its jurisdiction of
fiscal residence or name without receiving Lender’s prior written consent and
promptly providing Lender such information and replacement Uniform Commercial
Code financing statements and legal opinions as Lender may reasonably request in
connection therewith.

Section 6.11 Modifications and Waivers. Unless otherwise consented to in writing
by Lender in Lender’s reasonable discretion (provided that if any of the
following matters would be reasonably likely to have a Material Adverse Effect
or a Property Material Adverse Effect, Lender’s consent in its sole discretion
shall be required):

(i) Borrower shall not permit Property Owner to terminate, renew, surrender, or
materially modify, amend or waive any rights or remedies under, any Lease
(including, without limitation, the SHLD Master Lease, it being understood that
any change or update to any schedule to the SHLD Master Lease shall constitute a
modification to the Master Lease), or enter into any Lease, in each case except
in compliance with Section 5.7;

(ii) No Required SPE shall terminate, amend or modify its organizational
documents (including any operating agreement, limited partnership agreement,
by-laws, certificate of formation, certificate of limited partnership or
certificate of incorporation);

(iii) Borrower shall not permit Property Owner to terminate or surrender, or
materially amend, modify or waive any rights or remedies under, any Approved
Management Agreement;

(iv) Borrower shall not and shall not permit Property Owner to (x) enter into
any Material Agreement, or amend, modify, surrender or waive any material rights
or remedies under any Material Agreement, (y) terminate any Material Agreement
(z) where such default would reasonably be expected to cause a Material Adverse
Effect or a Property Material Adverse Effect, default in its obligations under
the SHLD Master Lease or any Material Agreement; or

(v) Borrower shall not permit JV Pledgor to amend or modify, and Borrower shall
not permit JV Pledgor to terminate, the GGP JV Agreement, the Simon JV
Agreement, the Macerich JV Agreement or the Permitted JV Agreement.

 

86



--------------------------------------------------------------------------------

Section 6.12 ERISA.

(a) Borrower shall not, and shall not permit Property Owner or JV Pledgor to,
maintain or contribute to, or agree to maintain or contribute to, or permit any
ERISA Affiliate to maintain or contribute to or agree to maintain or contribute
to, any employee benefit plan (as defined in Section 3(3) of ERISA) subject to
Title IV or Section 302 of ERISA or Section 412 of the Code.

(b) Borrower shall not, and shall not permit Property Owner or JV Pledgor to,
engage in a non-exempt prohibited transaction under Section 406 of ERISA,
Section 4975 of the Code, or substantially similar provisions under federal,
state or local laws, rules or regulations or in any transaction that would cause
any obligation or action taken or to be taken hereunder (or the exercise by
Lender of any of its rights under the Notes, this Agreement, the Pledge
Agreement or any other Loan Document) to be a non-exempt prohibited transaction
under such provisions.

Section 6.13 Alterations and Expansions. During the continuance of any Cash Flow
Sweep Period or Event of Default, Borrower shall not and shall not permit
Property Owner to incur or contract to incur any capital improvements requiring
Capital Expenditures that are not consistent with the Approved Annual Budget or
an Approved Redevelopment Plan and Budget. Borrower shall not permit Property
Owner to perform, undertake, contract to perform or consent to any Material
Alteration without the prior written consent of Lender, which consent (in the
absence of a continuing Event of Default) shall not be unreasonably withheld,
delayed or conditioned, but may be conditioned on the deposit by Borrower into
the Capital Expenditure Reserve Account of an amount equal to the remaining
budgeted Capital Expenditures in respect of any such Material Alteration in
excess of $7,500,000 from time to time. If Lender’s consent is requested
hereunder with respect to a Material Alteration, Lender may retain a
construction consultant to review such request and, if such request is granted,
Lender may retain a construction consultant to inspect the work from time to
time. Borrower shall, on demand by Lender, reimburse Lender for the reasonable
fees and disbursements of such consultant.

Section 6.14 Advances and Investments. Borrower shall not, and shall not permit
Property Owner to, lend money or make advances to any Person, or purchase or
acquire any stock, obligations or securities of, or any other interest in, or
make any capital contribution to, any Person, except for (i) Permitted
Investments, (ii) Borrower’s ownership of the limited liability company
membership interests in Property Owner and JV Pledgor and, if applicable, any
New Borrower and (iii) capital contributions by Borrower to Property Owner, JV
Pledgor and, if applicable, any New Borrower in accordance with the applicable
organizational documents.

Section 6.15 Single-Purpose Entity. No Required SPE shall cease to be a
Single-Purpose Entity; provided, however, that from and after a JV Pledgor
Release Event as to any Seritage JV Member, such Seritage JV Member shall cease
to be a Required SPE. No Required SPE shall remove or replace any Independent
Manager without Cause and without providing at least five Business Days’ advance
written notice thereof to Lender and the Rating Agencies.

 

87



--------------------------------------------------------------------------------

Section 6.16 Zoning and Uses. Borrower shall not, and shall not permit Property
Owner to, do any of the following without the prior written consent of Lender,
in the case of clause (iii) below not to be unreasonably withheld, conditioned
or delayed:

(i) initiate or consent to any limiting change in the permitted uses of any of
the Properties (or to the extent applicable, zoning reclassification of any of
the Properties) or any portion thereof, seek any variance under existing land
use restrictions, laws, rules or regulations (or, to the extent applicable,
zoning ordinances) applicable to any of the Properties, or use or permit the use
of any of the Properties in a manner that would result in the use of such
Property becoming a nonconforming use under applicable land-use restrictions or
zoning ordinances or that would violate the terms of any Lease (including,
without limitation, the SHLD Master Lease), Material Agreement, Ground Lease or
Legal Requirement (and if under applicable zoning ordinances the use of all or
any portion of any of the Properties is a nonconforming use, Borrower shall not,
and shall not permit Property Owner to, cause or permit such nonconforming use
to be discontinued or abandoned);

(ii) impose or consent to the imposition of any restrictive covenants, easements
or encumbrances upon any of the Properties in any manner that is reasonably
likely to have a Property Material Adverse Effect;

(iii) execute or file any subdivision plat affecting any of the Properties, or
institute, or permit the institution of, proceedings to alter any tax lot
comprising any of the Properties; or

(iv) permit or consent to the use of any of the Properties by the public or any
Person in such manner as might make possible a claim of adverse usage or
possession or of any implied dedication or easement.

Section 6.17 Waste. Borrower shall not, and shall not permit Property Owner to,
commit any Waste on any of the Properties, nor knowingly take any actions that
could reasonably be expected to invalidate any insurance carried on any of the
Properties (and Borrower shall, or shall cause Property Owner to, promptly
correct any such actions of which Borrower becomes aware).

Section 6.18 Ground Lease.

(i) Borrower shall not, and shall not permit Property Owner to, without Lender’s
written consent, fail to exercise any option or right to renew or extend the
term of any Ground Lease, and shall give immediate written notice to Lender and
shall and shall cause Property Owner to execute, acknowledge, deliver and record
any document requested by Lender to evidence the lien of the related Mortgage on
such extended or renewed lease term. If Borrower shall fail to exercise or to
cause Property Owner to exercise any such option or right to renew or extend,
Lender may exercise the option or right as Borrower’s and/or Property Owner’s
agent and attorney-in-fact as provided herein in Lender’s own name or in the
name of and on behalf of a nominee of Lender, as Lender may determine in the
exercise of its sole and absolute discretion.

 

88



--------------------------------------------------------------------------------

(ii) Borrower shall not, and shall not permit Property Owner to, waive, excuse,
condone or in any way release or discharge any Ground Lessor under any Ground
Lease of or from such Ground Lessor’s obligations, covenant and/or conditions
under the related Ground Lease without the prior written consent of Lender.

(iii) Borrower shall not, and shall not permit Property Owner to, without
Lender’s prior written consent, surrender, terminate, forfeit, or suffer or
permit the surrender, termination or forfeiture of, or change, modify or amend
any Ground Lease, other than an expiration of the Ground Lease pursuant to its
terms. Consent to one amendment, change, agreement or modification by Lender
shall not be deemed to be a waiver of the right to require consent to other,
future or successive amendments, changes, agreements or modifications. Any
acquisition of Ground Lessor’s interest in any Ground Lease by Borrower,
Property Owner or any Affiliate of Borrower or Property Owner shall be
accomplished by Borrower or Property Owner in such a manner so as to avoid a
merger of the interests of lessor and lessee in such Ground Lease, unless
consent to such merger is granted by Lender.

ARTICLE 7

DEFAULTS

Section 7.1 Event of Default. The occurrence of any one or more of the following
events shall be, and shall constitute the commencement of, an “Event of Default”
hereunder (any Event of Default that has occurred shall continue unless and
until waived by Lender in writing in its sole discretion):

(a) Payment.

(i) Borrower shall default in the payment when due of any principal or interest
owing hereunder or under the Notes (including any mandatory prepayment required
hereunder) provided that no default shall exist under this clause (i) if and to
the extent that on the applicable Payment Date the amount in the Cash Management
Account is sufficient to make all of the remittances and deposits required under
Section 3.2(c) of the Mortgage Loan Agreement; or

(ii) Borrower shall default, and such default shall continue for at least five
Business Days after written notice to Borrower that such amounts are owing, in
the payment when due of fees, expenses or other amounts owing hereunder, under
the Notes or under any of the other Loan Documents (other than principal and
interest owing hereunder or under the Notes); provided, however, that no default
shall exist under this clause (ii) if and to the extent that the amount in the
applicable Collateral Account is sufficient to make such payment and Borrower is
entitled to the application of such amounts to such payments pursuant to the
Loan Documents.

(b) Representations. Any representation made by Property Owner in the Mortgage
Loan Agreement or by Borrower or Guarantor in any of the Loan Documents, or in
any report, certificate, financial statement or other instrument, agreement or
document furnished

 

89



--------------------------------------------------------------------------------

to Lender shall have been false or misleading in any material respect (or, with
respect to any representation that itself contains a materiality qualifier, in
any respect) as of the date such representation was made or deemed made;
provided that as to any such breach of any representation or warranty which was
unintentionally made to Lender if such representation or warranty can either be
made true and correct in all material respects or may otherwise be cured,
Borrower shall have a period of 5 Business Days in the event such cure can be
effectuated by the payment of money, or otherwise 30 days, after Borrower
receives written notice thereof, to undertake and complete any required action
to make such representation or warranty either true and correct in all material
respects or otherwise to cure the same.

(c) Other Agreements. A default by Borrower, Property Owner, Guarantor or any of
their respective Subsidiaries shall occur under any Material Agreement, Ground
Lease, or Approved Management Agreement, in each case, beyond the expiration of
any applicable cure period, and in each case if such default would reasonably be
expected to result in a Material Adverse Effect or a Property Material Adverse
Effect.

(d) Bankruptcy, etc.

(i) Any Required SPE or Guarantor shall commence a voluntary case concerning
itself under the Bankruptcy Code;

(ii) any Required SPE or Guarantor shall commence any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of creditors,
dissolution, insolvency or similar law of any jurisdiction whether now or
hereafter in effect relating to such Required SPE or Guarantor, or shall
dissolve or otherwise cease to exist;

(iii) there is commenced against any Required SPE or Guarantor an involuntary
case under the Bankruptcy Code, or any such other proceeding, which remains
undischarged, unstayed and undismissed for a period of 90 days after
commencement;

(iv) any Required SPE or Guarantor is adjudicated insolvent or bankrupt;

(v) any Required SPE or Guarantor suffers appointment of any custodian or the
like (other than a custodian or the like appointed by or at the direction of
Lender) for it or for any substantial portion of its property and such
appointment continues unchanged or unstayed for a period of 90 days after
commencement of such appointment;

(vi) any Required SPE or Guarantor makes a general assignment for the benefit of
creditors; or

(vii) any Required SPE or Guarantor takes any action with the intent of
effecting any of the foregoing.

(e) Prohibited Change of Control. A Prohibited Change of Control shall occur.

 

90



--------------------------------------------------------------------------------

(f) Equity Pledge; Preferred Equity. (i) Any direct or indirect equity interest
in or right to distributions from any Restricted Party shall be subject to a
Lien in favor of any Person, or (ii) Property Owner, Borrower, JV Pledgor,
Seritage REIT, Seritage OP or any other holder of a direct or indirect interest
in any of Borrower, Property Owner or JV Pledgor that is a Subsidiary of
Seritage REIT or Seritage OP shall issue preferred equity (or debt granting the
holder thereof rights substantially similar to those generally associated with
preferred equity); except that the following shall be permitted:

(i) any pledge of direct or indirect equity interests in and rights to
distributions from Seritage REIT and Seritage OP (other than equity interests in
and rights to distributions from Seritage OP held by Seritage REIT);

(ii) the pledge of direct or indirect equity interests in Property Owner and/or
JV Pledgor securing the Loan or the refinancing thereof; and

(iii) the issuance of Permitted Preferred Equity by Seritage REIT and Seritage
OP.

Any act, action or state of affairs that would result in an Event of Default
pursuant to this subsection shall be referred to in this Agreement as a
“Prohibited Pledge”.

(g) Insurance. Borrower shall fail to cause Property Owner to maintain in full
force and effect all Policies required hereunder; provided, however, that no
default shall exist under this clause (g) if and to the extent that
(i) sufficient amounts are then reserved in the Basic Carrying Costs Escrow
Account and designated for the payment of insurance premiums, (ii) Property
Owner is entitled to the application of same to such payment pursuant to the
Mortgage Loan Documents and has requested such payment from Mortgage Lender and
(iii) Mortgage Lender fails to release such payment from the Basic Carrying
Costs Escrow Account.

(h) ERISA; Negative Covenants. A default shall occur in the due performance or
observance by Borrower of any term, covenant or agreement contained in
Section 5.8 or in Article VI.

(i) Legal Requirements. Borrower shall fail to cause Property Owner to cure
properly any violations of Legal Requirements affecting all or any portion of
any Property within 30 days after Property Owner first receives written notice
of any such violations, and such violations result in a Property Material
Adverse Effect; provided, however, if any such violation is reasonably
susceptible of cure, but not within such 30 day period, then Property Owner
shall be permitted up to an additional 30 days to cure such violation provided
that Property Owner commences a cure within such initial 30 day period and
thereafter diligently and continuously pursues such cure.

(j) Business Plans. Borrower shall have failed to cause Property Owner to
deliver the Business Plans in accordance with Section 5.21 to Lender on or
before January 7, 2017.

(k) Other Covenants. A default shall occur in the due performance or observance
by Borrower of any term, covenant or agreement (other than those referred to in
any

 

91



--------------------------------------------------------------------------------

other subsection of this Section) contained in this Agreement or in any of the
other Loan Documents, except that in the case of a default that can be cured by
the payment of money, such default shall not constitute an Event of Default
unless and until it shall remain uncured for 10 Business Days after Borrower
receives written notice thereof; and in the case of a default that cannot be
cured by the payment of money but is susceptible of being cured within 30 days,
such default shall not constitute an Event of Default unless and until it
remains uncured for 30 days after Borrower receives written notice thereof,
provided that promptly following its receipt of such written notice, Borrower
delivers written notice to Lender of its intention and ability to effect such
cure within such 30 day period; and if such non-monetary default is not cured
within such 30 day period despite diligent efforts of Borrower, but is
susceptible of being cured within 120 days of receipt of Lender’s original
notice, then Borrower shall have such additional time as is reasonably necessary
to effect such cure, but in no event in excess of 120 days from receipt of
Lender’s original notice; provided that Borrower is diligently pursuing such
cure.

(l) Any Loan Document shall fail to be in full force and effect or to convey the
material Liens, rights, powers and privileges purported to be created thereby
and Borrower shall fail to promptly comply with Section 5.9 to remedy such
failure.

(m) Borrower shall fail to provide to Lender the financial statements and other
information specified in Sections 5.12, 5.13 or 5.14 within the respective time
periods specified therein, or Guarantor fails to provide the financial
statements and other information specified in the Guaranty within the respective
time period specified therein, and such failure is not cured within ten
(10) Business Days of notice thereof by Lender.

(n) Any Property shall be transferred in violation of Section 6.3.

(o) Certificates of Pledged Collateral. If at any time the equity interests
pledged by Borrower pursuant to the Pledge Agreement shall be evidenced by new,
replacement or additional certificates and Borrower shall fail to deliver such
certificates to Lender, together with an executed membership power, in blank.

(p) Mortgage Loan Event of Default. A Mortgage Loan Event of Default shall have
occurred and be continuing.

(q) Express Events of Default. Any event shall occur that is expressly
identified as an “Event of Default” under any provision contained herein or in
any other Loan Document.

Section 7.2 Remedies.

(a) During the continuance of an Event of Default, Lender may by written notice
to Borrower and JV Pledgor, in addition to any other rights or remedies
available pursuant to this Agreement, the Notes, the Pledge Agreement and the
other Loan Documents, at law or in equity, declare by written notice to Borrower
all or any portion of the Indebtedness to be immediately due and payable,
whereupon all or such portion of the Indebtedness shall so become due and
payable, and Lender may enforce or avail itself of any or all rights or remedies
provided in the Loan Documents against Borrower and the Collateral and the JV
Collateral (including all rights or remedies available at law or in equity);
provided, however, that, notwithstanding the

 

92



--------------------------------------------------------------------------------

foregoing, if an Event of Default specified in Section 7.1(d) shall occur, then
(except as specified in Section 7.2(f)) the Indebtedness shall immediately
become due and payable without the giving of any notice or other action by
Lender. Any actions taken by Lender shall be cumulative and concurrent and may
be pursued independently, singly, successively, together or otherwise, at such
time and in such order as Lender may determine in its sole discretion, to the
fullest extent permitted by law, without impairing or otherwise affecting the
other rights and remedies of Lender permitted by law, equity or contract or as
set forth in this Agreement or in the other Loan Documents.

(b) If Lender forecloses on any Collateral or any of the JV Collateral, Lender
shall apply all net proceeds of such foreclosure to repay the Indebtedness, the
Indebtedness shall be reduced to the extent of such net proceeds and the
remaining portion of the Indebtedness shall remain outstanding and secured by
the remaining Collateral and the remaining JV Collateral. At the election of
Lender, the Notes shall be deemed to have been accelerated only to the extent of
the net proceeds actually received by Lender with respect to the Collateral and
applied in reduction of the Indebtedness.

(c) During the continuance of any Event of Default (including an Event of
Default resulting from a failure to satisfy the insurance requirements specified
herein), Lender may, but without any obligation to do so and without notice to
or demand on Borrower and without releasing Borrower from any obligation
hereunder, take any action to cure such Event of Default. Lender may enter upon
any or all of the Properties upon reasonable notice to Borrower for such
purposes or appear in, defend, or bring any action or proceeding to protect its
interest in the Collateral or the JV Collateral or to foreclose Lender’s
security interest under the Pledge Agreement or collect the Indebtedness. The
costs and expenses incurred by Lender in exercising rights under this
Section (including reasonable attorneys’ fees), with interest at the Default
Rate for the period after notice from Lender that such costs or expenses were
incurred to the date of payment to Lender, shall constitute a portion of the
Indebtedness, shall be secured by the Pledge Agreement and other Loan Documents
and shall be due and payable to Lender upon demand therefor.

(d) Interest shall accrue on any judgment obtained by Lender in connection with
its enforcement of the Loan at a rate of interest equal to the Default Rate.

(e) Upon the occurrence and during the continuance of an Event of Default,
Lender shall have the right from time to time to sever the Notes and the other
Loan Documents into one or more separate notes, mortgages and other security
documents (the “Severed Loan Documents”) in such denominations as Lender shall
determine in its sole discretion for purposes of evidencing and enforcing its
rights and remedies provided hereunder; provided that the terms of such separate
notes, mortgages, and other security documents are identical to the original
Notes and Loan Documents and do not increase Borrower’s liability under the
Notes and the other Loan Documents in any manner. Borrower shall execute and
deliver to Lender from time to time, promptly after the request of Lender, a
severance agreement and such other documents as Lender shall request in order to
effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to Lender. Borrower hereby absolutely and
irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to execute the Severed Loan Documents (Borrower
ratifying all that its said attorney

 

93



--------------------------------------------------------------------------------

shall do by virtue thereof); provided, however, that Lender shall not make or
execute any such Severed Loan Documents under such power until the expiration of
five days after written notice has been given to Borrower by Lender of Lender’s
intent to exercise its rights under the aforesaid power. Borrower shall be
obligated to pay any costs or expenses incurred in connection with the
preparation, execution, recording or filing of the Severed Loan Documents. The
Severed Loan Documents shall not contain any representations, warranties or
covenants not contained in the Loan Documents, and any such representations and
warranties contained in the Severed Loan Documents will be given by Borrower
only as of the Closing Date.

(f) Notwithstanding the availability of legal remedies, Lender will be entitled
to obtain specific performance, mandatory or prohibitory injunctive relief, or
other equitable relief requiring Borrower to cure or refrain from repeating any
Default.

(g) Notwithstanding anything herein to the contrary, if an event specified in
Section 7.1(d) occurs solely in respect of Guarantor and not any Required SPE,
then such event shall not constitute an Event of Default or result in an
acceleration of the Loan unless, in each case, Lender so determines in its sole
discretion by written notice to Borrower; and unless and until Lender sends such
notice, a Cash Flow Sweep Period shall be deemed to have commenced for all
purposes hereunder and under the Mortgage Loan Agreement, which Cash Flow Sweep
Period shall continue until the Loan is repaid in full.

Section 7.3 Application of Payments after an Event of Default. Notwithstanding
anything to the contrary contained herein, during the continuance of an Event of
Default, all amounts received by Lender in respect of the Loan shall be applied
at Lender’s sole discretion either toward the components of the Indebtedness
(e.g., Lender’s expenses in enforcing the Loan, interest, principal and other
amounts payable hereunder) and the Notes or Note Components in such sequence as
Lender shall elect in its sole discretion, or toward the payment of Property
expenses.

ARTICLE 8

CONDITIONS PRECEDENT

Section 8.1 Conditions Precedent to Loan Closing. This Agreement shall become
effective on the date that all of the following conditions (except for items to
be delivered in connection with the Approved Separation Transaction Closing in
accordance with Section 2.4(e)) shall have been satisfied (or waived in
accordance with Section 9.3),:

(a) Loan Documents. Lender shall have received a duly executed copy of each Loan
Document. Each Loan Document that is to be recorded in the public records shall
be in form suitable for recording.

(b) Collateral Accounts. Each of the Collateral Accounts shall have been
established and funded to the extent required under Article III of the Mortgage
Loan Agreement.

(c) Opinions. Lender shall have received, in each case in form and substance
satisfactory to Lender, (i) New York and Delaware legal opinions, (ii) a
bankruptcy nonconsolidation opinion with respect to each Person owning at least
a 49% direct or indirect

 

94



--------------------------------------------------------------------------------

equity interest in any Required SPE, and any Affiliated property manager,1
(iii) a Delaware legal opinion regarding matters related to Single Member LLC’s,
(iv) a solvency opinion with respect to SHLD, (v) a satisfactory true sale
opinion with respect to the Approved Separation Transaction, (vi) a copy of a
satisfactory fairness opinion delivered to SHLD’s board of directors with
respect to the Approved Separation Transaction and (viii) a satisfactory true
lease opinion with respect to the SHLD Master Lease.

(d) Mortgage Loan. The conditions precedent to the closing of the Mortgage Loan
shall be satisfied and the Mortgage Loan shall close simultaneously with the
Loan.

(e) Organizational Documents. Lender shall have received all documents
reasonably requested by Lender relating to the existence of Borrower, the
validity of the Loan Documents and the Mortgage Loan Documents and other matters
relating thereto, in form and substance satisfactory to Lender, including:

(i) Authorizing Resolutions. To the extent the required authorizations are not
contained directly in the organizational documents of any Required SPE and
Guarantor, certified copies of the resolutions authorizing the execution and
delivery of the Loan Documents by Guarantor and Borrower.

(ii) Organizational Documents. Certified copies of the organizational documents
of Guarantor and each Required SPE (including any certificate of formation,
certificate of limited partnership, certificate of incorporation, operating
agreement, limited partnership agreement or by-laws), in each case together with
all amendments thereto.

(iii) Certificates of Good Standing or Existence. Certificates of good standing
or existence for Guarantor and each Required SPE issued as of a recent date by
its state of organization and, with respect to Property Owner, by the state in
which the Properties are located.

(f) Lease; Material Agreements. Lender shall have received true, correct and
complete copies of the SHLD PSA and all “Ancillary Agreements” (as defined in
the SHLD PSA), including without limitation, the SHLD Master Lease and the SHLD
Master Lease Guaranty, all Leases, Ground Leases, JV Documents and all Material
Agreements.

(g) Lien Search Reports. Lender shall have received satisfactory reports of
Uniform Commercial Code, tax lien, bankruptcy and judgment searches conducted by
a search firm acceptable to Lender with respect to the Properties, Guarantor,
each Required SPE any such Required SPE’s immediate predecessor, if any, such
searches to be conducted in such locations as Lender shall have requested.

(h) No Default or Event of Default. (i) No Default, Event of Default or Mortgage
Loan Event of Default shall have occurred and be continuing on such date either
before or after the execution and delivery of this Agreement and (ii) no default
or event of default shall have occurred and be continuing on such date under any
Lease, including without limitation the SHLD Master Lease.

 

1  NTD: At Loan Closing, non-con will cover SHC.

 

95



--------------------------------------------------------------------------------

(i) No Injunction. No Legal Requirement shall exist, and no litigation shall be
pending or threatened, which in the good faith judgment of Lender would enjoin,
prohibit or restrain, or impose or result in the imposition of any material
adverse condition upon, the making or repayment of the Loan or the consummation
of the Transaction.

(j) Representations. The representations in this Agreement, the Mortgage Loan
Agreement and in the other Loan Documents shall be true and correct in all
material respects on and as of the Closing Date with the same effect as if made
on such date.

(k) Estoppel Letters. Borrower shall have received and delivered to Lender
estoppel certificates (i) from Tenants under Third Party Leases that generate at
least 75% of the Net Operating Income from Third Party Leases as of the Closing
Date and from the Tenant under the Land’s End Master Lease, (ii) from each
counterparty to a Property Agreement listed on Schedule E-1 hereto and from at
least 50% the counterparties to a Property Agreement listed on Schedule E-2
hereto and (iii) from each ground lessor under each Ground Lease, in each case,
in such form and substance as shall be satisfactory to Lender, and each of which
shall specify, unless otherwise agreed by Lender, that Lender and its successors
and assigns may rely thereon; provided that Borrower may deliver to Lender a
Seller Estoppel with respect to any estoppels required under clause (i) or
clause (ii) of this Section 8.1(k) in order to meet the applicable threshold.

(l) No Material Adverse Effect. No event or series of events shall have occurred
since May 27, 2015 that could reasonably be expected to result in a Material
Adverse Effect.

(m) Transaction Costs. Borrower shall have paid all transaction costs (or
provided for the direct payment of such transaction costs by Lender from the
proceeds of the Loan), to the extent invoiced not fewer than three days prior to
the Closing Date.

(n) Insurance. Lender shall have received certificates of insurance on ACORD
Form 25 for liability insurance and ACORD Form 28 for casualty insurance
demonstrating insurance coverage in respect of the Properties of types, in
amounts, with insurers and otherwise in compliance with the terms, provisions
and conditions set forth in this Agreement. Such certificates shall indicate
that Lender and its successors and assigns are named as additional insured on
each liability policy, and that each casualty policy and rental interruption
policy contains a loss payee and mortgagee endorsement in favor of Lender, its
successors and assigns.

(o) Title. Lender shall have received a marked, signed commitment to issue, or a
signed pro-forma version of (i) a UCC insurance policy insuring Lender’s
first-priority perfected security interest in 100% of the limited liability
company interests in Property Owner pledged by Borrower to Lender pursuant to
the Pledge Agreement, and otherwise in form and substance reasonably acceptable
to Lender and (ii) an owner’s title insurance policy in favor of Property Owner
with (A) to the extent available in the applicable jurisdiction, a “Mezzanine

 

96



--------------------------------------------------------------------------------

Lender’s Financing Endorsement”, in form and substance reasonably satisfactory
to Lender or (B) if not available, on assignment of title insurance proceeds
(“Assignment of Title Insurance Proceeds”) in form and substance reasonably
satisfactory to Lender. If the Title Policy is to be issued by, or if
disbursement of the proceeds of the Loan are to be made through, an agent of the
actual insurer under the Title Policy (as opposed to the insurer itself), the
actual insurer shall have issued to Lender for Lender’s benefit a so-called
“Insured Closing Letter.”

(p) Zoning. Lender shall have received evidence reasonably satisfactory to
Lender that each Property is in compliance with all applicable zoning
requirements (including a zoning report, a zoning endorsement if obtainable and
a letter from the applicable municipality if obtainable).

(q) Permits; Certificate of Occupancy. Lender shall have received a copy of all
Permits necessary for the use and operation of each Property and the
certificate(s) of occupancy, if required, for each Property, all of which shall
be in form and substance reasonably satisfactory to Lender.

(r) Engineering Report. Lender shall have received a current Engineering Report
with respect to each Property, which report shall be in form and substance
reasonably satisfactory to Lender.

(s) Environmental Report. Lender shall have received an Environmental Report
(not more than six months old) with respect to each Property that discloses no
material environmental contingencies with respect to any Property.

(t) Survey. Lender shall have received a Survey with respect to each Property in
form and substance reasonably satisfactory to Lender.

(u) Appraisal. Lender shall have obtained an Appraisal of each Property
satisfactory to Lender.

(v) Consents, Licenses, Approvals, etc. Lender shall have received copies of all
consents, licenses and approvals, if any, required in connection with the
execution, delivery and performance by Borrower, and the validity and
enforceability, of the Loan Documents, and such consents, licenses and approvals
shall be in full force and effect.

(w) Annual Budget. Lender shall have received the Annual Budget for the current
calendar year.

(x) Know Your Customer Rules. At least 10 days prior to the Closing Date, the
Lender shall have received all documentation and other information required by
bank regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the PATRIOT Act.

(y) Approved Separation Transaction. The Approved Separation Transaction shall
be consummated simultaneously with the closing of the Loan on the terms set
forth in the SHLD PSA and the Form S-11 of Seritage REIT filed with the
Securities and Exchange Commission as of May 27, 2015.

 

97



--------------------------------------------------------------------------------

(z) Underwritten NOI. Pro forma net operating income on the Closing Date shall
be at least $162,265,584, consistent with Lender’s underwritten net operating
income of the Properties based upon historical and pro forma operating expenses.

(aa) Additional Matters. Lender shall have received such other certificates,
opinions, documents and instruments relating to the Loan as may have been
reasonably requested by Lender. All corporate and other proceedings, all other
documents (including all documents referred to in this Agreement and not
appearing as exhibits to this Agreement) and all legal matters in connection
with the Loan shall be reasonably satisfactory in form and substance to Lender.

ARTICLE 9

MISCELLANEOUS

Section 9.1 Successors. Except as otherwise provided in this Agreement, whenever
in this Agreement any of the parties to this Agreement is referred to, such
reference shall be deemed to include the successors and permitted assigns of
such party. All covenants, promises and agreements in this Agreement contained,
by or on behalf of Borrower or JV Pledgor, shall inure to the benefit of Lender
and its successors and assigns.

Section 9.2 GOVERNING LAW.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (OTHER THAN
ANY ACTION IN RESPECT OF THE CREATION, PERFECTION OR ENFORCEMENT OF A LIEN OR
SECURITY INTEREST CREATED PURSUANT TO ANY LOAN DOCUMENTS NOT GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK) MAY BE INSTITUTED IN ANY FEDERAL OR STATE COURT
IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK. BORROWER AND LENDER HEREBY
(i) IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM,
(ii) IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT,
ACTION OR PROCEEDING, AND (iii) IRREVOCABLY CONSENT TO SERVICE OF PROCESS BY
MAIL, PERSONAL SERVICE OR IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW, AT
THE ADDRESS SPECIFIED IN SECTION 9.4 (AND AGREES THAT SUCH SERVICE AT SUCH
ADDRESS IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER ITSELF IN ANY SUCH
SUIT, ACTION OR PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT).

 

98



--------------------------------------------------------------------------------

Section 9.3 Modification, Waiver in Writing, Approval of Lender. Neither this
Agreement nor any other Loan Document may be amended, changed, waived,
discharged or terminated, unless such amendment, change, waiver, discharge or
termination is in writing signed by Lender and Borrower. No consent or approval
of Lender shall be granted hereunder unless such consent or approval is in
writing signed by Lender. Any provision in this Agreement or the other Loan
Documents that requires the reasonable consent or approval of Lender shall be
deemed to require that such reasonable consent or approval shall not be
unreasonably withheld, conditioned or delayed.

Section 9.4 Notices.

(a) All notices, consents, approvals and requests required or permitted
hereunder or under any other Loan Document shall be given in writing by
expedited prepaid delivery service, either commercial or United States Postal
Service, with proof of delivery or attempted delivery, addressed as follows (or
as a pdf attachment to an e-mail address to the respective addressees specified
below, immediately followed by delivery in one of the other methods provided).
Any party hereto may change its address and other contact information for
purposes hereof at any time by sending a written notice to the other parties to
this Agreement in the manner provided for in this Section). A notice shall be
deemed to have been given when delivered or upon refusal to accept delivery (or
in the case of any email delivered after 5:00 p.m. Eastern time or on a day that
is not a Business Day, the Business Day next following such date of delivery,
provided that there is immediately following delivery as aforesaid).

 

If to Lender: H/2 Special Opportunities III Corp. c/o H/2 Capital Partners LLC
680 Washington Boulevard, Seventh Floor Stamford, Connecticut 06901 Attention:
Daniel Ottensoser DOttensoser@h2cp.com and JPMorgan Chase Bank, National
Association 383 Madison Avenue New York, New York 10179 Attention: Joseph E.
Geoghan Joseph.Geoghan@jpmorgan.com with copies to: JPMorgan Chase Bank,
National Association 383 Madison Avenue New York, New York 10179 Attention:
Nancy Alto nancy.s.alto@jpmorgan.com

 

99



--------------------------------------------------------------------------------

and Cadwalader, Wickersham & Taft LLP One World Financial Center New York, New
York 10281 Attention: William P. McInerney, Esq. William.McInerney@cwt.com and
Strategic Asset Services LLC 375 Park Avenue, 20th Floor New York, New
York 10152 Attention: David Katz dkatz@h2sas.com and H/2 Capital Partners LLC
680 Washington Boulevard, Seventh Floor Stamford, Connecticut 06901 Attention:
William Stefko, Esq. wstefko@h2sas.com and H/2 Capital Partners LLC 680
Washington Boulevard, Seventh Floor Stamford, Connecticut 06901 Attention: Maury
Apple mapple@h2cp.com and Cleary Gottlieb Steen & Hamilton LLP One Liberty Plaza
New York, New York 10006 Attention: Kimberly B. Blacklow, Esq.
kblacklow@cgsh.com If to Borrower: c/o Seritage Growth Properties, L.P. 54 W.
40th Street, Suite 10N New York, NY 10018 Attention: Matthew Fernand Executive
Vice President & General Counsel mfernand@seritage.com and Mary Rottler
Executive Vice President, Operations and Leasing mrottler@seritage.com

 

100



--------------------------------------------------------------------------------

with copies to: Mayer Brown LLP 71 S. Wacker Dr. Chicago, IL 60606 Attention:
Heather Adkerson HAdkerson@mayerbrown.com and: Wachtell, Lipton, Rosen & Katz 51
W. 52nd Street New York, NY 10019 Attention: Josh Feltman jafeltman@wlrk.com

(b) Borrower hereby appoints Seritage SRC Mezzanine Finance LLC (the “Borrower
Representative”) to serve as agent on behalf of all Borrowers to receive any
notices required to be delivered to any or all Borrowers hereunder or under the
other Loan Documents and to be the sole party authorized to deliver notices on
behalf of the Borrowers hereunder and under each of the other Loan Documents.
Any notice delivered to the Borrower Representative shall be deemed to have been
delivered to all Borrowers, and any notice received from the Borrower
Representative shall be deemed to have been received from all Borrowers. The
Borrower shall be entitled from time to time to appoint a replacement Borrower
Representative by written notice delivered to Lender and signed by both the new
Borrower Representative and the Borrower Representative being so replaced.

Section 9.5 TRIAL BY JURY. LENDER AND BORROWER, TO THE FULLEST EXTENT THAT THEY
MAY LAWFULLY DO SO, HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY LENDER AND BORROWER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE. LENDER, BORROWER AND JV PLEDGOR ARE EACH HEREBY INDIVIDUALLY
AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER.

 

101



--------------------------------------------------------------------------------

Section 9.6 Headings. The Article and Section headings in this Agreement are
included in this Agreement for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.

Section 9.7 Assignment.

(a) Neither Borrower nor JV Pledgor may sell, assign or otherwise transfer any
rights, obligations or other of its interest in or under the Loan Documents.

(b) Lender and each assignee of all or a portion of the Loan shall have the
right from time to time in its discretion and without the consent of Borrower to
sell, assign, syndicate, Securitize, encumber, hypothecate or otherwise transfer
one or more of the Notes or any interest therein (in each case, an “Assignment”)
and/or sell a participation interest in one or more of the Notes (a
“Participation”); provided that, so long as no Event of Default is then
continuing, Borrower’s consent in its sole discretion will be required in
connection with any such Assignment (other than transfers of securities backed
by the Loan) or Participation to any Person listed on Schedule D-1 hereto.
Borrower shall and shall cause Guarantor to reasonably cooperate with Lender, at
Lender’s request, in order to effectuate any such Assignment or Participation,
and Borrower shall promptly provide such information, legal opinions and
documents relating to each Required SPE, Guarantor, the Properties, the Approved
Property Manager and any Tenants as Lender may reasonably request in connection
with such Assignment; provided, Borrower and Guarantor shall not be required to
incur out-of-pocket costs pursuant to this sentence in respect of cooperation
provided pursuant to the Cooperation Agreement, other than in respect of their
own legal costs. In the case of an Assignment, (i) each assignee shall have, to
the extent of such Assignment, the rights, benefits and obligations of the
assigning Lender as a “Lender” hereunder and under the other Loan Documents,
(ii) the assigning Lender shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to an Assignment, relinquish its
rights and be released from its obligations under this Agreement, and (iii) one
Lender shall serve as agent for all Lenders and shall be the sole Lender to whom
notices, requests and other communications shall be addressed and the sole party
authorized to grant or withhold consents hereunder on behalf of the Lenders
(subject, in each case, to appointment of a Servicer, pursuant to Section 9.22,
to receive such notices, requests and other communications and/or to grant or
withhold consents, as the case may be). Lender or, upon the appointment of a
Servicer, such Servicer, shall maintain, or cause to be maintained, as
non-fiduciary agent for Borrower, a register on which it shall enter the name or
names of the registered owner or owners from time to time of the Notes. Upon
effectiveness of any Assignment of any Note in part, Borrower will promptly
provide to the assignor and the assignee separate Notes in the amount of their
respective interests (but, if applicable, with a notation thereon that it is
given in substitution for and replacement of an original Note or any replacement
thereof), and otherwise in the form of such Note, upon return of the Note then
being replaced. Each potential or actual assignee, participant or investor in a
Securitization, and each Rating Agency, shall be entitled to receive all
information received by Lender under this Agreement, except that, without
Borrower’s consent in its sole discretion, no assignee or participant that is a
Person listed on Schedule D-2 hereto, and no agent, attorney, advisor or
representative of any such Person, shall be entitled to receive any Proprietary
Information; provided that the foregoing shall not apply in connection with any
Securitization of the Loan. After the effectiveness of any Assignment, the party
conveying the Assignment shall provide notice to Borrower and each Lender of the
identity and address of the

 

102



--------------------------------------------------------------------------------

assignee. Notwithstanding anything in this Agreement to the contrary, after an
Assignment, the assigning Lender (in addition to the assignee) shall continue to
have the benefits of any indemnifications contained in this Agreement that such
assigning Lender had prior to such assignment with respect to matters occurring
prior to the date of such assignment. Each Lender that sells a Participation
shall, or upon appointment of a Servicer, such Servicer shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest in the Loan under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any participant or any information relating to a
participant’s interest in the Loan) to any Person except to the extent that such
disclosure is necessary to establish that such Loan is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.

(c) If, pursuant to this Section, any interest in this Agreement or any Note is
transferred to any transferee, such transferee shall, promptly upon receipt of
written request from Borrower, furnish to Borrower an IRS Form W-9, or an
appropriate IRS Form W-8, as applicable, or any successor form thereof having
substantially the same effect.

Section 9.8 Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement. All covenants hereunder
shall be given independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that it would be permitted by
an exception to, or would otherwise be within the limitations of, another
covenant shall not avoid the occurrence of a Default or an Event of Default if
such action is taken or condition exists.

Section 9.9 Preferences; Waiver of Marshalling of Assets. Lender shall have no
obligation to marshal any assets in favor of Borrower or any other party or
against or in payment of any or all of the obligations of Borrower pursuant to
the Loan Documents. Lender shall have the continuing and exclusive right to
apply or reverse and reapply any and all payments by Borrower to any portion of
the obligations of Borrower hereunder and under the Loan Documents. If any
payment to Lender is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party under any bankruptcy law, state or federal law, common law or
equitable cause, then the obligations hereunder or portion thereof intended to
be satisfied by such payment shall be revived and continue in full force and
effect, as if such payment had not been made. Borrower hereby waives any legal
right otherwise available to Borrower that would require the sale of any
Collateral or JV Collateral either separate or apart from the other, or require
Lender to exhaust its remedies against any Collateral or the JV Collateral
before proceeding against the other. Without limiting the foregoing, to the
fullest extent permitted by law, Borrower hereby waives and shall not assert any
rights in respect of a marshalling of Collateral or JV Collateral, a sale in the
inverse order of alienation, any homestead exemption, the administration of
estates of decedents, or any other matters whatsoever to defeat, reduce or
affect the right of Lender under the Loan Documents to a sale of the Collateral
or the JV Collateral or any portion thereof in any sequence and any combination
as determined by Lender in its sole discretion.

 

103



--------------------------------------------------------------------------------

Section 9.10 Remedies of Borrower. If a claim is made that Lender or its agents
have unreasonably delayed acting or acted unreasonably in any case where by law
or under this Agreement or the other Loan Documents any of such Persons has an
obligation to act promptly or reasonably, Borrower agrees that no such Person
shall be liable for any monetary damages, and Borrower’s sole remedy shall be
limited to commencing an action seeking specific performance, injunctive relief
and/or declaratory judgment; provided, however, that the forgoing shall not
prevent Borrower from obtaining a monetary judgment against Lender if it is
determined by a court of competent jurisdiction that Lender acted with gross
negligence, bad faith or willful misconduct. Notwithstanding anything herein to
the contrary, Borrower shall not assert, and hereby waives, any claim against
Lender and/or its Affiliates, directors, employees, attorneys, agents or
sub-agents, on any theory of liability, for special, indirect, consequential or
punitive damages (whether or not the claim therefor is based on contract, tort
or duty imposed by any applicable Legal Requirement) arising out of, as a result
of, or in any way related to, the Loan Agreement or any other Loan Document or
any agreement or instrument contemplated hereby or thereby or referred to herein
or therein, the transactions contemplated hereby or thereby, the Loan or the use
of the proceeds thereof or any act or omission or event occurring in connection
therewith, and Borrower hereby waives, releases and agrees not to sue upon any
such claim for any such damages, whether or not accrued and whether or not known
or suspected to exist in its favor.

Section 9.11 Offsets, Counterclaims and Defenses. All payments made by Borrower
hereunder or under the other Loan Documents shall be made irrespective of, and
without any deduction for, any offsets, counterclaims or defenses. Borrower
waives the right to assert a counterclaim, other than a mandatory or compulsory
counterclaim, in any action or proceeding brought against it by Lender arising
out of or in any way connected with the Notes, this Agreement, the other Loan
Documents or the Indebtedness. Any assignee of Lender’s interest in the Loan
shall take the same free and clear of all offsets, counterclaims or defenses
against the assigning Lender.

Section 9.12 No Joint Venture. Nothing in this Agreement is intended to create a
joint venture, partnership, tenancy-in-common or joint tenancy relationship
between Borrower and Lender, nor to grant Lender any interest in the Collateral
other than that of pledgee or lender.

Section 9.13 Conflict; Construction of Documents. In the event of any conflict
between the provisions of this Agreement and the provisions of the other Loan
Documents, the provisions of this Agreement shall prevail. The parties
acknowledge that they were each represented by competent counsel in connection
with the negotiation, drafting and execution of the Loan Documents and that the
Loan Documents shall not be subject to the principle of construing their meaning
against the party that drafted same.

Section 9.14 Brokers and Financial Advisors. Borrower represents that neither it
nor Guarantor has dealt with any financial advisors, brokers, underwriters,
placement agents, agents or finders in connection with the transactions
contemplated by this Agreement. Borrower agrees to indemnify and hold Lender
harmless from and against any and all claims, liabilities, costs and

 

104



--------------------------------------------------------------------------------

expenses of any kind in any way relating to or arising from a claim by any
Person that such Person acted on behalf of Borrower in connection with the
transactions contemplated in this Agreement. The provisions of this
Section shall survive the expiration and termination of this Agreement and the
repayment of the Indebtedness.

Section 9.15 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument. Any
counterpart delivered by facsimile, pdf or other electronic means shall have the
same import and effect as original counterparts and shall be valid, enforceable
and binding for the purposes of this Agreement.

Section 9.16 Estoppel Certificates.

(a) Borrower shall execute, acknowledge and deliver to Lender, within five days
after receipt of Lender’s written request therefor at any time from time to
time, a statement in writing setting forth (A) the Principal Indebtedness,
(B) the date on which installments of interest and/or principal were last paid,
(C) any offsets or defenses to the payment of the Indebtedness, (D) that the
Notes, this Agreement, the Pledge Agreement and the other Loan Documents are
valid, legal and binding obligations and have not been modified or if modified,
giving particulars of such modification, (E) that neither Borrower nor, to
Borrower’s knowledge, Lender, is in default under the Loan Documents (or
specifying any such default), (F) that all Leases are in full force and effect
and have not been modified (except in accordance with the Loan Documents),
(G) whether or not any of the Tenants under the Leases or any of the
counterparties under the Property Agreements are in material default under the
Leases or Property Agreements, as applicable (setting forth the specific nature
of any such material defaults) and (H) such other matters as Lender may
reasonably request. Any prospective purchaser of any interest in a Loan shall be
permitted to rely on such certificate.

(b) Upon Lender’s written request, Borrower shall cause Property Owner to use
commercially reasonable efforts to obtain from each Tenant and Property
Agreement counterparty and thereafter promptly deliver to Lender duly executed
estoppel certificates from any one or more Tenants or Property Agreement
counterparties specified by Lender, attesting to such facts regarding the Leases
or Property Agreements as Lender may reasonably require or in the form and/or
substance required to be provided by such Tenant or counterparty pursuant to its
Lease or Property Agreement, as applicable, including attestations that each
Lease or Property Agreement, as applicable, covered thereby is in full force and
effect with no material defaults thereunder on the part of any party, that rent
has not been paid more than one month in advance, except as security, and that
the Tenant or Property Agreement counterparty, as applicable, claims no defense
or offset against the full and timely performance of its obligations under the
Lease or Property Agreement. Borrower shall not be required to deliver such
certificates more frequently than one time in any 12-month period, other than
the 12-month period during which a Securitization occurs or is attempted, and if
any such certificates were required at any time under the Mortgage Loan
Agreement and were addressed to, and delivered to, Lender, then such
certificates shall, for purposes of this paragraph, be treated as having been
required under this Agreement.

 

105



--------------------------------------------------------------------------------

Section 9.17 General Indemnity; Payment of Expenses.

(a) Borrower, at its sole cost and expense, shall protect, indemnify, reimburse,
defend and hold harmless Lender and its officers, partners, members, directors,
trustees, advisors, employees, agents, sub-agents, Affiliates, successors,
participants and assigns of any and all of the foregoing (collectively, the
“Indemnified Parties”) for, from and against any and all Damages of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against any
of the Indemnified Parties, in any way relating to or arising out of Lender’s
interest in the Loan; provided, however, that no Indemnified Party shall have
the right to be indemnified hereunder to the extent that such Damages have been
found by a final, non-appealable judgment of a court of competent jurisdiction
to have resulted from the gross negligence or willful misconduct of such
Indemnified Party.

(b) If for any reason (including violation of law or public policy) the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Section are unenforceable in whole or in part or are otherwise unavailable to an
Indemnified Party or insufficient to hold it harmless, then Borrower shall
contribute to the amount paid or payable by the Indemnified Party as a result of
any Damages the maximum amount Borrower is permitted to pay under Legal
Requirements. The obligations of Borrower under this Section will be in addition
to any liability that Borrower may otherwise have hereunder and under the other
Loan Documents.

(c) To the extent any Indemnified Party has notice of a claim for which it
intends to seek indemnification hereunder, such Indemnified Party shall give
prompt written notice thereof to Borrower, provided that failure by Lender to so
notify Borrower will not relieve Borrower of its obligations under this Section,
except to the extent that Borrower suffers actual prejudice as a result of such
failure. In connection with any claim for which indemnification is sought
hereunder, Borrower shall have the right to defend the applicable Indemnified
Party (if requested by the applicable Indemnified Party, in the name of such
Indemnified Party) from such claim by attorneys and other professionals
reasonably approved by the applicable Indemnified Party. Upon assumption by
Borrower of any defense pursuant to the immediately preceding sentence, Borrower
shall have the right to control such defense, provided that the Applicable
Indemnified Party shall have the right to reasonably participate in such defense
and Borrower shall not consent to the terms of any compromise or settlement of
any action defended by Borrower in accordance with the foregoing without the
prior consent of the applicable Indemnified Party, unless such compromise or
settlement (i) includes an unconditional release of the applicable Indemnified
Party from all liability arising out of such action and (ii) does not include a
statement as to or an admission of fault, culpability or a failure to act, by or
on behalf of the applicable Indemnified Party. The applicable Indemnified Party
shall have the right to retain its own counsel if (i) Borrower shall have failed
to employ counsel reasonably satisfactory to the applicable Indemnified Party in
a timely manner, or (ii) the applicable Indemnified Party shall have been
advised by counsel that there are actual or potential material conflicts of
interest between Borrower and the applicable Indemnified Party, including
situations in which there are one or more legal defenses available to the
applicable Indemnified Party that are different from or additional to those
available to Borrower. So long as Borrower is conducting the defense of any
action defended by Borrower in accordance with the foregoing in a prudent and
commercially reasonable manner, Lender and the applicable Indemnified Party
shall not

 

106



--------------------------------------------------------------------------------

compromise or settle such action defended without Borrower’s consent, which
shall not be unreasonably withheld or delayed. Upon demand, Borrower shall pay
or, in the sole discretion of the applicable Indemnified Party, reimburse the
applicable Indemnified Party for the payment of reasonable fees and
disbursements of attorneys, engineers, environmental consultants, laboratories
and other professionals retained by the Applicable Indemnified Party in
accordance with this Section in connection with defending any claim subject to
indemnification hereunder.

(d) Any amounts payable to Lender by reason of the application of this
Section shall be secured by the Pledge Agreement and shall become immediately
due and payable and shall bear interest at the Default Rate from the date
Damages are sustained by the Indemnified Parties until paid.

(e) The provisions of and undertakings and indemnification set forth in this
Section shall survive the satisfaction and payment in full of the Indebtedness
and termination of this Agreement.

(f) Borrower shall reimburse Lender upon receipt of written notice from Lender
for (i) all out-of-pocket costs and expenses incurred by Lender (or any of its
Affiliates) in connection with the origination of the Loan, including legal fees
and disbursements, accounting fees, and the costs of the Appraisals, the
Engineering Reports, the Title Insurance Policies, the Surveys, the
Environmental Reports and any other third-party diligence materials; (ii) all
out-of-pocket costs and expenses incurred by Lender (or any of its Affiliates)
in connection with (A) monitoring Borrower’s ongoing performance of and
compliance with Borrower’s agreements and covenants contained in this Agreement
and the other Loan Documents on its part to be performed or complied with after
the Closing Date, including confirming compliance with environmental and
insurance requirements, (B) the negotiation, preparation, execution, delivery
and administration of any consents, amendments, waivers or other modifications
to this Agreement and the other Loan Documents and any other documents or
matters relating hereto (including Leases, Material Agreements, JV Documents,
Ground Leases and Permitted Encumbrances), (C) filing, registration and
recording fees and expenses and other similar expenses incurred in creating and
perfecting the Liens in favor of Lender pursuant to this Agreement and the other
Loan Documents (including the filing, registration or recording of any
instrument of further assurance) and all federal, state, county and municipal,
taxes (including, if applicable, intangible taxes), search fees, title insurance
premiums, duties, imposts, assessments and charges arising out of or in
connection with the execution and delivery of the Loan Documents, any mortgage
supplemental thereto, any security instrument with respect to the Collateral or
the JV Collateral or any instrument of further assurance, (D) enforcing or
preserving any rights, in response to third party claims or the prosecuting or
defending of any action or proceeding or other litigation, in each case against,
under or affecting Borrower, Guarantor, this Agreement, the other Loan Documents
or any Collateral or any JV Collateral (including, for avoidance of doubt,
reasonable, periodic monitoring of any litigation related to the Approved
Separation Transaction) and (E) the satisfaction of any Rating Condition in
respect of any matter required or requested by Borrower hereunder, and (iii) all
actual out-of-pocket costs and expenses (including attorney’s fees and, if the
Loan has been Securitized, special servicing fees) incurred by Lender (or any of
its Affiliates) in connection with the enforcement of any obligations of
Borrower, or a Default by Borrower, under the Loan Documents, including any
actual or attempted foreclosure, deed-in-lieu of foreclosure, refinancing,
restructuring,

 

107



--------------------------------------------------------------------------------

settlement or workout and any insolvency or bankruptcy proceedings (including
any applicable transfer taxes). Without limiting the foregoing, Borrower shall
pay all costs, expenses and fees of Lender and its Servicer, operating advisor
and securitization trustee resulting from Defaults or reasonably imminent
Defaults or requests by Borrower (including enforcement expenses and any
liquidation fees, workout fees, special servicing fees, operating advisor
consulting fees or any other similar fees and interest payable on advances made
by the Servicer or the securitization trustee with respect to delinquent debt
service payments or expenses of curing Borrower’s defaults under the Loan
Documents, and any expenses paid by Servicer or a trustee in respect of the
protection and preservation of any Property, such as payment of taxes and
insurance premiums) and the costs of all property inspections and/or appraisals
(or any updates to any existing inspection or appraisal) that Servicer may be
required to obtain due to a request by Borrower or the occurrence of a Default.

Section 9.18 No Third-Party Beneficiaries. This Agreement and the other Loan
Documents are solely for the benefit of Lender and Borrower, and nothing
contained in this Agreement or the other Loan Documents shall be deemed to
confer upon anyone other than Lender, Borrower and Indemnified Parties any right
to insist upon or to enforce the performance or observance of any of the
obligations contained herein or therein. All conditions to the obligations of
Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender, and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof, and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.

Section 9.19 Recourse.

(a) Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, but subject to the qualifications set forth in this Section 9.19,
Lender shall not enforce Borrower’s obligation to pay the Indebtedness by any
action or proceeding wherein a deficiency judgment or other judgment
establishing personal liability shall be sought against Borrower or any of its
Affiliates, or any Exculpated Person, except for foreclosure actions or any
other appropriate actions or proceedings in order to fully exercise Lender’s
remedies in respect of, and to realize upon, the Collateral and the JV
Collateral, and except for any actions to enforce any obligations expressly
assumed or guaranteed by any guarantor, indemnitor or similar party (whether or
not such party is an Exculpated Person) under the Loan Documents.

(b) Borrower shall indemnify Lender and hold Lender harmless from and against
any and all Damages to Lender (including the legal and other expenses of
enforcing the obligations of Borrower under this Section and Guarantor under the
Guaranty) resulting from or arising out of any of the following (the
“Indemnified Liabilities”), which Indemnified Liabilities shall be guaranteed by
Guarantor pursuant to the Guaranty:

(i) any wrongful Waste or wrongful removal at any of the Properties of any
Personal Property or other Collateral committed or permitted by Borrower,
Property Owner, Guarantor or any of their respective Affiliates;

 

108



--------------------------------------------------------------------------------

(ii) any fraud or material misrepresentation committed by Borrower, Property
Owner, JV Pledgor, SHLD, Guarantor or any of their respective Affiliates;

(iii) any willful misconduct by Borrower, Property Owner, JV Pledgor, Guarantor
or any of their respective Affiliates that results in any adverse effect on the
Collateral or the JV Collateral, the ability of Borrower to pay the Loan or the
ability of Lender to enforce its rights and remedies under the Loan Documents
(including any criminal acts and wrongful contest to the validity of the Loan
documents or bad faith acts to interfere, hinder delay or obstruct the efforts
of Lender to exercise any rights and remedies available to Lender as provided
herein and in the other Loan Documents during the continuance of an Event of
Default; and Borrower’s bad faith refusal to comply with Section 5.9 hereof)
other than, in each case, defenses raised in good faith;

(iv) the misappropriation or misapplication by Borrower, Property Owner, JV
Pledgor, Guarantor or any of their respective Affiliates of any Loss Proceeds,
Revenues, security deposits and/or other amounts in violation of the Loan
Documents or the Mortgage Loan Documents;

(v) any voluntary incurrence of Debt by Borrower, Property Owner or JV Pledgor
if and to the extent the continued existence of such Debt is prohibited
hereunder;

(vi) any breach by Borrower, Property Owner or Guarantor of any representation
or covenant regarding environmental matters contained in this Agreement, in the
Mortgage Loan Documents or in the Environmental Indemnity;

(vii) the failure to, or to cause Property Owner to, apply available funds from
cash flow at the Properties (after such cash flow has been disbursed from the
Cash Management Account in accordance with Section 3.2 of the Mortgage Loan
Agreement) to pay or maintain, or to cause Property Owner to pay or maintain,
the Policies or to pay or cause Property Owner to pay the amount of any
deductible required thereunder following a Casualty or other insurance claim,
excluding any such failure resulting from Lender’s or Mortgage Lender’s failure
to disburse funds from reserves maintained for such purpose under the Loan
Documents or Mortgage Loan Documents if required to be disbursed in accordance
with this Agreement or the Mortgage Loan Agreement;

(viii) the failure to apply or cause Property Owner to apply available funds
from cash flow at the Properties (after such cash flow has been disbursed from
the Cash Management Account in accordance with Section 3.2 of the Mortgage Loan
Agreement) to pay Taxes, excluding any such failure resulting from Lender’s or
Mortgage Lender’s failure to disburse funds from reserves maintained for such
purpose under the Loan Documents or Mortgage Loan Documents if required to be
disbursed in accordance with this Agreement or the Mortgage Loan Agreement;

(ix) the failure to cause Property Owner to apply available funds from cash flow
at the Properties (after such cash flow has been disbursed from the Cash
Management Account in accordance with Section 3.2 of the Mortgage Loan
Agreement) to pay charges (including charges for labor and materials) that
results in a Lien on any Property, unless contested by Property Owner in good
faith and otherwise in accordance with the terms of this Agreement and the other
Loan Documents;

 

109



--------------------------------------------------------------------------------

(x) any material breach of Section 4.17 and/or 6.15, or of Section 4.17 and/or
6.15 of the Mortgage Loan Agreement, in each case excluding any breach resulting
solely from a failure of the Properties to generate sufficient cash flow or a
failure of Guarantor to contribute additional capital;

(xi) any fees or commissions paid by Borrower or Property Owner to any Affiliate
in violation of the terms of the Loan Documents; and

(xii) any termination or modification of the SHLD Master Lease, the SHLD Master
Lease Guaranty, the SHLD PSA, the SHLD TSA, any Approved Management Agreement,
any JV Documents or any Ground Lease in violation of the Loan Documents or the
Mortgage Loan Documents.

(c) In addition to the foregoing, the Loan shall be fully recourse to Borrower
and Guarantor, jointly and severally, if (i) Borrower or Property Owner
Transfers any of the Properties, the Collateral, the JV Collateral or Mortgage
Loan Collateral or there is a Prohibited Change of Control (as defined in this
Agreement or the Mortgage Loan Agreement), in each case, in violation of the
Loan Documents or the Mortgage Loan Documents and without Lender’s prior written
consent in its sole discretion, (ii) Borrower creates a voluntary Lien on any of
the Properties or any other Mortgage Loan Collateral, the Mortgage Loan JV
Collateral, the Collateral or the JV Collateral to secure additional financing
or Borrower’s, Property Owner’s or a JV Pledgor’s equityholders create a
Prohibited Pledge (as defined in this Agreement or the Mortgage Loan Agreement),
in each case in violation of the Loan Documents or the Mortgage Loan Documents
and without Lender’s prior written consent in its sole discretion; (iii) any
petition for bankruptcy, insolvency, dissolution or liquidation under the
Bankruptcy Code or any similar federal or state law is filed by, consented to,
or acquiesced in by, any Required SPE, (iv) any Required SPE or any of their
respective Affiliates (including Guarantor) shall have colluded with other
creditors to cause an involuntary filing under the Bankruptcy Code or similar
federal or state law with respect to any Required SPE, or (v) any Required SPE
fails to be, and to at all times have been, a Single-Purpose Entity, which
failure results in a substantive consolidation of Borrower with any Affiliate in
a bankruptcy or similar proceeding (or the filing of a motion for substantive
consolidation in bankruptcy citing any such breach), except, in each case with
respect to any action taken by any Person (other than by Borrower, Guarantor or
any Affiliate thereof) after the foreclosure or assignment-in-lieu of
foreclosure by Lender on the Equity Interests in Borrower in connection with the
exercise of remedies by Lender. All of Borrower’s liabilities under this
Section 9.19 shall be guaranteed by Guarantor pursuant to the Guaranty.

(d) The foregoing limitations on personal liability shall in no way impair or
constitute a waiver of the validity of the Notes, the Indebtedness secured by
the Collateral or the JV Collateral, or the Liens on the Collateral or the JV
Collateral, or the right of Lender, as secured party, to foreclose and/or
enforce its rights with respect to the Collateral or the JV Collateral after an
Event of Default. Nothing in this Agreement shall be deemed to be a waiver of
any right which Lender may have under the Bankruptcy Code to file a claim for
the full

 

110



--------------------------------------------------------------------------------

amount of the debt owing to Lender by Borrower or to require that all Collateral
or the JV Collateral shall continue to secure all of the Indebtedness owing to
Lender in accordance with the Loan Documents. Lender may seek a judgment on the
Notes (and, if necessary, name Borrower in such suit) as part of judicial
proceedings to foreclose on any Collateral or the JV Collateral or as a
prerequisite to any such foreclosure or to confirm any foreclosure or sale
pursuant to power of sale thereunder, and in the event any suit is brought on
the Notes, or with respect to any Indebtedness or any judgment rendered in such
judicial proceedings, such judgment shall constitute a Lien on and may be
enforced on and against the Collateral or the JV Collateral and the rents,
profits, issues, products and proceeds thereof. Nothing in this Agreement shall
impair the right of Lender to accelerate the maturity of the Notes upon the
occurrence of an Event of Default, nor shall anything in this Agreement impair
or be construed to impair the right of Lender to seek personal judgments, and to
enforce all rights and remedies under applicable law, jointly and severally
against any indemnitors and guarantors to the extent allowed by any applicable
Loan Documents. The provisions set forth in this Section are not intended as a
release or discharge of the obligations due under the Notes or under any Loan
Documents, but are intended as a limitation, to the extent provided in this
Section, on Lender’s right to sue for a deficiency or seek a personal judgment.

Section 9.20 Right of Set-Off. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, during the continuance of an Event of Default, Lender may from time
to time, without presentment, demand, protest or other notice of any kind (all
of such rights being hereby expressly waived), set-off and appropriate and apply
any and all deposits (general or special) and any other indebtedness at any time
held or owing by Lender (including branches, agencies or Affiliates of Lender
wherever located) to or for the credit or the account of Borrower against the
obligations and liabilities of Borrower to Lender hereunder, under the Notes,
the other Loan Documents or otherwise, irrespective of whether Lender shall have
made any demand hereunder and although such obligations, liabilities or claims,
or any of them, may be contingent or unmatured, and any such set-off shall be
deemed to have been made immediately upon the occurrence of an Event of Default
even though such charge is made or entered on the books of Lender subsequent
thereto.

Section 9.21 Exculpation of Lender. Lender neither undertakes nor assumes any
responsibility or duty to Borrower or any other party to select, review,
inspect, examine, supervise, pass judgment upon or inform Borrower or any third
party of (a) the existence, quality, adequacy or suitability of appraisals of
the Properties, the Collateral or the JV Collateral, (b) any environmental
report, or (c) any other matters or items, including engineering, soils and
seismic reports that are contemplated in the Loan Documents. Any such selection,
review, inspection, examination and the like, and any other due diligence
conducted by Lender, is solely for the purpose of protecting Lender’s rights
under the Loan Documents, and shall not render Lender liable to Borrower or any
third party for the existence, sufficiency, accuracy, completeness or legality
thereof.

Section 9.22 Servicer.

(a) Lender may delegate any and all rights and obligations of Lender hereunder
and under the other Loan Documents to the Servicer upon notice by Lender to
Borrower, whereupon any notice or consent from the Servicer to Borrower, and any
action by

 

111



--------------------------------------------------------------------------------

Servicer on Lender’s behalf, shall have the same force and effect as if Servicer
were Lender. As of the Closing Date, Lender has appointed Strategic Asset
Services LLC (“SAS”) as Servicer. Servicer will be the primary point of contact
with Borrower responsible for processing all Borrower requests and implementing
all other servicing decisions (including, without limitation and to the extent
applicable, approval of advances of the Future Advance Amount, approval of any
Redevelopment Plan and Budget and approval of any Major Lease) with respect to
the Loan.

(b) On each Payment Date, Borrower shall pay Servicer a primary servicing fee at
a rate of 0.03% per annum, computed on the basis of the same principal amount,
on the same interest accrual basis, and for the same interest accrual period
respecting which any related interest payment on the Loan is (or would have
been) computed (the “Primary Servicing Fee”). The Primary Servicing Fee shall be
paid in accordance with Section 3.2(b) of the Mortgage Loan Agreement.

Section 9.23 No Fiduciary Duty.

(a) Borrower acknowledges that, in connection with this Agreement, the other
Loan Documents and the Transaction, Lender has relied upon and assumed the
accuracy and completeness of all of the financial, legal, regulatory,
accounting, tax and other information provided to, discussed with or reviewed by
Lender for such purposes, and Lender does not assume any liability therefor or
responsibility for the accuracy, completeness or independent verification
thereof. Lender, its Affiliates and their respective equityholders and employees
(for purposes of this Section, the “Lending Parties”) have no obligation to
conduct any independent evaluation or appraisal of the assets or liabilities
(including any contingent, derivative or off-balance sheet assets and
liabilities) of Guarantor, Borrower or any other Person or any of their
respective Affiliates or to advise or opine on any related solvency or viability
issues.

(b) It is understood and agreed that (i) the Lending Parties shall act under
this Agreement and the other Loan Documents as an independent contractor,
(ii) the Transaction is an arm’s-length commercial transactions between the
Lending Parties, on the one hand, and Borrower, on the other, (iii) each Lending
Party is acting solely as principal and not as the agent or fiduciary of
Borrower, Guarantor or their respective Affiliates, stockholders, employees or
creditors or any other Person and (iv) nothing in this Agreement, the other Loan
Documents, the Transaction or otherwise shall be deemed to create (A) a
fiduciary duty (or other implied duty) on the part of any Lending Party to
Guarantor, Borrower, any of their respective Affiliates, stockholders, employees
or creditors, or any other Person or (B) a fiduciary or agency relationship
between Guarantor, Borrower or any of their respective Affiliates, stockholders,
employees or creditors, on the one hand, and the Lending Parties, on the other.
Borrower agrees that neither it nor Guarantor nor any of their respective
Affiliates shall make, and hereby waives, any claim against the Lending Parties
based on an assertion that any Lending Party has rendered advisory services of
any nature or respect, or owes a fiduciary or similar duty to Borrower,
Guarantor of their respective Affiliates, stockholders, employees or creditors.
Nothing in this Agreement or the other Loan Documents is intended to confer upon
any other Person (including Affiliates, stockholders, employees or creditors of
Borrower and Guarantor) any rights or remedies by reason of any fiduciary or
similar duty.

 

112



--------------------------------------------------------------------------------

(c) Borrower acknowledges that it has been advised that the Lending Parties
include full service financial services firms and/or asset management firms
engaged, either directly or through Affiliates in various activities, including
securities trading, investment banking and financial advisory, investment
management, principal investment, hedging, financing and brokerage activities
and financial planning and benefits counseling for both companies and
individuals. In the ordinary course of these activities, the Lending Parties may
make or hold a broad array of investments and actively trade debt and equity
securities (or related derivative securities) and/or financial instruments
(including loans) for their own account and for the accounts of their customers
and may at any time hold long and short positions in such securities and/or
instruments. Such investment and other activities may involve securities and
instruments of Affiliates of Borrower, including Guarantor, as well as of other
Persons that may (i) be involved in transactions arising from or relating to the
Transaction, (ii) be customers or competitors of Borrower, Guarantor and/or
their respective Affiliates, or (iii) have other relationships with Borrower,
Guarantor and/or their respective Affiliates. In addition, the Lending Parties
may provide investment banking, underwriting and financial advisory services to
such other Persons. The Lending Parties may also co-invest with, make direct
investments in, and invest or co-invest client monies in or with funds or other
investment vehicles managed by other parties, and such funds or other investment
vehicles may trade or make investments in securities of Affiliates of Borrower,
including Guarantor, or such other Persons. The Transaction may have a direct or
indirect impact on the investments, securities or instruments referred to in
this paragraph. Although the Lending Parties in the course of such other
activities and relationships may acquire information about the Transaction or
other Persons that may be the subject of the Transaction, the Lending Parties
shall have no obligation to disclose such information, or the fact that the
Lending Parties are in possession of such information, to Borrower, Guarantor or
any of their respective Affiliates or to use such information on behalf of
Borrower, Guarantor or any of their respective Affiliates

(d) Borrower acknowledges and agrees that Borrower has consulted its own legal
and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to this
Agreement, the other Loan Documents, the Transaction and the process leading
thereto.

Section 9.24 Borrower Information.

(a) Borrower shall make (and shall cause Property Owner to make) available to
Lender all information concerning its business and operations that Lender may
reasonably request. Subject to Section 9.24(b), Lender shall have the right to
disclose any and all information provided to Lender by Borrower, Property Owner
or Guarantor regarding Borrower, Property Owner, Guarantor, the Loan and the
Properties (i) to Affiliates of Lender and to Lender’s agents and advisors (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such confidential information and
instructed to keep such confidential information confidential), (ii) to any
actual or potential assignee, transferee or participant in connection with the
contemplated Assignment or Securitization of all or any portion of the Loan or
any participations therein, and to any investors or prospective investors in the
Certificates, and their respective advisors and agents, including the operating
advisor, or to any direct or indirect contractual counterparties (or the
professional advisors thereto) to any swap or derivative transaction relating to
Borrower and its obligations, or to any

 

113



--------------------------------------------------------------------------------

Person that is a party to a repurchase agreement with respect to the Loan;
provided that any potential assignee, transferee, participant or investor shall
be informed of the confidential nature thereof and that, by accepting any such
confidential information, it shall be deemed to be bound to keep such
information confidential subject to the exceptions set forth in this
Section 9.24(a) (it being agreed that, in connection with a Securitization of
all or any portion of the Loan, Lender will have satisfied such obligation if it
includes the applicable legend set forth on Schedule I, or Lender otherwise has
in place or enters into a confidentiality agreement on customary terms with such
potential assignee, transferee, participant or investor that, with respect to
any such information provided to such potential assignee, transferee,
participant or investor, does not expire earlier than one year from the date
such information is provided (Lender agreeing to use good faith efforts (but
having no obligation) to obtain a two-year sunset in any new confidentiality
agreements entered into in connection with the Securitization of all or any part
of the Loan), (iii) to any Rating Agency in connection with a Securitization or
as otherwise required in connection with a disposition of the Loan, (iv) to any
Person necessary or desirable in connection with the exercise of any remedies
hereunder or under any other Loan Document following an Event of Default, (v) to
any governmental agency, including the Comptroller of the Currency, the Board of
Governors of the Federal Reserve System, the FDIC, the Securities and Exchange
Commission and any other regulatory authority that may exercise authority over
Lender or any investor in the Certificates (including the Servicer, the
Securitization trustee and their respective agents and employees) or any
representative thereof, and to the National Association of Insurance
Commissioners, in each case if requested by such governmental agency or
otherwise required to comply with the applicable rules and regulations of such
governmental agency or if required pursuant to legal or judicial process, and
(vi) in any Disclosure Document (as defined in the Cooperation Agreement). In
addition, Lender may disclose the existence of this Agreement and the Mortgage
Loan Agreement and customary information about this Agreement and the Mortgage
Loan Agreement to market data collectors, similar services providers to the
lending industry, and service providers to Lender in connection with the
administration and management of this Agreement and the other Loan Documents.
Each party hereto (and each of their respective Affiliates, employees,
representatives or other agents) may disclose to any and all Persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions and other tax analyses) that
are provided to any such party relating to such tax treatment and tax structure.
For the purpose of this Section, “tax structure” means any facts relevant to the
federal income tax treatment of the Transaction but does not include information
relating to the identity of any of the parties hereto or any of their respective
Affiliates. Except as expressly set forth above, Lender shall hold all
information regarding Borrower and Property Owner disclosed by Borrower and
Property Owner in connection with this Agreement, whether prior to or following
the date of this Agreement, confidential, except such information that (i) is or
becomes publicly available other than as a result of disclosure by Lender or
(ii) is or becomes available to the Lender from a source other than the
Borrower, provided that such source is not known by Lender to be subject to a
confidentiality obligation to the Borrower or (iii) is independently developed
by the Lender without reference to the information received from Borrower.

(b) Notwithstanding the provisions of Section 9.24(a), without Borrower’s
consent in its sole discretion, no Person listed on Schedule D-2 hereto, and no
agent, attorney, advisor or representative of any such Person, shall be entitled
to receive, and no Lender shall disclose to any such Person, any Proprietary
Information; provided that the foregoing shall not apply in connection with any
Securitization of the Loan.

 

114



--------------------------------------------------------------------------------

Section 9.25 PATRIOT Act Records. Lender hereby notifies Borrower that pursuant
to the requirements of the PATRIOT Act, it is required to obtain, verify and
record information that identifies Borrower, Property Owner, JV Pledgor and
Guarantor, which information includes the name and address of Borrower, Property
Owner, JV Pledgor and Guarantor and other information that will allow Lender to
identify Borrower, Property Owner, JV Pledgor or Guarantor in accordance with
the PATRIOT Act.

Section 9.26 Prior Agreements. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
CONTAIN THE ENTIRE AGREEMENT OF THE PARTIES HERETO AND THERETO IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND ALL PRIOR AGREEMENTS AMONG OR
BETWEEN SUCH PARTIES, WHETHER ORAL OR WRITTEN, INCLUDING ANY TERM SHEETS,
CONFIDENTIALITY AGREEMENTS AND COMMITMENT LETTERS, ARE SUPERSEDED BY THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT THAT ANY ORIGINATION FEE
SPECIFIED IN ANY TERM SHEET, COMMITMENT LETTER OR FEE LETTER SHALL BE AN
OBLIGATION OF BORROWER AND SHALL BE PAID AT CLOSING, AND ANY INDEMNIFICATIONS,
FLEX PROVISION, EXIT FEES AND THE LIKE PROVIDED FOR THEREIN SHALL SURVIVE THE
CLOSING).

Section 9.27 Publicity. If the Loan is made, Lender may, with the prior written
approval of Borrower not to be unreasonably withheld, issue press releases,
advertisements and other promotional materials describing in general terms or in
detail Lender’s participation in such transaction, and may utilize photographs
of the Properties in such promotional materials. Borrower shall not make any
references to Lender in any press release, advertisement or promotional material
issued by Borrower, Property Owner or Guarantor, unless Lender shall have
approved of the same in writing prior to the issuance of such press release,
advertisement or promotional material.

Section 9.28 Delay Not a Waiver. Neither any failure nor any delay on the part
of Lender in insisting upon strict performance of any term, condition, covenant
or agreement, or exercising any right, power, remedy or privilege hereunder,
under any other Loan Document or under any other instrument given as security
therefor, shall operate as or constitute a waiver thereof, nor shall a single or
partial exercise thereof preclude any other future exercise, or the exercise of
any other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable
hereunder or under any other Loan Document, Lender shall not be deemed to have
waived any right either to require prompt payment when due of all other amounts
due under this Agreement, the Notes or the other Loan Documents, or to declare a
default for failure to effect prompt payment of any such other amount.

Section 9.29 Schedules and Exhibits Incorporated. The Schedules and Exhibits
annexed hereto are hereby incorporated herein as a part of this Agreement with
the same effect as if set forth in the body hereof.

 

115



--------------------------------------------------------------------------------

Section 9.30 New Pledge. At the Borrower’s election, Borrower may cause Property
Owner to Transfer one or more Properties to one or more New Borrowers upon not
less than 30 days’ prior written notice to Lender, to effectuate a one-time
restructuring of the ownership of some or all of the Properties; provided that
the Transfer of any Property to a New Borrower pursuant to this Section 9.30
shall be subject to satisfaction of the following conditions:

(a) such New Borrower and Property Owner shall have complied with the
requirements of Section 9.30 of the Mortgage Loan Agreement;

(b) no Event of Default shall be continuing and such Transfer shall not result
in a default under any applicable Lease (including the SHLD Master Lease) or any
Material Agreement;

(c) each of Seritage REIT and Seritage OP shall have duly executed and delivered
to Lender a reaffirmation of the Guaranty;

(d) Borrower shall have delivered to Lender such Uniform Commercial Code
financing statements as may be reasonably requested by Lender;

(e) Borrower shall have delivered to Lender legal opinions of counsel reasonably
acceptable to Lender that are equivalent to the opinions delivered to Lender on
the Closing Date, including new nonconsolidation opinions that are reasonably
satisfactory to Lender and (following a Securitization of the Loan) satisfactory
to each of the Rating Agencies; and Borrower and the New Borrower shall have
delivered such other documents, certificates and legal opinions, including
relating to REMIC or grantor trust matters, as applicable, as Lender shall
reasonably request;

(f) Borrower shall have delivered to Lender all documents reasonably requested
by it relating to the existence of such New Borrower and the due authorization
of the New Borrower to assume the Mortgage Loan and to execute and deliver the
documents described in this Section 9.30, each in form and substance reasonably
satisfactory to Lender, including a certified copy of the applicable resolutions
from all appropriate persons, certified copies of the organizational documents
of the New Borrower, together with all amendments thereto, and certificates of
good standing or existence for the New Borrower issued as of a recent date by
its state of organization and each other state where such entity, by the nature
of its business, is required to qualify or register;

(g) Borrower shall have delivered to Lender new Title Insurance Policies, or
updates to existing Title Insurance Policies, in either case, in form and
substance satisfactory to Lender with respect to such New Borrower and the
related Transfer of the applicable Property(ies);

(h) Borrower, New Borrower and Guarantor shall have executed and/or delivered
such additional Loan Documents, amendments to Loan Documents, amendments to the
SHLD Master Lease and any other Lease or Material Agreement, organizational
documents, certificates, evidence of authority, lien searches and other
documentation as Lender shall reasonably request and in form and substance
reasonably acceptable to the Lender (and following a Securitization of the Loan,
acceptable to the Rating Agencies);

 

116



--------------------------------------------------------------------------------

(i) 100% of the equity interest in such New Borrower shall be pledged to Lender
as additional collateral for the Loan pursuant to a pledge and security
agreement (the “New Pledge”) in substantially the form of the Pledge Agreement;
and

(j) Borrower shall have reimbursed Lender for its reasonable out-of-pocket costs
and expenses incurred in connection with such Transfer (including any costs
required for review of such Transfer by the Rating Agencies).

Section 9.31 Joint and Several Liability; Waivers.

(a) The representations, covenants, warranties and obligations of Borrower
hereunder are joint and several. In the event of (a) any payment by any one or
more of the Borrowers of any amount in excess of its respective Proportional
Amount, or (b) the foreclosure of, or the delivery of assignments in lieu of
foreclosure relating to, any of the Collateral or JV Collateral owned by one or
more of the Borrowers (each, an “Obligor” and collectively, the “Obligors”),
each Obligor (the “Overpaying Obligor”) that has paid more than its Proportional
Amount or whose Collateral or assets have been utilized to satisfy obligations
under the Loan or otherwise for the benefit of one or more other Obligors shall
be entitled, after payment in full of the Notes and the satisfaction of all the
other obligations of the Obligors to the Lender under the Loan Documents, to
contribution from each of the benefited Obligors (i.e., the Obligors, other than
the Overpaying Obligor, who have paid less than their respective Proportional
Amount or whose Collateral or JV Collateral or assets have not been so utilized
to satisfy obligations under the Loan) for the amounts so paid, advanced or
benefited, up to such benefited Obligor’s then current Proportional Amount. Such
right to contribution shall be subordinate in all respects to the Loan. As used
herein, the “Proportional Amount” with respect to any Obligor shall equal the
amount derived as follows: (a) the ratio of the value of the Collateral or JV
Collateral, as applicable, in which such Obligor has an interest to the then
aggregate value of all Collateral and JV Collateral; times (b) the aggregate
amount of the Indebtedness under the Loan Documents.

Section 9.32 Senior Loan.

(a) Lender shall have the right to cure any Mortgage Loan Event of Default,
regardless of whether such Mortgage Loan Event of Default results from the
breach of a monetary or non-monetary covenant; and the costs and expenses
incurred by Lender in doing so, including reasonable attorneys’ fees, with
interest thereon at the Default Rate, shall constitute a portion of the
Indebtedness, shall be secured by the Pledge Agreement and other Loan Documents,
and shall be due and payable to Lender within five Business Days following
written demand therefor.

(b) Lender shall have the right without notice or demand on Borrower or Property
Owner to purchase all or any portion of the Mortgage Loan or any interest
therein without notice to or consent of Borrower, in which event Lender shall
have and may exercise all rights of Mortgage Lender thereunder; provided,
however, that notice to Property Owner, and Property Owner’s consent in its sole
discretion, shall be required to the extent specified in Section 9.7(b) of the
Mortgage Loan Agreement.

 

117



--------------------------------------------------------------------------------

(c) If, on account of the subordination of the Loan to the Mortgage Loan, Lender
is required to remit to Mortgage Lender any amount theretofore paid to Lender
hereunder, then such amount shall continue to be owing pursuant to this
Agreement and the other Loan Documents as part of the Indebtedness,
notwithstanding the prior receipt of such payment by Lender; provided, however,
that (i) Lender shall give prompt notice to Borrower of any such remittance to
Mortgage Lender, (ii) Borrower shall have notice and opportunity to cure any
Default in connection with such remittance, pursuant to Section 7.1 and
(iii) without limiting the generality of clause (ii) above, any monetary Default
related to such remittance shall be subject to notice and cure pursuant to
Section 7.1(a)(ii).

(d) Lender shall have the right at any time to discuss matters regarding the
Property, the Collateral, the Mortgage Loan, the Loan or any other matter
directly with Mortgage Lender or its consultants, agents or representatives,
without notice to or permission from Borrower, Property Owner or any of their
affiliates. Lender shall have no obligation to disclose such discussions or the
contents thereof with Borrower, Property Owner or any of their affiliates.

(e) If any action, proposed action or other decision is consented to or approved
by Mortgage Lender, such consent or approval shall not be binding or controlling
on Lender. Borrower hereby acknowledges and agrees that (i) the risks of
Mortgage Lender in making the Mortgage Loan are different from the risks of
Lender in making the Loan, (ii) in determining whether to grant, deny, withhold
or condition any requested consent or approval, Mortgage Lender and Lender may
reasonably reach different conclusions and (iii) Lender has an absolute
independent right to grant, deny, withhold or condition any requested consent or
approval based on its own point of view, but subject to the standards of consent
applicable to Lender in this Agreement and the other Loan Documents, except, as
to all of the foregoing, for any action, proposed action or decision that is
required under the Mortgage Loan Documents (as in effect on the date hereof). In
addition, the reasonable denial by Lender of a requested consent or approval
shall not result in any liability or other obligation of Lender, if such denial
results directly or indirectly in a default under the Mortgage Loan, and
Borrower hereby waives any claim of liability against Lender arising from any
such reasonable denial.

(f) Borrower shall cause Property Owner to (a) pay all principal, interest and
other sums required to be paid by Property Owner under and pursuant to the
provisions of the Mortgage Loan Documents unless such performance or observance
shall be waived in writing by Mortgage Lender, (b) diligently perform and
observe all of the terms, covenants and conditions of the Mortgage Loan
Documents on the part of Property Owner to be performed and observed (including,
without limitation, with respect to funding reserves and escrows), unless such
performance or observance shall be waived in writing by Mortgage Lender,
(c) promptly notify Lender of the giving of any notice of breach or default by
Mortgage Lender to Property Owner or Borrower, and (d) not enter into any
material amendment or modification of any Mortgage Loan Document, or any
material additional Mortgage Loan Documents, without Lender’s prior written
consent (which consent shall not be unreasonably withheld), except for those
amendments, modifications or additional Mortgage Loan Documents that are
required under the Mortgage Loan Documents (as in effect on the date hereof) or
that Property Owner is required to consent to thereunder pursuant to the express
terms of the Mortgage Loan Documents (as in effect on the date hereof).

 

118



--------------------------------------------------------------------------------

(g) Borrower shall not, without Lender’s consent (which shall not be
unreasonably withheld), permit Property Owner to, except as expressly permitted
or required by the Mortgage Loan Documents, make any partial or full prepayment
of amounts owing under the Mortgage Loan.

(h) Borrower shall, from time to time, upon reasonable request by Lender,
furnish to Lender an estoppel executed by Borrower expressly representing to
Lender (i) to the knowledge of Borrower, the outstanding principal balance of
the Mortgage Loan and (ii) whether Mortgage Lender, Borrower, Property Owner or
any Sponsor has sent or received a default notice or Event of Default notice
(and if so, attaching a copy of each such notice).

(i) Neither Borrower, Property Owner, Guarantor nor any Subsidiary of Guarantor
shall acquire or agree to acquire the Mortgage Loan, or any portion thereof or
any interest therein, or any direct or indirect ownership interest in the holder
of the Mortgage Loan, via purchase, transfer, exchange or otherwise, and any
breach or attempted breach of this provision shall constitute an Event of
Default hereunder. If, solely by operation of applicable subrogation law,
Borrower, Property Owner, Guarantor or any Subsidiary of Guarantor shall have
failed to comply with the foregoing, then Borrower: (i) shall immediately notify
Lender of such failure; (ii) shall cause any and all such prohibited parties
acquiring any interest in the Mortgage Loan Documents not to enforce the
Mortgage Loan Documents; provided, however, the foregoing shall not require
Borrower, Property Owner, Guarantor or any Subsidiary of Guarantor to hinder,
delay, contest or otherwise interfere with Mortgage Lender’s rights or remedies
under the Mortgage Loan Documents.

Section 9.33 Intercreditor Agreement. Lender and Mortgage Lender are, or may
hereafter become, parties to an intercreditor agreement memorializing their
relative rights and obligations with respect to, among other things, the Loan,
the Mortgage Loan, Borrower, Property Owner, JV Pledgor and the Properties.
Borrower hereby acknowledges and agrees that (i) such intercreditor agreement
is, and will be, intended solely for the benefit of Lender and Mortgage Lender
and (ii) none of Borrower, Property Owner, JV Pledgor and/or Guarantor are, and
will not be, intended third-party beneficiaries of any of the provisions therein
and shall not be, and will not be, entitled to rely on any of the provisions
contained therein. Lender and Mortgage Lender shall have no obligation to
disclose to Borrower, Property Owner or any of their affiliates the contents of
such intercreditor agreement. Borrower’s obligations hereunder are, and shall
be, independent of such intercreditor agreement and shall remain unmodified by
the terms and provisions thereof.

 

119



--------------------------------------------------------------------------------

Lender and Borrower are executing this Agreement as of the date first above
written.

 

LENDER: H/2 SPECIAL OPPORTUNITIES III CORP. By:

/s/ Daniel Ottensoser

Name: Daniel Ottensoser Title: Authorized Signatory By:

/s/ Ben Doramus

Name: /s/ Ben Doramus Title: Authorized Signatory JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION By:

/s/ Jennifer Lewin

Name: Jennifer Lewin Title: Vice President BORROWER: SERITAGE SRC MEZZANINE
FINANCE LLC By:

/s/ Benjamin Schall

Name: Benjamin Schall Title: President SERITAGE KMT MEZZANINE FINANCE LLC By:

/s/ Benjamin Schall

Name: Benjamin Schall Title: President

 